ReliaStar Life Insurance Company and its Separate Account N ING ADVANTAGE TM Dated May 1, 2014 to the Contract Prospectus dated May 1, 2014 This supplement updates and amends certain information contained in your variable annuity Contract Prospectus. Please read it carefully and keep it with your Contract Prospectusfor future reference. Notice of and Important Information About Upcoming Fund Reorganizations The Boards of Trustees of Voya Investors Trust and Voya Variable Products Trust approved separate proposals to reorganize the following “Merging Portfolios” with and into the following “Surviving Portfolios.” The proposed reorganizations are subject to approval by the shareholders of each Merging Portfolio. If shareholder approval is obtained, it is expected each reorganization will be effective on or about the close of business on July 18, 2014 (the “Reorganization Effective Date”). Merging Portfolios Surviving Portfolios VY BlackRock Large Cap Growth Portfolio (Class I) VY Marsico Growth Portfolio (Class I) Voya Large Cap Growth Portfolio (Class I) VY MFS Total Return Portfolio (Class S) VY Invesco Equity and Income Portfolio (Class I) Voluntary Transfers Before the Reorganization Effective Date. Prior to the Reorganization Effective Date, you may transfer amounts allocated to the subaccount that invests in the Merging Funds to any other available subaccount or any available fixed interest option. There will be no charge for any such transfer, and any such transfer will not count as a transfer when imposing any applicable restriction or limit on transfers. See the “Transfers” section of your Contract Prospectus for information about making subaccount transfers. On the Reorganization Effective Date: • Your investment in the subaccount that invested in the Merging Funds will automatically become an investment in the subaccount that invests in the Surviving Funds with an equal total net asset value. You will not incur any tax liability because of this automatic reallocation and your contract value immediately before the reallocation will equal your contract value immediately after the reallocation; • All existing account balances invested in Class I shares of both the VY BlackRock Large Cap Growth Portfolio and the VY Marsico Growth Portfolio will automatically become investments in the subaccount that invests in Class I of Voya Large Cap Growth Portfolio; and • All existing account balances invested in Class S shares of the VY MFS Total Return Portfolio will automatically become investments in the subaccount that invests in Class I shares of the VY Invesco Equity and Income Portfolio. Class I shares have lower total fund expenses than Class S shares, and the effect of this transaction is to give contract owners an investment in a similar fund managed by the same investment adviser at a lower cost. Automatic Fund Reallocation After the Reorganization Effective Date. After the Reorganization Effective Date, the Merging Funds will no longer be available through your contract. Unless you provide us with alternative allocation instructions after the Reorganization Effective Date all allocations directed to the subaccount that invested in the Merging Funds will be automatically allocated to the subaccounts that invests in the Surviving Funds. See the “Transfers” section of your Contract Prospectus for information about making fund allocation changes. Allocation Instructions. You may give us alternative allocation instructions at any time by contacting Customer Service at P.O. Box 5050, Minot, North Dakota 58702-5050 or by calling us at 1-877-884-5050. Page 1 of 2 May 2014 Information about the Surviving Funds. Summary information about the Surviving Funds can be found in Appendix II of your Contract Prospectus. More detailed information can be found in the current prospectus and Statement of Additional Information for that fund. All references in the Contract Prospectus to the Merging Portfolios and Surviving Portfolios are changed accordingly. More Information is Available More information about the funds available through your contract, including information about the risks associated with investing in them can be found in the current prospectus and Statement of Additional Information for each fund. You may obtain these documents by contacting us at: Customer Service P.O. Box 5050 Minot, North Dakota 58702-5050 1-877-884-5050 If you received a summary prospectus for any of the funds available through your contract, you may obtain a full prospectus and other fund information free of charge by either accessing the internet address, calling the telephone number or sending an email request to the email address shown on the front of the fund’s summary prospectus. Page 2 of 2 May 2014 ReliaStar Life Insurance Company Separate Account N ING ADVANTAGE SM CONTRACT PROSPECTUS  MAY 1, 2014 The Contracts . The contracts described in this prospectus are flexible premium individual fixed and variable Advantage SM deferred annuity contracts issued by ReliaStar Life Insurance Company (the Company, we, us and our). They are issued to you, the contract holder. Two series of contracts are described in this prospectus. Transfer Series Contracts (Transfer Series) include individual tax deferred annuities, individual deferred retirement annuities and individual deferred annuities. Flex Series Contracts (Flex Series) include flexible premium individual tax deferred annuities, flexible premium individual retirement annuities and flexible premium individual annuities for use with deferred compensation plans established under Section 457 of the Internal Revenue Code of 1986, as amended (Tax Code). Prior to October 1, 2002, the contracts were issued by Northern Life Insurance Company. This contract is no longer available for new sales. Deposits may continue to be paid to existing contracts. Why Reading This Prospectus Is Important . This prospectus contains facts about the contracts and their investment options that you should know before purchasing. This information will help you decide if the contracts are right for you. Please read this prospectus carefully and keep it for future reference . Investment Options . The contracts offer variable investment options and three fixed interest options. When we establish your account, you instruct us to direct account dollars to any of the available options. Variable Investment Options . These options are called subaccounts. The subaccounts are within Separate Account N, a separate account of the Company. Each subaccount invests in one of the mutual funds listed on the next page. Earnings on amounts invested in a subaccount will vary depending upon the performance of its underlying fund. You do not invest directly in or hold shares of the funds. Risks Associated with Investing in the Funds . The funds in which the subaccounts invest have various risks. Information about the risks of investing in the funds is located in  INVESTMENT OPTIONS  on page 11 and in each fund prospectus. Read this prospectus in conjunction with the fund prospectuses and retain the prospectuses for future reference. Fixed Interest Options:  Fixed Account A  Fixed Account B  Fixed Account C Except as specifically mentioned, this prospectus describes only the variable investment options offered through Separate Account N. However, we describe the fixed interest options in Appendix I to this prospectus. Compensation . We pay compensation to broker-dealers whose registered representatives sell the contracts. See  CONTRACT DISTRIBUTION  for further information about the amount of compensation we pay. Availability of Features . Not all features are available in all states. The contracts were not available for sale in New York. Transfer Series contracts were not available for sale in the Commonwealth of Massachusetts. Some funds or fixed accounts may be unavailable through certain contracts and plans or in some states. Getting Additional Information . If you received a summary prospectus for any of the funds available through your contract, you may obtain a full prospectus and other fund information free of charge by either accessing the internet address, calling the telephone number or sending an email request to the email address shown on the front of the funds summary prospectus. You may obtain the May 1, 2014, Statement of Additional Information (SAI) without charge by calling us at 1-877-884-5050 or by writing to us at the address listed in  CONTRACT OVERVIEW - Questions: Contacting the Company.  You may also obtain a prospectus or an SAI for any of the funds by calling that number. This prospectus, the SAI and other information about the separate account may be obtained by accessing the Securities and Exchange Commissions (SEC) website, http://www.sec.gov. Copies of this information may also be obtained, after paying a duplicating fee, by contacting the SECs Public Reference Branch. Information on the operations of the SECs Public Reference Branch may be obtained by calling 1-202-551-8090 or 1-800-SEC-0330, emailing publicinfo@sec.gov or by writing to the SECs Public Reference Branch at treet, NE, Room 1580, Washington, D.C. 20549. When looking for information regarding the contracts offered through this prospectus, you may find it useful to use the number assigned to the registration statement under the Securities Act of 1933. This number is 333-100209. The SAI table of contents is listed on page 48 of this prospectus. The SAI is incorporated into this prospectus by reference. Additional Disclosure Information . Neither the SEC nor any state securities commission has approved or disapproved the securities offered through this prospectus or passed on the accuracy or adequacy of this prospectus. Any representation to the contrary is a criminal offense. We do not intend for this prospectus to be an offer to sell or a solicitation of an offer to buy these securities in any state that does not permit their sale. We have not authorized anyone to provide you with information that is different from that contained in this prospectus. The contracts are not deposits with, obligations of or guaranteed or endorsed by any bank, nor are they insured by the Federal Deposit Insurance Corporation (FDIC). The contracts are subject to investment risk, including the possible loss of the principal amount of your investment. PRO.100209-14 CONTRACT PROSPECTUS – May 1, 2014 (continued) The Funds* American Funds Insurance Series® – Growth Voya Limited Maturity Bond Portfolio VY Columbia Contrarian Core Portfolio Fund (Class 2) (Class S) (Class I) American Funds Insurance Series® – Growth- Voya Liquid Assets Portfolio (Class I) VY FMR SM Diversified Mid Cap Portfolio Income Fund (Class 2) Voya MidCap Opportunities Portfolio (Class S) American Funds Insurance Series® – (Class I) VY Invesco Comstock Portfolio (Class I) International Fund (Class 2) Voya Multi-Manager Large Cap Core VY Invesco Equity and Income Portfolio Fidelity ® VIP Contrafund ® Portfolio Portfolio (Class S) (Class I) (Initial Class) Voya Russell TM Large Cap Growth Index VY Invesco Growth and Income Portfolio Fidelity ® VIP Equity-Income Portfolio Portfolio (Class I) (Class S) (Initial Class) Voya Russell TM Large Cap Index Portfolio VY JPMorgan Emerging Markets Equity Fidelity ® VIP Index 500 Portfolio (Class I) Portfolio (Class S) (Initial Class) Voya Russell TM Mid Cap Growth Index VY JPMorgan Mid Cap Value Portfolio Fidelity ® VIP Investment Grade Bond Portfolio (Class S) (Class I) Portfolio (Initial Class) Voya SmallCap Opportunities Portfolio VY JPMorgan Small Cap Core Equity Fidelity ® VIP Money Market Portfolio (Class I) Portfolio (Class I) (Initial Class) Voya Solution 2015 Portfolio (Class I) VY Marsico Growth Portfolio (Class I) Franklin Small Cap Value VIP Fund (Class 2) Voya Solution 2025 Portfolio (Class I) VY MFS Total Return Portfolio (Class S) Lord Abbett Series Fund, Inc. Mid Cap Stock Voya Solution 2035 Portfolio (Class I) VY Oppenheimer Global Portfolio (Class I) Portfolio (Class VC) Voya Solution 2045 Portfolio (Class I) VY PIMCO Bond Portfolio (Class I) Neuberger Berman AMT Socially Responsive Voya Solution Income Portfolio (Class I) VY Pioneer High Yield Portfolio (Class I) Portfolio ® (Class I) Voya Strategic Allocation Conservative VY T. Rowe Price Capital Appreciation PIMCO Real Return Portfolio (Administrative Portfolio (Class I) Portfolio (Class S) Class) Voya Strategic Allocation Growth Portfolio VY T. Rowe Price Diversified Mid Cap Pioneer High Yield VCT Portfolio (Class I) (Class I) Growth Portfolio (Class I) Voya Global Resources Portfolio (Class S) Voya Strategic Allocation Moderate Portfolio VY T. Rowe Price Equity Income Portfolio Voya Growth and Income Portfolio (Class I) (Class I) (Class I) Voya Index Plus LargeCap Portfolio (Class I) Voya U.S. Stock Index Portfolio (Class I) VY T. Rowe Price Growth Equity Portfolio Voya Index Plus MidCap Portfolio (Class I) VY American Century Small-Mid Cap Value (Class I) Voya Index Plus SmallCap Portfolio (Class I) Portfolio (Class I) VY T. Rowe Price International Stock Voya Intermediate Bond Portfolio (Class I) VY Baron Growth Portfolio (Class I) Portfolio (Class I) Voya International Index Portfolio (Class S) VY BlackRock Large Cap Growth Portfolio VY Templeton Foreign Equity Portfolio Voya International Value Portfolio (Class I) (Class I) (Class I) Voya Large Cap Growth Portfolio (Class I) VY Clarion Global Real Estate Portfolio Wanger Select Voya Large Cap Value Portfolio (Class I) (Class I) Wanger USA (*) In connection with the rebranding of ING U.S. as Voya Financial TM , effective May 1, 2014, the ING Funds were renamed by generally replacing ING in each fund name with either Voya or VY. See “APPENDIX II – Fund Descriptions” for a complete listing of all other fund name changes since your last supplement. (**) Effective December 19, 2007, Voya Balanced Portfolio was closed to any new investments (including loan repayments) and any transfers from other investment options. There will be no additional disclosure regarding this fund in this prospectus. (1) These funds are structured as fund of funds that invest directly in shares of underlying funds. See “ FEES – Fund of Funds ” for additional information. (2) FMR SM is a service mark of Fidelity Management & Research Company. (3) Effective February 7, 2014, VY JPMorgan Mid Cap Value Portfolio was closed to any new contract holders. Existing contract holders who have investments in the portfolio and contract holders who had the portfolio available to them prior to the close of business on February 7, 2014 may continue to invest in the portfolio. PRO.100209-14 2 TABLE OF CONTENTS CONTRACT OVERVIEW 4 Questions: Contacting the Company (sidebar) Sending Forms and Written Requests in Good Order (sidebar) Contract Design Whos Who The Contracts and Your Retirement Plan Contract Facts Contract Phases: Accumulation Phase, Income Phase FEE TABLE 6 CONDENSED FINANCIAL INFORMATION 8 THE COMPANY 8 PURCHASE AND RIGHTS 9 RIGHT TO CANCEL 10 INVESTMENT OPTIONS 11 FEES 14 YOUR ACCOUNT VALUE 19 TRANSFERS 21 WITHDRAWALS 25 SYSTEMATIC WITHDRAWALS 26 LOANS 26 DEATH BENEFIT 27 INCOME PHASE 29 TAX CONSIDERATIONS 32 CONTRACT DISTRIBUTION 43 OTHER TOPICS 45 Anti-Money Laundering - Performance Reporting - Contract Modifications - Legal Proceedings - Payment Delay or Suspension - Transfers, Assignments or Exchanges of a Contract - Involuntary Terminations - Reports to Owners CONTENTS OF THE STATEMENT OF ADDITIONAL INFORMATION 48 APPENDIX I  THE FIXED ACCOUNTS 49 APPENDIX II  FUND DESCRIPTIONS 51 APPENDIX III  CONDENSED FINANCIAL INFORMATION CFI - 1 PRO.100209-14 3 CONTRACT OVERVIEW The following is intended as a summary. Please read each section of this Questions: Contacting the prospectus for additional detail. Company. To answer your questions, contact your sales Contract Design representative or write or call us The contracts described in this prospectus are individual deferred fixed and at: variable annuity contracts. They are intended to be retirement savings vehicles Customer Service that offer a variety of investment options to help meet long-term financial P.O. Box 5050 goals and provide for a death benefit and guaranteed income options. The term Minot, North Dakota 58702- “contract” in this prospectus refers to the Advantage Transfer and Flex Series 5050 individual fixed and variable annuity contracts. 1-877-884-5050 Who’s Who Sending Forms and Written You*: The individual who purchases the contract. Requests in Good Order. If you are writing to change your Contract Holder*: The person to whom we issue the contract. Generally, beneficiary, request a you. The contract holder has all rights under the contract. However, pursuant withdrawal or for any other to Treasury Department regulations that were generally effective on January 1, purpose, contact us or your sales 2009, the exercise of certain of these rights by participants in Tax Code section representative to learn what information is required for the 403(b) plans may require the consent and approval of your employer and/or request to be in “good order.” plan sponsor or its delegate. See “ TAX CONSIDERATIONS – Taxation of Generally, a request is Qualified Contracts - Distributions – Eligibility - 403(b) Plans .” considered to be in “good order” when it is signed, dated and We may also refer to the contract holder as the contract owner. made with such clarity and We, Us or Our (the “Company”): ReliaStar Life Insurance Company. We completeness that we are not issue the contract. required to exercise any discretion in carrying it out. For greater detail, please review “Purchase and Rights.” By contacting us, we can provide you with the appropriate * Some contracts may be purchased by and issued directly to employers sponsoring certain administrative form for your plans, including 457 and 401 plans. The terms “you,” “contract holder” and “contract requested transaction. owner” apply to these employers, who have all rights under the contracts. We can only act upon requests The Contracts and Your Retirement Plan that are received in good order. The contracts were issued on a nonqualified basis (“nonqualified contracts”), or for use with retirement arrangements under Tax Code sections 403(b), 408, 408(A) or 457 of the Tax Code (“qualified contracts”). We also issued nonqualified contracts for use with retirement arrangements under Tax Code section 401. Use of an Annuity Contract in Your Plan. Under the federal tax laws, earnings on amounts held in annuity contracts are generally not taxed until they are withdrawn. However, in the case of a qualified retirement account (such as a 401, 403(b), 408, 408A or 457 retirement plan), an annuity contract is not necessary to obtain this favorable tax treatment and does not provide any tax benefits beyond the deferral already available to the tax qualified account itself. Annuities do provide other features and benefits (such as the guaranteed death benefit or the option of lifetime income phase options at established rates) that may be valuable to you. You should discuss your alternatives with a qualified financial representative, taking into account the additional fees and expenses you may incur in an annuity. See “ PURCHASE AND RIGHTS .” PRO.100209-14 4 Contract Facts Free Look/Right to Cancel. This feature allowed you to cancel your contract within 10 days (some states require more than 10 days) of receipt. See  RIGHT TO CANCEL . Death Benefit. Your beneficiary may receive a financial benefit in the event of your death prior to the income phase. Any death benefit during the income phase will depend upon the income phase payment option selected. See  DEATH BENEFIT  and  INCOME PHASE . Withdrawals. During the accumulation phase you may withdraw all or part of your account value. Certain fees and taxes may apply, and there are restrictions on the amounts available for withdrawal from the fixed account options. In addition, the Tax Code restricts full and partial withdrawals in some circumstances. See  WITHDRAWALS  and  APPENDIX I  The Fixed Accounts . Systematic Withdrawals. These are made available for you to receive periodic withdrawals from your account, while retaining the account in the accumulation phase. See  SYSTEMATIC WITHDRAWALS . Loans. If allowed by the contract and the plan, loans may be available during the accumulation phase. These loans are subject to certain restrictions. See  LOANS . Fees and Expenses. Certain fees and expenses are deducted from the value of your contract. See  FEE TABLE  and  FEES . Taxation. Taxes will generally be due when you receive a distribution. Tax penalties may apply in some circumstances. See  TAX CONSIDERATIONS . Contract Phases Accumulation Phase (accumulating dollars under your contract) Payments to Your STEP 1: You provide us with your completed application and Account initial purchase payment. We establish an account for you and Step 1 ¯ credit that account with your initial purchase payment. ReliaStar Life Insurance Company STEP 2: You direct us to invest your purchase payment in one or more of the following investment options: ¯ Step 2 ¯  Fixed Interest Options; or Separate Account N  Variable Investment Options. (The variable investment Fixed options are the subaccounts of Separate Account N. Each Interest Variable Investment one invests in a specific mutual fund.) Options Options STEP 3: Each subaccount you select purchases shares of its The Subaccounts assigned fund. A B Etc. ¯ Step 3 ¯ Mutual Mutual Fund A Fund B Income Phase (receiving income phase payments from your contract) When you want to begin receiving payments from your contract you may select from the options available. The contracts offer three income phase payment options. See  INCOME PHASE . In general, you may:  Receive monthly income phase payments for your life (assuming you are the annuitant);  Receive monthly income phase payments for your life, but with payments continuing to your beneficiary for 10 years if you die before the end of the selected period;  Receive monthly income phase payments for your life and for the life of another person; or  Select income phase payments that are fixed or that vary depending upon the performance of the variable investment options you select. PRO.100209-14 5 FEE TABLE The following tables describe the fees and expenses that you will pay In this section: during the accumulation phase when buying, owning and withdrawing • Maximum Transaction account value from your contract. See “INCOME PHASE” for fees that Expenses; may apply after you begin receiving payments under the contract. • Maximum Periodic Fees and Charges; • Fund Fees and Expenses; and Maximum Transaction Expenses • Examples The first table describes the fees and expenses that you may pay at the See the “Fees” section for: time that you buy the contract, withdraw account value from the contract • How, When and Why Fees are or transfer cash value between investment options. State premium taxes Deducted; currently ranging from 0% to 4% of purchase payments may also be • Redemption Fees; deducted.* • Reduction or Elimination of Certain Fees; and Early Withdrawal Charge (as a percentage of amount withdrawn) 1 • Premium and Other Taxes Applicable to Transfer Series contracts 6% Applicable to Flex Series contracts 8% We may have used the following terms in prior prospectuses: Partial Withdrawal Processing Fee 2 $25.00 Transfer Charge 3 $25.00 Deferred Sales Charge - Early Loan Processing Fee 4 $25.00 Withdrawal Charge Loan Interest Rate Spread (per annum) 5 3% Annual Contract Charge - Maximum Periodic Fees and Charges Annual Maintenance Fee Contract Year - Account Year The next table describes the fees and expenses that you will pay periodically during the time that you own the contract, not including fund Administrative Charge - fees and expenses. Administrative Expense Charge Maximum Annual Maintenance Fee 6 $30.00 Separate Account Annual Expenses (as a percentage of average account value) Maximum Mortality and Expense Risk Charge 1.25% Maximum Administrative Expense Charge 0.15% Maximum Total Separate Account Expenses 1.40% 1 The early withdrawal charge for the Transfer Series Contracts applies to each purchase payment. The withdrawal charge is 6% in the account year a purchase payment is received by the Company and the account year immediately following. It decreases to 0% beginning the sixth year after a purchase payment was received by the Company. For the Flex Series Contracts, the withdrawal charge is based on account years. It decreases from 8% after the first three account years to 0% after the 10 th account year. Under certain situations amounts may be withdrawn free of any withdrawal charge or the withdrawal charge may be reduced or waived. For more information on the withdrawal charge, see “ FEES - Partial Withdrawal Processing Fee .” 2 The Company does not currently impose a partial withdrawal processing fee but reserves the right to charge a fee not to exceed the lesser of 2% of the partial withdrawal amount or $25, including partial withdrawals made as part of a systematic withdrawal program, see “ FEES - Early Withdrawal Charge .” See also “ SYSTEMATIC WITHDRAWALS .” 3 The Company does not currently impose a charge for transfers between the subaccounts or to or from the fixed interest options. However, we reserve the right to assess a $25 charge on any transfer or to limit the number of transfers including transfers made under the dollar cost averaging program or the asset rebalancing program. 4 This is the maximum fee we would charge. We are not currently charging this fee. See “ LOANS .” 5 This is the difference between the rate charged and the rate credited on loans under your contract. Currently the loan interest rate spread is 2.5% per annum; however, we reserve the right to apply a spread of up to 3% per annum. For example, if the current interest rate charged on a loan is 6%, the amount of interest applied to the contract would be 3.5%; the 2.5% loan interest rate spread is retained by the Company. See “ LOANS .” 6 We reserve the right to waive the annual maintenance fee under certain circumstances. See “ FEES - Annual Maintenance Fee .” * State premium taxes may apply, but are not reflected in the fee tables or examples. See “ FEES - Premium and Other Taxes.” PRO.100209-14 6 Fund Fees and Expenses The next item shows the minimum and maximum total operating expenses charged by the funds that you may pay periodically during the time that you own the contract. The minimum and maximum expenses listed below are based on expenses for the funds’ most recent fiscal year ends without taking into account any fee waiver or expense reimbursement arrangements that may apply. More detail concerning each fund’s fees and expenses is contained in the prospectus for each fund. Total Annual Fund Operating Expenses Minimum Maximum (expenses that are deducted from fund assets, including management fees and other expenses) 0.10% 1.51% See “FEES – Fund Fees and Expenses” for additional information about the fees and expenses of the funds, including information about the revenue we may receive from each of the funds or the funds’ affiliates. Examples The following examples are intended to help you compare the cost of investing in the contract with the cost of investing in other variable annuity contracts. For each type of contract, these costs include transaction expenses, contract fees, separate account annual expenses, the annual maintenance fee of $30 (converted to a percentage of assets equal to 0.113%) and fund fees and expenses applicable to that type of contract. Maximum Fund Fees and Expenses Examples : The following examples assume that you invest $10,000 in the contract for the time periods indicated. The examples also assume that your investment has a 5.0% return each year and assume the maximum contract fees and expenses and the maximum fund fees and expenses. Although your actual costs may be higher or lower, based on these assumptions, your costs would be: (A) If you withdraw your entire account (B) If you do not withdraw your entire value at the end of the applicable time account value or if you select an income period: phase payment option at the end of the applicable time period: 1 Year 3 Years 5 Years 10 Years 1 Year 3 Years 5 Years 10 Years Applicable to Transfer Series contracts $844 $1,381 $ $ $305 $934 $ $ Applicable to Flex Series contracts $1,040 $1,602 $2,084 $ $305 $934 $1,588 $ Minimum Fund Fees and Expenses Examples : The following examples assume that you invest $10,000 in the contract for the time periods indicated. The examples also assume that your investment has a 5.0% return each year and assume the maximum contract fees and expenses and the minimum fund fees and expenses. Although your actual costs may be higher or lower, based on these assumptions, your costs would be: (A) If you withdraw your entire account (B) If you do not withdraw your entire value at the end of the applicable time account value or if you select an income period: phase payment option at the end of the applicable time period: 1 Year 3 Years 5 Years 10 Years 1 Year 3 Years 5 Years 10 Years Applicable to Transfer Series contracts $702 $954 $1,054 $ $164 $509 $878 $ Applicable to Flex Series contracts $908 $1,205 $1,409 $ $64 $509 $878 $ 1,914 PRO.100209-14 7 CONDENSED FINANCIAL INFORMATION Understanding Condensed Financial Information. In Appendix III of this prospectus we provide condensed financial information about the Separate Account N subaccounts you may invest in through the contracts. The tables show the year-end unit values of each subaccount for the past 10 years. For subaccounts that were not available 10 years ago, we give a history from the time purchase payments were first received in the subaccounts under the contracts. Financial Statements. The statements of assets and liabilities, the statements of operations, the statements of changes in net assets and the related notes to financial statements for Separate Account N and the statutory basis financial statements and the related notes to financial statements for ReliaStar Life Insurance Company are located in the Statement of Additional Information. THE COMPANY ReliaStar Life Insurance Company (the “Company,” “we,” “us,” “our”) issues the contracts described in this prospectus and is responsible for providing each contract’s insurance and annuity benefits. All guarantees and benefits provided under the contracts that are not related to the separate account are subject to the claims paying ability of the Company and our general account. We are a stock life insurance company organized in 1885 and incorporated under the insurance laws of the State of Minnesota. Prior to October 1, 2002, the contracts were issued by Northern Life Insurance Company (“Northern”), a wholly owned subsidiary of the Company. On October 1, 2002, Northern merged into the Company, and the Company assumed responsibilities for Northern’s obligations under the contracts. We are an indirect, wholly owned subsidiary of Voya Financial, Inc. (“Voya TM ”), which until April 7, 2014, was known as ING U.S., Inc. In May 2013 the common stock of Voya began trading on the New York Stock Exchange under the symbol “VOYA” and Voya completed its initial public offering of common stock. Voya is an affiliate of ING Groep N.V. (“ING”), a global financial institution active in the fields of insurance, banking and asset management. In 2009 ING announced the anticipated separation of its global banking and insurance businesses, including the divestiture of Voya, which together with its subsidiaries, including the Company, constitutes ING’s U.S.-based retirement, investment management and insurance operations. As of March 25, 2014, ING’s ownership of Voya was approximately 43%. Under an agreement with the European Commission, ING is required to divest itself of 100% of Voya by the end of 2016. We offer individual life insurance and annuities, employee benefits and retirement contracts. We are authorized to do business in the District of Columbia and all states, except New York. Our Home Office: Our Customer Service: Customer Service 20 Washington Avenue South P.O. Box 5050 Minneapolis, Minnesota 55401 Minot, North Dakota 58702-5050 Product Regulation. Our annuity, retirement and investment products are subject to a complex and extensive array of state and federal tax, securities, insurance and employee benefit plan laws and regulations, which are administered and enforced by a number of different governmental and self-regulatory authorities, including state insurance regulators, state securities administrators, state banking authorities, the SEC, the Financial Industry Regulatory Authority (“FINRA”), the Department of Labor (“DOL”), the IRS and the Office of the Comptroller of the Currency (“OCC”). For example, U.S. federal income tax law imposes requirements relating to insurance and annuity product design, administration and investments that are conditions for beneficial tax treatment of such products under the Tax Code. See “TAX CONSIDERATIONS” for further discussion of some of these requirements. Additionally, state and federal securities and insurance laws impose requirements relating to insurance and annuity product design, offering and distribution and administration. Failure to administer product features in accordance with contract provisions or applicable law, or to meet any of these complex tax, securities, or insurance requirements could subject us to administrative penalties imposed by a particular governmental or self- regulatory authority, unanticipated costs associated with remedying such failure or other claims, harm to our reputation, interruption of our operations or adversely impact profitability. PRO.100209-14 8 PURCHASE AND RIGHTS Use of an Annuity Contract in Your Plan. Under the federal tax laws, Valuation Date: earnings on amounts held in annuity contracts are generally not taxed until Any day that the New York Stock they are withdrawn. However, in the case of a qualified retirement account Exchange (“NYSE”) is open for (such as a 401, 403(b), 408, 408A or 457 retirement plan), an annuity contract trading. is not necessary to obtain this favorable tax treatment and does not provide any tax benefits beyond the deferral already available to the tax qualified account itself. Annuities do provide other features and benefits (such as the guaranteed death benefit or the option of lifetime income phase options at established rates) that may be valuable to you. You should discuss your alternatives with a qualified financial representative taking into account the additional fees and expenses you may incur in an annuity. When considering whether to purchase or participate in the contract, you should consult with a qualified financial representative about your financial goals, investment time horizon and risk tolerance. How to Purchase. This contract is no longer available for new sales. Deposits may continue to be paid to existing contracts. Your Rights Under the Contract. The contract holder generally has all contract rights and may make all elections under the contract. However, under 403(b) plans, pursuant to Treasury Department regulations that were generally effective on January 1, 2009, the exercise of certain of these rights may require the consent and approval of your employer and/or plan sponsor or its delegate. See “ TAX CONSIDERATIONS – Taxation of Qualified Contracts - Distributions - Eligibility - 403(b) Plans .” Purchase Payment Methods. For contracts issued in connection with qualified plans, the following purchase payment methods are allowed: • Lump-sum; • Periodic payments; or • Transfer or rollover as permitted by the Tax Code. Currently, the contracts do not allow rollovers from 401(a), 401(k), 403(b) plans or from an IRA into contracts used with 457(b) plans. For nonqualified contracts, the following purchase payment methods are allowed: • Lump-sum; • Periodic payments; or • Transfer under Tax Code section 1035. Under the Transfer Series contract, the minimum subsequent purchase payment may not be less than $5,000. The minimum and subsequent purchase payments under a Flex Series contract may not be less than $200 annually for 403(b) and Roth 403(b) contracts and $50 per payment for all other contracts. The minimum payment to Fixed Account C is $5,000. We reserve the right to reject any purchase payment to an existing account if the purchase payment, together with the account value at the next valuation date, exceeds $1,000,000. Any purchase payment not accepted by the Company will be refunded. Any reduction of the minimum subsequent purchase payment amount will not be unfairly discriminatory against any person. We will make any such reduction according to our own rules in effect at the time the purchase payment is received. We reserve the right to change these rules from time to time. Acceptance or Rejection of Your Application. The following information was applicable when the contracts in this prospectus were available for sale. Within two business days of receipt we either accepted or rejected your application. If the application was incomplete, we held any forms and accompanying purchase payment(s) for five business days. We held purchase payments for longer periods, pending acceptance of the application, only with your permission. If the application was rejected, we notified you of the reason(s), returned the application and refunded any purchase payments. PRO.100209-14 9 Allocating Purchase Payments to the Investment Options. We allocate your purchase payments among the investment options you select. However, for contracts issued in states that require a refund of all purchase payments made, we credited the initial purchase payment to Fidelity ® VIP Money Market Portfolio subaccount during the right to cancel period, plus five calendar days. See “RIGHT TO CANCEL .” Allocations must be in whole percentages, and there are limits on the number of investment options you may select. When selecting investment options you may find it helpful to review “ INVESTMENT OPTIONS. ” Factors to Consider in the Purchase Decision. The decision to purchase or participate in a contract should be discussed with a qualified financial representative. Make sure that you understand the investment options it provides, its other features, the risks and potential benefits you will face and the fees and expenses you will incur when, together with a qualified financial representative, you consider an investment in the contract. You should pay attention to the following issues, among others: • Long-Term Investment - The contracts described in this prospectus are long-term investments and are typically most useful as part of a personal retirement plan. Early withdrawals may be restricted by the Tax Code or your plan or may expose you to early withdrawal charges or tax penalties. The value of deferred taxation on earnings grow with the amount of time funds are left in a contract. You should not participate in these contracts if you are looking for a short-term investment or expect to need to make withdrawals before you are 59½; • Investment Risk - The value of investment options available under these contracts may fluctuate with the markets and interest rates. You should not participate in these contracts in order to invest in these options if you cannot risk getting back less money than you put in; • Features and Fees - The fees for these contracts reflect costs associated with the features and benefits they provide. As you consider a contract, you should determine the value that these various benefits and features have for you, given your particular circumstances, and consider the charges for those features; and • Exchanges - Replacing an existing insurance contract with these contracts may not be beneficial to you. If a contract will be a replacement for another annuity contract you should compare the two options carefully, compare the costs associated with each and identify additional benefits available under these contracts. You should consider whether these additional benefits justify incurring a new schedule of early withdrawal charges or any other increased charges that might apply under these contracts. Also, be sure to talk to a qualified financial representative or tax adviser to make sure that the exchange will be handled so that it is tax-free. Other Products. We and our affiliates offer various other products with different features and terms than these contracts, which may offer some or all of the same funds. These products have different benefits, fees and charges and may offer different share classes of the funds offered in these contracts that are less expensive. These other products may or may not better match your needs. You should be aware that there are other options available, and, if you are interested in learning more about these other products, contact your sales representative. These other options may not be available under your plan. RIGHT TO CANCEL When and How to Cancel. This feature allowed you to cancel your contract within 10 days of receipt (some states require more than 10 days) by returning it to Customer Service or to your sales representative along with a written notice of cancellation. Refunds. We issue you a refund within seven calendar days of our receipt of your contract and written notice of cancellation. For all contracts except IRA and Roth IRA contracts, unless your state requires otherwise, your refund equals the purchase payments made plus any earnings or minus any losses attributable to those purchase payments allocated among the subaccounts. In other words, where a refund of purchase payments is not required, you will bear the entire investment risk for amounts allocated among the subaccounts during this period and the amount refunded could be less than the amount paid. For IRA and Roth IRA contracts, your refund equals all purchase payments made or the contract value, whichever is greater. If your state required that we refund all purchase payments made, we allocated the initial purchase payment to the Fidelity ® VIP Money Market Portfolio subaccount during the right to cancel period, plus five calendar days. If you chose to keep the contract, after this period, the purchase payments were allocated among the investment options you selected. PRO.100209-14 10 INVESTMENT OPTIONS The Transfer Series and Flex Series contracts each offer variable investment options and fixed interest options. When we establish your account(s) (and your accounts may be established at different times), you instruct us to allocate account dollars to any of the available options. We may add, withdraw or substitute investment options subject to the conditions in the contract and in the compliance with regulatory requirements. Variable Investment Options These options are subaccounts of Separate Account N. Each subaccount invests directly in shares of a corresponding mutual fund, and earnings on amounts invested in a subaccount will vary depending upon the performance and fees of its underlying fund. You do not invest directly in or hold shares of the funds. Separate Account N We established Separate Account N (the separate account) on October 1, 2002, under the insurance laws of the State of Minnesota. The separate account is registered as a unit investment trust under the Investment Company Act of 1940, as amended (the 1940 Act). It also meets the definition of separate account under the federal securities laws. Prior to October 1, 2002, the separate account was known as Separate Account One of Northern Life Insurance Company, which was created in 1994 under the insurance laws of the State of Washington. In connection with the merger of Northern and the Company, the separate account was transferred to the Company. Although we hold title to the assets of the separate account, such assets are not chargeable with the liabilities of any other business that we conduct. Income, gains or losses of the separate account are credited to or charged against the assets of the separate account without regard to other income, gains or losses of the Company. All obligations arising under the contract are obligations of the Company. All guarantees and benefits provided under the contract that are not related to the separate account are subject to the claims paying ability of the Company and our general account. Funds Available Through the Separate Account The separate account is divided into subaccounts. Each subaccount invests directly in shares of a corresponding fund. The funds available through the subaccounts of the separate account are listed in the front of this prospectus. We provide a brief description of each fund in Appendix II. Please refer to the fund prospectuses for additional information. Fund prospectuses may be obtained, free of charge, from Customer Service at the address and phone number listed in  CONTRACT OVERVIEW - Questions: Contacting the Company , by accessing the SECs website or by contacting the SECs Public Reference Branch. Risks of Investing in the Funds Insurance-Dedicated Funds (Mixed and Shared Funding) . The funds described in this prospectus are available only to insurance companies for their variable contracts (or directly to certain retirement plans, as allowed by the Tax Code). Such funds are often referred to as insurance-dedicated funds, and are used for mixed and shared funding. Mixed funding occurs when shares of a fund, which the subaccount buys for variable annuity contracts, are bought for variable life insurance contracts issued by us or other insurance companies. Shared funding occurs when shares of a fund, which the subaccount buys for variable annuity contracts, are also bought by other insurance companies for their variable annuity contracts. In other words:  Mixed funding - bought for annuities and life insurance; and  Shared funding - bought by more than one company. Possible Conflicts of Interest. With respect to insurance-dedicated funds, it is possible that a conflict of interest may arise due to mixed and shared funding, a change in law affecting the operations of variable annuity separate accounts, differences in the voting instructions of the contract holder and others maintaining a voting interest in the funds or some other reason. Such a conflict could adversely impact the value of a fund. For example, if a conflict of interest occurred and one of the subaccounts withdrew its investment in a fund, the fund may be forced to sell its securities at disadvantageous prices, causing its share value to decrease. Each insurance-dedicated funds board of PRO.100209-14 11 directors or trustees will monitor events in order to identify any material irreconcilable conflicts that may arise and to determine what action, if any, should be taken to address such conflicts. In the event of a conflict, the Company will take any steps necessary to protect contract holders and annuitants maintaining a voting interest in the funds, including the withdrawal of the separate account from participation in the funds that are involved in the conflict. For additional risks associated with each fund, please see the fund’s prospectus. Voting Rights Each of the subaccounts holds shares in a fund and each is entitled to vote at regular and special meetings of that fund. Under our current view of applicable law, we will vote the shares for each subaccount as instructed by persons having a voting interest in the subaccount. If you are a contract holder under the contract, you have a fully vested interest in the contract and may instruct the Company how to cast a certain number of votes. We will vote shares for which instructions have not been received in the same proportion as those for which we received instructions. Each person who has a voting interest in the separate account will receive periodic reports relating to the funds in which he or she has an interest, as well as any proxy materials and a form on which to give voting instructions. Voting instructions will be solicited by written communication before the meeting. The number of votes, whole and fractional, any person is entitled to direct will be determined as of the record date set by any fund you invest in through the subaccounts. Additionally: • During the accumulation phase, the number of votes is equal to the portion of your account value invested in the fund, divided by the net asset value of one share of that fund; and • During the income phase, the number of votes is equal to the portion of reserves set aside for the contract’s share of the fund, divided by the net asset value of one share of that fund. We may restrict or eliminate any voting rights of persons who have voting rights as to the separate account. Right to Change the Separate Account Subject to state and federal law and the rules and regulations thereunder, we may, from time to time, make any of the following changes to the separate account with respect to some or all classes of contracts: • Offer additional subaccounts that will invest in funds we find appropriate for contracts we issue; • Combine two or more subaccounts; • Close subaccounts. We will provide advance notice by a supplement to this prospectus if we close a subaccount. If a subaccount is closed or otherwise is unavailable for new investment, unless we receive alternative allocation instructions, all future amounts directed to the subaccount that was closed or is unavailable may be automatically allocated among the other available subaccounts according to the most recent allocation instructions we have on file. If the most recent allocation instructions we have on file do not include any available subaccounts, we must be provided with alternative allocation instructions. Alternative allocation instructions can be given by contacting us at the address and telephone number listed in “ CONTRACT OVERVIEW - Questions: Contacting the Company .” See also “ TRANSFERS ” for information about making subaccount allocation changes; • Substitute a new fund for a fund in which a subaccount currently invests. In the case of a substitution, the new fund may have different fees and charges than the fund it replaced. A substitution may become necessary if, in our judgment: > A fund no longer suits the purposes of your contract; > There is a change in laws or regulations; > There is a change in the fund’s investment objectives or restrictions; > The fund is no longer available for investment; or > Another reason we deem a substitution is appropriate. • Stop selling the contract; • Limit or eliminate any voting rights for the separate account; or • Make any changes required by the 1940 Act or its rules or regulations. PRO.100209-14 12 We will not make a change until the change is disclosed in an effective prospectus or prospectus supplement, authorized, if necessary, by an order from the SEC and approved, if necessary, by the appropriate state insurance department(s). The changes described above do not include those changes that may, if allowed under your plan, be initiated by your plan sponsor. Fixed Interest Options For a description of the fixed interest options, see “APPENDIX I .” Selecting Investment Options When selecting investment options: • Choose options appropriate for you. Your sales representative can help you evaluate which investment options may be appropriate for your financial goals; • Understand the risks associated with the options you choose. Some subaccounts invest in funds that are considered riskier than others. Funds with additional risks are expected to have values that rise and fall more rapidly and to a greater degree than other funds. For example, funds investing in foreign or international securities are subject to risks not associated with domestic investments and their investment performance may vary accordingly. Also, funds using derivatives in their investment strategy may be subject to additional risks; and • Be informed. Read this prospectus, the fund prospectuses and Appendix I. Furthermore, be aware that there may be: • Limits on Availability of Options. We may add, withdraw or substitute funds, subject to the conditions in your contract and in compliance with regulatory requirements. See “ INVESTMENT OPTIONS - Right to Change the Separate Account .” We may also discontinue the availability of fixed interest options for new purchase payments and/or transfers. Some subaccounts or fixed interest options may not be available in all contracts or in some states. In the case of a substitution, the new fund may have different fees and charges, investment objectives or policies than the fund it replaced; • Limits on How Many Investment Options You May Select. Generally you may select no more than 18 investment options at any one time during the accumulation phase of your account. Each subaccount and each fixed account selected counts towards the 18 investment option limit; and • Reinvestment. The funds described in this prospectus have, as a policy, the distribution of income, dividends and capital gains. There is, however, an automatic reinvestment of such distributions under the contracts described in this prospectus. PRO.100209-14 13 FEES The following repeats and adds to information provided in  FEE TABLE.  Types of Fees Please review both sections for information on fees. The following types of fees or deductions may affect your Transaction Fees account: Early Withdrawal Charge  TRANSACTION FEES: Withdrawals of all or a portion of your account value may be subject to a > Early Withdrawal charge. Charge; > Partial Withdrawal Amount. A percentage of the purchase payments (for Transfer Series Processing Fee; contracts) or account value (for Flex Series contracts) that you withdraw. The > Transfer Charge; percentage will be determined by the early withdrawal charge schedule that > Loan Processing Fee and applies to your account. Loan Interest Rate Spread; and > Redemption Fees. Transfer Series Contracts  PERIODIC FEES AND Account Year of Withdrawal Early CHARGES: Minus Account Year of Withdrawal Charge (as Purchase Payment Percentage of Purchase Payments) > Annual Maintenance Fee; Less than 1 6% > Mortality and Expense 1 or more but less than 2 6% Risk Charges; and 2 or more but less than 3 5% > Administrative Expense 3 or more but less than 4 5% Charge. 4 or more but less than 5 4% 5 or more but less than 6 2%  FUND FEES AND 6 or more 0% EXPENSES  PREMIUM AND OTHER TAXES Flex Series Contracts Early Account Year/Account Withdrawal Charge (as Anniversary: A period of 12 Account Year of Withdrawal Percentage of Account Value) months measured from the date 1 8% we established your account and 2 8% each anniversary of this date. 3 8% Account anniversaries are 4 7% measured from this date. 5 6% 6 5% 7 4% 8 3% 9 2% 10 1% 11 or more 0% Purpose. This is a deferred sales charge. It reimburses us for some of the sales and administrative expenses associated with the contracts. If our expenses are greater than the amount we collect for the early withdrawal charge, we may use any of our corporate assets, including potential profit that may arise from the mortality and expense risk charges and the administrative charge, to make up the difference. First In, First Out. For Transfer Series Contracts, the early withdrawal charge is calculated separately for each purchase payment withdrawn. For purposes of calculating your early withdrawal charge, we consider that your first purchase payment to the account (first in) is the first you withdraw (first out). PRO.100209-14 14 For example, if your initial purchase payment was made three years ago, we will deduct an early withdrawal charge equal to 5% of the portion of that purchase payment withdrawn. The next time you make a withdrawal we will assess the charge against the portion of the first purchase payment that you did not withdraw and/or your subsequent purchase payments to your account in the order they were received. Earnings may be withdrawn after all purchase payments have been withdrawn. There is no early withdrawal charge for withdrawal of earnings. Flex Series Contracts. If a full or partial withdrawal is taken from a Flex Series contract before the 11 th completed account year, an early withdrawal charge may apply. The early withdrawal charge may be determined by multiplying the account value subject to the charge by the applicable early withdrawal percentage noted above. Free Withdrawals. During any 12-month period you may withdraw a portion of your account value without an early withdrawal charge. The 12-month period begins with your first withdrawal. For the first withdrawal, the amount available without an early withdrawal charge will be determined on the date of the requested withdrawal and will be the greater of: • 10% of the account value less any outstanding loan balance; or • For Transfer Series contracts, the purchase payments remaining which are no longer subject to an early withdrawal charge; and for Flex Series contracts, the account value no longer subject to an early withdrawal charge. If the first withdrawal equals the free withdrawal amount, other withdrawals during the 12-month period will be subject to an early withdrawal charge. If the first withdrawal exceeds the free withdrawal amount, the excess, as well as any other withdrawals requested during the 12-month period, will be subject to an early withdrawal charge. If the first withdrawal is less than the free withdrawal amount, the unused portion may be applied against three additional withdrawals requested during the 12-month period. The unused portion of the free withdrawal amount is computed by us on the date of any withdrawal request made after the first withdrawal in the 12-month period and will be based on: 10% x [(Greater of A or B) - C] - D Where: A Account value on the date of the first withdrawal in the 12-month period; B Account value on the date of the withdrawal request; C Outstanding loan balance on the date of the withdrawal request; and D Any prior withdrawals made during the same 12-month period. Early Withdrawal Charge Waivers Under All Contracts. These waivers apply to all contracts, unless otherwise specified. Please read the following subsection regarding additional waivers available under certain contracts. This charge is waived for portions of a withdrawal that are: • Used to provide income phase payments to you; • Paid due to the owner or annuitant’s death during the accumulation phase or, in the case of a nonqualified contract, the annuitant’s death during the accumulation phase; or • Paid upon termination of your account by us. See “ OTHER TOPICS - Involuntary Terminations .” Early Withdrawal Charge Waivers Under Certain Contracts. These waivers only apply to certain contracts. You should refer to your contract to determine which waivers apply to you. The charge is waived for portions of a withdrawal from a 403(b) contract that are: • Applied to a contract offered by another approved provider under your plan; • Withdrawn due to separation from service from your employer; or • Withdrawn due to a hardship as defined by the Tax Code. PRO.100209-14 15 We currently provide a reduced early withdrawal charge for purchasers of contracts issued as tax deferred annuities for Tax Code section 403(b) plans to employees of certain school districts which, in our judgment, have provided cost reduction benefits to us in the distribution of its contracts. For such purchasers, the early withdrawal charge on Flex Series contracts is reduced to 5% in each of the first five account years. The early withdrawal charge on Transfer Series contracts is reduced to 5% in each of the first two account years following receipt of a purchase payment. Partial Withdrawal Processing Fee Amount. We do not currently charge a partial withdrawal processing fee, but we reserve the right to charge a fee not to exceed the lesser of 2% of the amount withdrawn or $25. Purpose: This fee reimburses us for administrative expenses associated with processing partial withdrawals. Transfer Charge Amount. We do not currently charge a transfer fee. However, we reserve the right to charge a fee of $25 per transfer for any transfer and to limit the number of transfers, including transfers made under the dollar cost averaging program and the asset rebalancing program. Purpose. This charge reimburses us for administrative expenses associated with transferring your dollars among investment options. Loan Processing Fee and Loan Interest Rate Spread For a discussion of the loan processing fee and loan interest rate spread, the fees and costs that may be associated with loans, please see “LOANS – Charges .” Redemption Fees Certain funds may deduct redemption fees as a result of withdrawals, transfers or other fund transactions you initiate. If applicable, we may deduct the amount of any redemption fees imposed by the underlying mutual funds as a result of withdrawals, transfers or other fund transactions you initiate. Redemption fees, if any, are separate and distinct from any transaction charges or other charges deducted from your contract value. For a more complete description of the funds’ fees and expenses, review each fund’s prospectus. Periodic Fees and Charges Annual Maintenance Fee Maximum Amount. When/How. Each year during the accumulation phase, we deduct this fee from your account value. We deduct it on your account anniversary and at the time of full withdrawal. Purpose. This fee reimburses us for our administrative expenses related to the contracts, the separate account and the subaccounts. Waiver. We reserve the right to waive the annual maintenance fee under certain circumstances. For example, we may waive the charge if the account value exceeds $25,000 on the date this fee is to be deducted. For contracts issued as funding vehicles for Tax Code section 403(b) plans, early withdrawal charges may be waived under certain circumstances. However, we reserve the right to reinstate the fee on contracts qualifying for any waiver. Mortality and Expense Risk Charges Maximum Amount. The amount of these charges, on an annual basis, is equal to 1.25% of the daily value of amounts invested in the subaccounts. We may charge a different fee for different funds (but not beyond the maximum) . PRO.100209-14 16 When/How. We deduct these charges daily from the subaccounts corresponding to the funds you select. We do not deduct these charges from the fixed interest options. Purpose. These charges compensate us for the mortality and expense risks we assume under the contract. Namely: • Mortality risks are those risks associated with our promise to make lifetime income phase payments based on annuity rates specified in the contract and the funding of the guaranteed death benefit and other payments we make to owners or beneficiaries of the accounts; and • Expense risk is the risk that the actual expenses we incur under the contract will exceed the maximum costs that we can charge. If the amount we deduct for these charges is not enough to cover our mortality costs and expenses under the contract, we will bear the loss. We may use any excess to recover distribution costs relating to the contract and as a source of profit. We expect to earn a profit from these charges. Administrative Expense Charge Maximum Amount. The amount of this charge, on an annual basis, is equal to 0.15% of the daily value of amounts invested in the subaccounts. When/How. We deduct this charge daily from the subaccounts corresponding to the funds you select. We do not deduct this charge from the fixed interest options. Purpose. This charge helps defray the cost of providing administrative services under the contracts and in relation to the separate account and subaccounts. Reduction or Elimination of Certain Fees When sales of the contract are made to individuals or a group of individuals in a manner that results in savings of sales or administrative expenses, we may reduce or eliminate the early withdrawal charge, the annual maintenance fee, the mortality and expense risk charge or the administrative expense charge. Our decision to reduce or eliminate any of these fees will be based on one or more of the following: • The size and type of group to whom the contract is offered; • The type and frequency of administrative and sales services provided; • The use by an employer of automated techniques in submitting purchase payments or information related to purchase payments on behalf of its employees; or • Any other circumstances which reduce distribution or administrative expenses. The exact amount of contract charges applicable to a particular contract will be stated in that contract. The reduction or elimination of any of these fees will not unfairly discriminate against any person and will be done according to our rules in effect at the time the contract is issued. We reserve the right to change these rules from time to time. The right to reduce or eliminate any of these fees may be subject to state approval. Fund Fees and Expenses As shown in the fund prospectuses and described in “ FEES - Fund Fees and Expenses, ” each fund deducts management/investment advisory fees from the amounts allocated to the fund. In addition, each fund deducts other expenses, which may include service fees that may be used to compensate service providers, including the Company and its affiliates, for administrative and contract owner services provided on behalf of the fund. Furthermore, certain funds deduct a distribution or 12b-1 fee, which is used to finance any activity that is primarily intended to result in the sale of fund shares. Fund fees and expenses are deducted from the value of the fund shares on a daily basis, which in turn affects the value of each subaccount that purchases fund shares. Fund fees and expenses are one factor that impacts the value of a fund’s shares. To learn more about fund fees and expenses, the additional factors that can affect the value of a fund’s shares and other important information about the funds, refer to the fund prospectuses. Less expensive share classes of the funds offered through this contract may be available for investment outside of this contract. You should evaluate the expenses associated with the funds available through this contract before making a decision to invest. PRO.100209-14 17 Revenue from the Funds The Company may receive compensation from each of the funds or the funds’ affiliates. For certain funds, some of this compensation may be paid out of 12b-1 fees or service fees that are deducted from fund assets. Any such fees deducted from fund assets are disclosed in the fund prospectuses. The Company may also receive additional compensation from certain funds for administrative, recordkeeping or other services provided by the Company to the funds or the funds’ affiliates. These additional payments may also be used by the Company to finance distribution. These additional payments are made by the funds or the funds’ affiliates to the Company and do not increase, directly or indirectly, the fund fees and expenses. The amount of revenue the Company may receive from each of the funds or from the funds’ affiliates may be substantial, although the amount and types of revenue vary with respect to each of the funds offered through the contract. This revenue is one of several factors we consider when determining contract fees and charges and whether to offer a fund through our contracts. Fund revenue is important to the Company’s profitability, and it is generally more profitable for us to offer affiliated funds than to offer unaffiliated funds. Assets allocated to affiliated funds, meaning funds managed by Directed Services LLC, Voya Investments, LLC or another Company affiliate, generate the largest dollar amount of revenue for the Company. Affiliated funds may also be subadvised by a Company affiliate or by an unaffiliated third party. Assets allocated to unaffiliated funds, meaning funds managed by an unaffiliated third party, generate lesser, but still substantial dollar amounts of revenue for the Company. The Company expects to earn a profit from this revenue to the extent it exceeds the Company’s expenses, including the payment of sales compensation to our distributors. Revenue Received from Affiliated Funds. The revenue received by the Company from affiliated funds may be deducted from fund assets and may include: • A share of the management fee; • Service fees; • For certain share classes, compensation paid from 12b-1 fees; and • Other revenues that may be based either on an annual percentage of average net assets held in the fund by the Company or a percentage of the fund’s management fees. In the case of affiliated funds subadvised by unaffiliated third parties, any sharing of the management fee between the Company and the affiliated investment adviser is based on the amount of such fee remaining after the subadvisory fee has been paid to the unaffiliated subadviser. Because subadvisory fees vary by subadviser, varying amounts of revenue are retained by the affiliated investment adviser and ultimately shared with the Company. The sharing of the management fee between the Company and the affiliated investment adviser does not increase, directly or indirectly, fund fees and expenses. The Company may also receive additional compensation in the form of intercompany payments from an affiliated fund’s investment adviser or the investment adviser’s parent in order to allocate revenue and profits across the organization. The intercompany payments and other revenue received from affiliated funds provide the Company with a financial incentive to offer affiliated funds through the contract rather than unaffiliated funds. Additionally, in the case of affiliated funds subadvised by third parties, no direct payments are made to the Company or the affiliated investment adviser by the subadvisers. However, subadvisers may provide reimbursement for employees of the Company or its affiliates to attend business meetings or training conferences. Revenue Received from Unaffiliated Funds. Revenue received from each of the unaffiliated funds or their affiliates is based on an annual percentage of the average net assets held in that fund by the Company. Some unaffiliated funds or their affiliates pay us more than others and some of the amounts we receive may be significant. The revenue received by the Company or its affiliates from unaffiliated funds may be deducted from the fund assets and may include: • Service fees; • For certain share classes, compensation paid from 12b-1 fees; and • Additional payments for administrative, recordkeeping or other services that we provide to the funds or their affiliates, such as processing purchase and redemption requests and mailing fund prospectuses, periodic reports and proxy materials. These additional payments do not increase directly or indirectly the fees and expenses shown in each fund’s prospectus. These additional payments may be used by us to finance distribution of the contract. PRO.100209-14 18 If the unaffiliated fund families currently offered through the contract that made cash payments to us were individually ranked according to the total amount they paid to the Company or its affiliates in 2013 in connection with the registered variable annuity contracts issued by the Company, that ranking would be as follows: • Fidelity Investments ® • Franklin ® Templeton ® Investments • American Funds ® • Pioneer Investments • PIMCO Funds • Lord Abbett Funds • Columbia Funds • Neuberger Berman Management, Inc. If the revenues received from the affiliated funds were taken into account when ranking the funds according to the total dollar amount they paid to the Company or its affiliates in 2013, the affiliated funds would be first on the list. In addition to the types of revenue received from affiliated and unaffiliated funds described above, affiliated and unaffiliated funds and their investment advisers, subadvisers or affiliates may participate at their own expense in Company sales conferences or educational and training meetings. In relation to such participation, a fund’s investment adviser, subadviser or affiliate may help offset the cost of the meetings or sponsor events associated with the meetings. In exchange for these expense offset or sponsorship arrangements, the investment adviser, subadviser or affiliate may receive certain benefits and access opportunities to Company representatives and wholesalers rather than monetary benefits. These benefits and opportunities include, but are not limited to, co-branded marketing materials, targeted marketing sales opportunities, training opportunities at meetings, training modules for personnel, and opportunities to host due diligence meetings for representatives and wholesalers. Please note certain management personnel and other employees of the Company or its affiliates may receive a portion of their total employment compensation based on the amount of net assets allocated to affiliated funds. See “CONTRACT DISTRIBUTION.” Fund of Funds Certain funds may be structured as “fund of funds.” These funds may have higher fees and expenses than a fund that invests directly in debt and equity securities, because they also incur the fees and expenses of the underlying funds in which they invest. These funds are affiliated funds and the underlying funds in which they invest may be affiliated as well. The fund prospectuses disclose the aggregate annual operating expenses of each fund and its corresponding underlying fund or funds. These funds are identified in the investment option list in the front of this prospectus. Premium and Other Taxes Maximum Amount. Some states and municipalities charge a premium tax on annuities. These taxes currently range from 0% to 4%, depending upon the jurisdiction. When/How. We reserve the right to deduct a charge for premium taxes from your account value or from purchase payments to the account at any time, but not before there is a tax liability under state law. For example, we may deduct a charge for premium taxes from purchase payments as they are received or from the account value immediately before you commence income phase payments, as permitted or required by applicable law. In addition, we reserve the right to assess a charge for any federal taxes due against the separate account. See “ TAX CONSIDERATIONS .” YOUR ACCOUNT VALUE During the accumulation phase, your account value at any given time equals: • The current dollar value of amounts invested in the subaccounts; plus • The current dollar values of amounts invested in the fixed interest options, including interest earnings to date. Subaccount Accumulation Units. When you select a fund as an investment option, your account dollars invest in “accumulation units” of the Separate Account N subaccount corresponding to that fund. The subaccount invests directly in the fund shares. The value of your interests in a subaccount is expressed as the number of accumulation units you hold multiplied by an “accumulation unit value,” as described below, for each unit. PRO.100209-14 19 Accumulation Unit Value. The value of each accumulation unit in a subaccount is called the accumulation unit value or “AUV.” The AUV varies daily in relation to the underlying fund’s investment performance. The value also reflects deductions for fund fees and expenses, the mortality and expense risk charges and the administrative expense charge, if any. We discuss these deductions in more detail in “ FEE TABLE ” and “ FEES .” Valuation. We determine the AUV on each valuation date after the close of the NYSE (normally at 4:00 p.m. Eastern Time). At that time, we calculate the current AUV by multiplying the AUV last calculated by the “net investment factor” of the subaccount. The net investment factor measures the investment performance of the subaccount from one valuation to the next. Current AUV Prior AUV x Net Investment Factor Net Investment Factor. The net investment factor for a subaccount between two consecutive valuations equals the sum of 1.0000 plus the net investment rate. Net Investment Rate. The net investment rate is computed according to a formula that is equivalent to the following: • The net assets of the fund held by the subaccount as of the current valuation; minus • The net assets of the fund held by the subaccount at the preceding valuation; plus or minus • Taxes or provisions for taxes, if any, due to subaccount operations (with any federal income tax liability offset by foreign tax credits to the extent allowed); divided by • The total value of the subaccount’s units at the preceding valuation; minus • A daily deduction for the mortality and expense risk charges, the administrative expense charge, if any, and any other fees deducted daily from investments in the separate account. See “ FEES .” The net investment rate may be either positive or negative. Hypothetical Illustration. As a hypothetical illustration, assume that your initial purchase payment to a qualified contract is $15,000 and you direct us to invest $10,000 in Fund A and $5,000 in Fund B. Also assume that on the day we receive the purchase payment the applicable AUVs after the next close of business of the NYSE are $10 for Subaccount A and $20 for Subaccount B. Your account is credited with 1,000 accumulation units of Subaccount A and 250 accumulation units of Subaccount B. $15,000 Purchase Payment Step 1 ¯ Step 1: You make an initial purchase payment of $15,000. ReliaStar Life Insurance Company Step 2 ¯ Step 2: Separate Account N • You direct us to invest $10,000 in Fund A. The purchase payment purchases 1,000 accumulation units of Subaccount A Subaccount B Subaccount A ($10,000 divided by the current $10 AUV); and Etc. accumulation accumulation • You direct us to invest $5,000 in Fund B. The purchase units units payment purchases 250 accumulation units of Subaccount B ($5,000 divided by the current $20 AUV). ¯ Step 3 ¯ Step 3: The separate account purchases shares of the Mutual Mutual Fund applicable funds at the then current market value (net asset Fund A B value or NAV). Each fund’s subsequent investment performance, expenses and charges and the daily charges deducted from the subaccount, will cause the AUV to move up or down on a daily basis. Purchase Payments to Your Account. If all or a portion of your initial purchase payment is directed to the subaccounts, it will purchase subaccount accumulation units at the AUV next computed after our acceptance of your application as described in “ PURCHASE AND RIGHTS .” Subsequent purchase payments or transfers directed to the subaccounts that we receive in good order by the close of business of the NYSE will purchase subaccount accumulation units at the AUV computed after the close of the NYSE on that day. The value of subaccounts may vary day to day. PRO.100209-14 20 TRANSFERS During the accumulation phase, you may transfer amounts among the available subaccounts and from the subaccounts to either Fixed Account A or Fixed Account B. Amounts may be transferred from Fixed Account C to one or more subaccounts only and requires participation in the dollar cost averaging program. Transfers from Fixed Account C to Fixed Account A or Fixed Account B are not allowed. Transfers from Fixed Account A, Fixed Account B, or the subaccounts to Fixed Account C are not allowed. We do not currently charge a transfer fee. However, we reserve the right to charge a fee of $25 for each transfer and to limit the number of transfers. Transfer Requests. Requests may be made in writing, by telephone or, where available, electronically. Transfers must be made in accordance with the terms of the contract. Limits on Frequent or Disruptive Transfers The contract is not designed to serve as a vehicle for frequent transfers. Frequent transfer activity can disrupt management of a fund and raise its expenses through: • Increased trading and transaction costs; • Forced and unplanned portfolio turnover; • Lost opportunity costs; and • Large asset swings that decrease the fund’s ability to provide maximum investment return to all contract owners. This in turn can have an adverse effect on fund performance. Accordingly, individuals or organizations that use market-timing investment strategies or make frequent transfers should not purchase the contract. Excessive Trading Policy. We and the other members of the ING family of companies that provide multi-fund variable insurance and retirement products have adopted a common Excessive Trading Policy to respond to the demands of the various fund families that make their funds available through our products to restrict excessive fund trading activity and to ensure compliance with Section 22c-2 of the 1940 Act. We actively monitor fund transfer and reallocation activity within our variable insurance products to identify violations of our Excessive Trading Policy. Our Excessive Trading Policy is violated if fund transfer and reallocation activity: • Meets or exceeds our current definition of Excessive Trading, as defined below; or • Is determined, in our sole discretion, to be disruptive or not in the best interests of other owners of our variable insurance and retirement products. We currently define “Excessive Trading” as: • More than one purchase and sale of the same fund (including money market funds) within a 60 calendar day period (hereinafter, a purchase and sale of the same fund is referred to as a “round-trip”). This means two or more round-trips involving the same fund within a 60 calendar day period would meet our definition of Excessive Trading; or • Six round-trips involving the same fund within a rolling 12 month period. The following transactions are excluded when determining whether trading activity is excessive: • Purchases or sales of shares related to non-fund transfers (for example, new purchase payments, withdrawals and loans); • Transfers associated with scheduled dollar cost averaging, scheduled rebalancing or scheduled asset allocation programs; • Purchases and sales of fund shares in the amount of $5,000 or less; • Purchases and sales of funds that affirmatively permit short-term trading in their fund shares and movement between such funds and a money market fund; and • Transactions initiated by us, another member of the ING family of companies, or a fund. PRO.100209-14 21 If we determine that an individual or entity has made a purchase of a fund within 60 days of a prior round-trip involving the same fund, we will send them a letter warning that another sale of that same fund within 60 days of the beginning of the prior round-trip will be deemed to be Excessive Trading and result in a six month suspension of their ability to initiate fund transfers or reallocations through the internet, facsimile, Voice Response Unit (VRU), telephone calls to Customer Service or other electronic trading medium that we may make available from time to time (Electronic Trading Privileges). Likewise, if we determine that an individual or entity has made five round- trips involving the same fund within a rolling 12 month period, we will send them a letter warning that another purchase and sale of that same fund within 12 months of the initial purchase in the first round-trip will be deemed to be Excessive Trading and result in a suspension of their Electronic Trading Privileges. According to the needs of the various business units, a copy of any warning letters may also be sent, as applicable, to the person(s) or entity authorized to initiate fund transfers or reallocations, the agent/registered representative or the investment adviser for that individual or entity. A copy of the warning letters and details of the individuals or entitys trading activity may also be sent to the fund whose shares were involved in the trading activity. If we determine that an individual or entity has violated our Excessive Trading Policy, we will send them a letter stating that their Electronic Trading Privileges have been suspended for a period of six months. Consequently, all fund transfers or reallocations, not just those that involve the fund whose shares were involved in the activity that violated our Excessive Trading Policy, will then have to be initiated by providing written instructions to us via regular U.S. mail. Suspension of Electronic Trading Privileges may also extend to products other than the product through which the Excessive Trading activity occurred. During the six month suspension period, electronic inquiry only privileges will be permitted where and when possible. A copy of the letter restricting future transfer and reallocation activity to regular U.S. mail and details of the individuals or entitys trading activity may also be sent, as applicable, to the person(s) or entity authorized to initiate fund transfers or reallocations, the agent/registered representative or investment adviser for that individual or entity and the fund whose shares were involved in the activity that violated our Excessive Trading Policy. Following the six month suspension period during which no additional violations of our Excessive Trading Policy are identified, Electronic Trading Privileges may again be restored. We will continue to monitor the fund transfer and reallocation activity, and any future violations of our Excessive Trading Policy will result in an indefinite suspension of Electronic Trading Privileges. A violation of our Excessive Trading Policy during the six month suspension period will also result in an indefinite suspension of Electronic Trading Privileges. We reserve the right to suspend Electronic Trading Privileges with respect to any individual or entity, with or without prior notice, if we determine, in our sole discretion, that the individuals or entitys trading activity is disruptive or not in the best interests of other owners of our variable insurance and retirement products, regardless of whether the individuals or entitys trading activity falls within the definition of Excessive Trading set forth above. Our failure to send or an individuals or entitys failure to receive any warning letter or other notice contemplated under our Excessive Trading Policy will not prevent us from suspending that individuals or entitys Electronic Trading Privileges or taking any other action provided for in our Excessive Trading Policy. The Company does not allow exceptions to our Excessive Trading Policy. We reserve the right to modify our Excessive Trading Policy, or the policy as it relates to a particular fund, at any time without prior notice, depending upon, among other factors, the needs of the underlying fund(s), the best interests of contract owners, participants, and fund investors and/or state or federal regulatory requirements. If we modify our policy, it will be applied uniformly to all contract owners and participants or, as applicable, to all contract owners and participants investing in the underlying fund. Our Excessive Trading Policy may not be completely successful in preventing market-timing or excessive trading activity. If it is not completely successful, fund performance and management may be adversely affected, as noted above. Limits Imposed by the Underlying Funds. Each underlying fund available through the variable insurance and retirement products offered by us and/or the other members of the ING family of companies, either by prospectus or stated policy, has adopted or may adopt its own excessive/frequent trading policy, and orders for the purchase of fund shares are subject to acceptance or rejection by the underlying fund. We reserve the right, without prior notice, to implement fund purchase restrictions and/or limitations on an individual or entity that the fund has identified as PRO.100209-14 22 violating its excessive/frequent trading policy and to reject any allocation or transfer request to a subaccount if the corresponding fund will not accept the allocation or transfer for any reason. All such restrictions and/or limitations (which may include, but are not limited to, suspension of Electronic Trading Privileges and/or blocking of future purchases of a fund or all funds within a fund family) will be done in accordance with the directions we receive from the fund. Agreements to Share Information with Fund Companies. As required by Rule 22c-2 under the 1940 Act, we have entered into information sharing agreements with each of the fund companies whose funds are offered through the contracts. Contract owner trading information is shared under these agreements as necessary for the fund companies to monitor fund trading and our implementation of our Excessive Trading Policy. Under these agreements, the Company is required to share information regarding contract owner transactions, including, but not limited to, information regarding fund transfers initiated by you. In addition to information about contract owner transactions, this information may include personal contract owner information, including names and social security numbers or other tax identification numbers. As a result of this information sharing, a fund company may direct us to restrict a contract owners transactions if the fund determines that the contract owner has violated the funds excessive/frequent trading policy. This could include the fund directing us to reject any allocations of purchase payments or contract value to the fund or all funds within the fund family. Value of Your Transferred Dollars. The value of amounts transferred into or out of subaccounts will be based on the subaccount unit values next determined after we receive your transfer request in good order at Customer Service or, if you are participating in the dollar cost averaging or automatic reallocation programs, after your scheduled transfer or reallocation. Telephone and Electronic Transactions: Security Measures. Telephone transactions may be automatically available to you when you complete the contract application, unless you specifically decline to have such telephone privileges. In some states, you must affirmatively elect to have telephone privileges. The election may be made in the application or by completing a telephone reallocation form. A personal identification number (PIN) will be assigned to you when your telephone privileges are established. To prevent fraudulent use of telephone or electronic transactions (including, but not limited to, internet transactions), we have established security procedures. These may include recording calls on voice recording equipment, requiring completion of a telephone reallocation form, written confirmation of telephone instructions and use of a PIN to execute transactions. You are responsible for keeping your PIN and account information confidential. If we fail to follow reasonable security procedures, we may be liable for losses due to unauthorized or fraudulent telephone or other electronic transactions. We are not liable for losses resulting from telephone or electronic instructions we believe to be genuine. If a loss occurs when we rely on such instructions, you will bear the loss. Dollar Cost Averaging Program. Dollar cost averaging is an investment strategy whereby you purchase fixed dollar amounts of an investment at regular intervals, regardless of price. Currently under this program you may elect one of the following transfer options: Option One:  You may direct us to automatically transfer a fixed dollar amount or a specified percentage from the subaccounts or Fixed Account A, to any of the other subaccounts or to Fixed Account A or Fixed Account B or from Fixed Account C to the subaccounts. However, transfers from Fixed Account C to Fixed Account A or Fixed Account B are not allowed. Also, no transfers to Fixed Account C are allowed from any subaccount or any other fixed option.  Transfers from Fixed Account A may be made on a monthly, quarterly, semi-annual or annual basis. Transfers from Fixed Account C may be made on a monthly basis only. PRO.100209-14 23 Option Two: • You may direct us to automatically transfer the interest earned on amounts invested in Fixed Account B to any one or more of the subaccounts. • Only automatic transfers of 100% of interest earned are allowed. We will only transfer interest that is earned after you have elected this option. Reallocations may be made on a monthly, quarterly, semi-annual or annual basis. • To elect transfers of this type, your account value must be at least $10,000 and the Fixed Account B account value must be at least $5,000. We reserve the right to discontinue these transfers when the Fixed Account B account value becomes less than $5,000. • Transfers from Fixed Account B to the subaccounts or to Fixed Account A are allowed subject to certain conditions. See “ APPENDIX I .” Dollar cost averaging neither ensures a profit nor guarantees against loss in a declining market. You should consider your financial ability to continue purchases through periods of low price levels. There is no additional charge for this program and transfers made under this program do not count as transfers when determining the number of free transfers that may be made each account year. To obtain an application form or for additional information about this program, contact your sales representative or call us at the number listed in “ CONTRACT OVERVIEW - Questions: Contacting the Company .” We reserve the right to discontinue, modify or suspend the dollar cost averaging program and to charge a processing fee not to exceed $25 for each transfer made under this program. Automatic Reallocation Program (“Asset Rebalancing”). Asset rebalancing allows you to reallocate your account value to match your current investment allocations by reallocating account values from the subaccounts that have increased in value to those subaccounts that have declined in value or increased in value at a slower rate or to Fixed Account A. Asset rebalancing also allows you to reallocate account values invested in Fixed Account A. We automatically reallocate your account value on each quarterly anniversary of the date we established your account (or any other date as we allow). Asset rebalancing neither ensures a profit nor guarantees against loss in a declining market. There is currently no additional charge for this program and transfers made under this program do not count as transfers when determining the number of free transfers that may be made each account year. You are eligible to participate in this program if your account value is at least $10,000. To apply, you must complete an application that you may obtain by writing to us at the address listed in “ CONTRACT OVERVIEW - Questions: Contacting the Company .” You must choose the applicable subaccounts and the percentage of account value to be maintained on a quarterly basis in each subaccount. All values in a selected subaccount will be available for rebalancing. You may instruct us at any time to terminate this program by writing to us at the address listed in “ CONTRACT OVERVIEW – Questions: Contacting the Company .” Any value in a subaccount that has not been reallocated will remain in that subaccount regardless of the percentage allocation, unless you instruct us otherwise. If you wish to continue the reallocations after they have been terminated, you must complete an application and have at least $10,000 of account value. We reserve the right to discontinue, modify or suspend the asset rebalancing program and to charge a processing fee not to exceed $25 for each reallocation between the subaccounts or to or from the unloaned account value of Fixed Account A. The account value in Fixed Account C is not eligible for participation in this program. Transfers from the Fixed Accounts. For information on transfers from the Fixed Accounts, see “APPENDIX I” and your contract. PRO.100209-14 24 WITHDRAWALS Subject to any applicable retirement plan or Tax Code restrictions (see Taxes, Fees and Deductions “Withdrawal Restrictions” below), you may withdraw all or a portion of your withdrawal value at any time during the accumulation phase. No withdrawals Amounts withdrawn may be are permitted from Fixed Account C. Contracts issued in connection with subject to one or more of the qualified retirement plans (other than IRAs and Roth IRAs) generally require following: • Early Withdrawal Charge (see that the plan sponsor, or its delegate certify that you are eligible for the “ FEES - Early Withdrawal distribution. Charge ”) • Annual Maintenance Fee (see Steps for Making a Withdrawal. You must select the withdrawal amount: “ FEES - Annual • Full Withdrawals: You will receive your withdrawal value, reduced by any Maintenance Fee ”) applicable tax, redemption fees and maintenance fees; or • Partial Withdrawal Processing • Partial Withdrawals: You may request withdrawal of either: Fee (see “ FEES - Partial > A gross amount, in which case the applicable early withdrawal charge, Withdrawal Processing redemption fees and taxes will be deducted from the gross amounts Fee ”) • Redemption Fees (see “ FEES requested; or - Redemption Fees ”) > A specific amount after deduction of the applicable early withdrawal • Tax Penalty (see “ TAX charge, redemption fees and taxes. CONSIDERATIONS ”) • Tax Withholding ( see “ TAX Requests for partial withdrawals are subject to the following conditions: CONSIDERATIONS ”) • The minimum amount of any partial withdrawal must be $1,000; • The account value may not fall below the greater of $1,000 or any To determine which may apply to outstanding loan balance divided by 85%; you, refer to the appropriate sections of this prospectus, contact • We may charge a partial withdrawal processing fee of $25 or, if less, 2% of your registered representative or the amount partially surrendered; call us at the number listed in • Unless otherwise agreed to by us, we will withdraw dollars in the same “ CONTRACT OVERVIEW - proportion as the values you hold in the investment options in which you Questions: Contacting the have an account value; and Company .” • You must properly complete a disbursement form and deliver it to Customer Service. Withdrawal Value: Your account value less any outstanding Withdrawal Restrictions. Some plans may have other limits on withdrawals, loan balance and any applicable other than or in addition to those listed below: early withdrawal charge. • Section 403(b)(11) of the Tax Code generally prohibits withdrawals under 403(b) contracts prior to your death, disability, attainment of age 59½, severance from employment or financial hardship of the following: > Salary reduction contributions made after December 31, 1988; and > Earnings on those contributions and earnings on amounts held before 1989 and credited after December 31, 1988. Income attributable to salary reduction contributions and credited on or after January 1, 1989, may not be distributed in the case of hardship. Other withdrawals may be allowed as provided for under the Tax Code or regulations. • Effective January 1, 2009, 403(b) regulations impose restrictions on the distribution of 403(b) employer contributions under certain contracts. See “ TAX CONSIDERATIONS – Taxation of Qualified Contracts - Distributions - Eligibility - 403(b) Plans; ” • Participants in the Texas Optional Retirement Program may not receive any distribution before retirement, except upon becoming disabled as defined in the Tax Code or terminating employment with Texas public institutions of higher learning. Conditions under which you may exercise the right to withdraw and the right to advance the date on which an income phase payment option is to begin are limited. These restrictions are imposed by reason of the Texas Attorney General’s interpretation of Texas law; and • 401(k) plans generally prohibit withdrawal of salary reduction contributions and associated earnings prior to your death, disability, attainment of age 59½, severance from employment or financial hardship. Income attributable to salary reduction contributions and credited on or after January 1, 1989, may not be distributed in the case of hardship. PRO.100209-14 25 Calculation of Your Withdrawal. We determine your account value every normal business day after the close of the NYSE (normally at 4:00 p.m. Eastern Time). We pay withdrawal amounts based on your account value as of the next valuation date after we receive a request for withdrawal in good order at Customer Service. Delivery of Payment. Payments for withdrawal requests will be made in accordance with SEC requirements. Normally, your withdrawal amount will be sent no later than seven calendar days following our receipt of your properly-completed disbursement form in good order. No interest will accrue on amounts represented by uncashed withdrawal checks. SYSTEMATIC WITHDRAWALS A systematic withdrawal is a series of automatic partial withdrawals from your Features of a Systematic account based on a payment method you select. You may elect to withdraw a Withdrawal specified dollar amount or a percentage of the account value on a monthly, quarterly, semiannual or annual basis. The amount of each systematic A systematic withdrawal allows withdrawal must be at least $100. you to receive regular payments from your contract without Systematic Withdrawal Availability. We reserve the right to modify or moving into the income phase. By remaining in the accumulation discontinue offering systematic withdrawals. However, any such modification phase you retain certain rights and or discontinuation will not affect any systematic withdrawals already in effect. investment flexibility not available We may add additional systematic withdrawal options from time to time. during the income phase. Because the account remains in the Requesting a Systematic Withdrawal. To request systematic withdrawals accumulation phase, all and to assess terms and conditions that may apply, contact your sales accumulation phase charges representative at the number listed in “ CONTRACT OVERVIEW - continue to apply. Questions: Contacting the Company .” Terminating Systematic Withdrawals. You may discontinue systematic withdrawals at any time by submitting a written request to Customer Service. Charges. Systematic withdrawals are subject to early withdrawal charges. Although we currently do not impose a processing fee, we reserve the right to charge a processing fee not to exceed the lesser of 2% of each systematic withdrawal payment or $25. Taxation. Systematic withdrawals and revocations of elections may have tax consequences. Amounts withdrawn may be included in your gross income in the year in which the withdrawal occurs, and withdrawals prior to your reaching age 59½ may also be subject to a 10% federal tax penalty. See “ TAX CONSIDERATIONS .” LOANS Loans Available from Certain Qualified Contracts. If allowed by the contracts and the plan for which the contract is issued, a loan may be available from the account value prior to your election of an income phase payment option or the annuitant’s attainment of age 70½. Loans are only allowed from amounts allocated to subaccounts and certain fixed accounts. Additional restrictions may apply under the Tax Code, your plan or due to our administrative practices or those of a third party administrator selected by your plan sponsor. Loans may be subject to approval by the plan sponsor or its delegate. We reserve the right not to grant a loan request if you have an outstanding loan in default. Loans are not available from nonqualified contracts, IRAs or 457 contracts. A loan may be requested by properly completing the loan request form and submitting it to Customer Service. Read the terms of the loan agreement before submitting any request. Processing of loan repayments (including pricing of such repayments) may be delayed for administrative reasons, including but not limited to submission of repayment without a proper loan coupon or where the amount of a repayment differs from the amount printed on the loan coupon. We may also refuse to accept certain forms of loan repayments, if applicable, (traveler’s checks, for example) or restrict the amount of certain forms of loan repayments (money orders totaling more than $5,000, for example). In addition, we may require information as to why a particular form of payment was used (third party checks, for example) and the source of the funds of such payment in order to determine whether or not PRO.100209-14 26 we will accept it. Use of an unacceptable form of payment may result in us returning your loan repayment. Please contact us at the number or address listed in the “ CONTRACT OVERVIEW - Questions: Contacting the Company ” section for further information. Charges. Loans are subject to an applicable early withdrawal charge. We reserve the right to charge a processing fee not to exceed $25. Interest will be charged on loaned amounts. The difference between the rate charged and the rate credited on loans under your contract is currently 2.5% (i.e., a 2.5% loan interest rate spread). We reserve the right to apply a loan interest rate spread of up to 3% per annum. DEATH BENEFIT During the Accumulation Phase This section provides information about the death benefit during the accumulation phase. For death When is a Death Benefit Payable? During the accumulation phase, a death benefit information applicable to benefit is payable when the contract holder or, in certain circumstances, the the income phase, see “ INCOME annuitant dies. PHASE .” Who Receives Death Benefit Proceeds? If you would like certain individuals Terms to Understand: or entities to receive the death benefit when it becomes payable, you may Account Year/Account name them as your beneficiaries and/or contingent beneficiaries. Unless you Anniversary: A period of 12 have instructed us otherwise, if more than one beneficiary has been named, the months measured from the date we established your account and payment will be paid in equal shares. If you die and no beneficiary or each anniversary of this date. contingent beneficiary exists or if the beneficiary or contingent beneficiary is Account anniversaries are not living on the date payment is due, the death benefit will be paid in a lump measured from this date; sum to your estate. Annuitant(s): The person(s) on whose life (lives) or life Designating Your Beneficiary. You may designate a beneficiary on your expectancy(ies) the income phase application and may change the designated beneficiary at any time before payments are based; income phase payments begin by sending us a written request. Upon our Beneficiary(ies): The person(s) receipt of your written request in good order (see “ CONTRACT or entity(ies) entitled to receive death benefit proceeds under the OVERVIEW - Questions: Contacting the Company ”), we will process the contract; change effective the date it was signed. Any change in beneficiary will not Claim Date: The date proof affect any payments made or affect any actions taken by us before the request of death and the beneficiary’s was received. We are not responsible for the validity of any beneficiary right to receive the death benefit change. are received in good order at Customer Service. Please contact Death Benefit Amount. We will calculate the value of any death benefit Customer Service to learn what at the next valuation after we receive proof of death and a request for payment. information is required for a request for payment of the death Such value will be reduced by any payments made after the date of death. The benefit to be in good order; and amount payable will be determined as follows: • If the annuitant dies before the first day of the month after his or her 80 th Contingent Beneficiary: The birthday, the death benefit will be the greatest of: person(s) or entity(ies) designated > The account value on the claim date less any outstanding loan balance; to receive death benefit proceeds > The sum of all purchase payments, adjusted for any amounts deducted under the contract if no beneficiary is alive when the death from your account (including withdrawals, payments made under an benefit is due. income phase payment plan, loans and fees and expenses); or > The account value on the sixth account anniversary immediately preceding your death (i.e., the account value on the latest of the 6 th , 12 th , 18 th , etc. account anniversary) adjusted for purchase payments made and for amounts deducted (including withdrawals, payments made under an income phase payment plan, loans and fees and expenses) since that anniversary. • If the annuitant dies after the first day of the month after his or her 80 th birthday, the death benefit will be the account value less any outstanding loan balance. • If the contract holder dies, the death benefit will equal the account value less any outstanding loan balance, early withdrawal charge and annual maintenance fee as of the claim date. PRO.100209-14 27 Payment of the Death Benefit Before Income Phase Payments Begin The beneficiary may choose one of the following three methods of payment: • Receive a lump-sum payment equal to all or a portion of the account value; • Apply some or all of the account value to any of the income phase payment options (in no event may payments to a beneficiary extend beyond the beneficiary’s life expectancy or any period certain greater than the beneficiary’s life expectancy); or • Any other distribution method acceptable to us. Until a death benefit payment request is in good order and a payment option is selected, account dollars will remain invested as at the time of your death and no distributions will be made. The timing and manner of payment are subject to the Tax Code’s distribution rules. See “ TAX CONSIDERATIONS – Distributions - General .” In general, the death benefit must be applied to either an income phase payment option within one year of the contract holder’s or annuitant’s death or the entire account value must be distributed within five years of the contract holder’s or annuitant’s date of death. For nonqualified contracts an exception to this provision applies if the designated beneficiary is the surviving spouse, in which case the beneficiary may continue the contract as the successor contract holder and generally may exercise all rights under the contract. Requests for payment of the death benefit in a lump-sum will be paid within seven calendar days following the next valuation after we receive proof of death and a request for payment. Requests for continuing income phase payments or another form of distribution method must be in writing and received by us within the time period allowed by the Tax Code or the death benefit will be paid in a lump-sum and the contract will be canceled. Payment of Death Benefit or Proceeds. Subject to the conditions and requirements of state law, full payment of the death benefit or proceeds (“Proceeds”) to a beneficiary may be made either into an interest bearing retained asset account that is backed by our general account or by check. For additional information about the payment options available to you, please refer to your claim forms or contact us at the address shown in “ CONTRACT OVERVIEW – Questions: Contacting the Company. ” Beneficiaries should carefully review all settlement and payment options available under the contract and are encouraged to consult with a financial professional or tax adviser before choosing a settlement or payment option. The Retained Asset Account. The retained asset account, known as the ING Personal Transition Account, is an interest bearing account backed by our general account. The retained asset account is not guaranteed by the Federal Deposit Insurance Corporation (“FDIC”). Beneficiaries that receive their payment through the retained asset account may access the entire Proceeds in the account at any time without penalty through a draftbook feature. The Company seeks to earn a profit on the account, and interest credited on the account may vary from time to time but will not be less than the minimum rate stated in the supplemental contract delivered to the beneficiary together with the paperwork to make a claim to the Proceeds. Interest earned on the Proceeds in the account may be less than could be earned if the Proceeds were invested outside of the account. Likewise, interest credited on the Proceeds in the account may be less than under other settlement or payment options available through the contract. Taxation. In general, payments received by your beneficiary after your death are taxed to the beneficiary in the same manner as if you had received those payments. Additionally, your beneficiary may be subject to tax penalties if he or she does not begin receiving death benefit payments within the timeframe required by the Tax Code. See “ TAX CONSIDERATIONS .” PRO.100209-14 28 INCOME PHASE During the income phase you stop contributing dollars to your account and We may have used the following start receiving payments from your accumulated account value. terms in prior prospectuses: • Annuity Provisions -Income Initiating Payments. To start receiving income phase payments, you must Phase; notify us in writing of all of the following: • Annuity Payout Selection - • Payment start date; Income Phase Payment • Income phase payment option (see the income phase payment options Option; and • Annuity Payout -Income table in this section); and Phase Payment • Choice of fixed, variable or a combination of both fixed and variable payments. Also, income phase payments are sometimes referred to as “annuity Your account will continue in the accumulation phase until you properly payments.” initiate income phase payments. If you have not selected an income phase payment option or a required minimum distribution payment method (for qualified contracts) before the payment start date, we will apply the fixed account values to provide fixed annuity payments and the subaccount values to provide variable annuity payments, both in the form of a Life Income with Payments Guaranteed for 10 years (120 months), to be automatically effective. You may change the income phase payment option by notifying us in writing before the payment start date. Once an income phase payment option is selected it may not be changed. What Affects Payment Amounts. Some of the factors that may affect the amount of your income phase payments include your age, gender, account value, the income phase payment option selected and whether you select fixed, variable or a combination of both fixed and variable payments. Fixed Payments. Amounts funding fixed income phase payments will be held in the Company’s general account. The amount of fixed payments does not vary with investment performance over time. Variable Payments. Amounts funding your variable income phase payments will be held in the subaccount(s) you select. The subaccounts available during the income phase may be limited and may not include all subaccounts available during the accumulation phase. Payment amounts will vary depending upon the performance of the subaccounts you select. For more information about how variable income phase payments are determined, call us for a copy of the SAI. See “ CONTRACT OVERVIEW - Questions: Contacting the Company .” Transfers. After income phase payments begin, you may transfer between subaccounts once per year. Assumed Net Investment Rate. If you elect variable payments, the assumed net investment rate is 3%. If the investment performance of the subaccounts you selected exceeds 3%, your income phase payments will increase. Conversely, if the investment performance of the subaccounts you selected is less than 3%, your income phase payments will decrease. Minimum Payment Amounts. The income phase payment option you select must result in monthly payments of at least $100. We reserve the right to change the frequency of income phase payments to intervals that will result in payments of at least $100. If the account value less any outstanding loan balance at the payment start date is less than $5,000, you will receive one lump-sum payment and the contract will be cancelled. PRO.100209-14 29 Restrictions on Start Dates and the Duration of Payments. Unless otherwise agreed to by us, the start date must be the first business day of any calendar month and the earliest start date is the first business day of the first month that is at least 60 days after issue. If you do not select a start date, or for qualified contracts, if you do not elect a required minimum distribution payment method, the start date will be the annuitants 85 th birthday. The latest start date is the annuitants 99 th birthday. If income phase payments start when the annuitant is at an advanced age, such as over 95, it is possible that the contract will not be considered an annuity for federal tax purposes. You may change the start date by notifying us in writing at least 30 days before the start date currently in effect and the new start date. The new start date must satisfy the requirements for a start date. For qualified contracts only, income phase payments may not extend beyond:  The life of the annuitant;  The joint lives of the annuitant and beneficiary;  A guaranteed period greater than the annuitants life expectancy; or  A guaranteed period greater than the joint life expectancies of the annuitant and beneficiary. See  TAX CONSIDERATIONS  for further discussion of rules relating to income phase payments. Charges Deducted. When you select an income phase payment option (one of the options listed in the tables on the following page), a mortality and expense risk charge, consisting of a daily deduction of 1.25% on an annual basis, will be deducted from amounts held in the subaccounts. This charge compensates us for mortality and expense risks we assume under income phase payment options and is applicable to all income phase payment options, including variable options under which we do not assume a mortality risk. In this situation, this charge will be used to cover expenses. Although we expect to earn a profit from this fee, we do not always do so. For variable options under which we do not assume a mortality risk, we may make a larger profit than under other options. We may also deduct a daily administrative charge of 0.15% annually from amounts held in the subaccounts. We are currently deducting this charge. Death Benefit During the Income Phase. The death benefits that may be available to a beneficiary are outlined in the income phase payment options table below. If a lump-sum payment is due as a death benefit, we will make payment within seven calendar days following the next valuation date after we receive proof of death acceptable to us and the request for the payment in good order at Customer Service. If continuing income phase payments are elected, the beneficiary may not elect to receive a lump sum at a future date unless the income phase payment option specifically allows a withdrawal right. We will calculate the value of any death benefit at the next valuation date after we receive proof of death and a request for payment. Such value will be reduced by any payments made after the date of death. Payment of Death Benefit or Proceeds. Subject to the conditions and requirements of state law, full payment of the death benefit or proceeds (Proceeds) to a beneficiary may be made either into an interest bearing retained asset account that is backed by our general account or by check. For additional information about the payment options available to you, please refer to your claim forms or contact us at the address shown in  CONTRACT OVERVIEW  Questions: Contacting the Company.  Beneficiaries should carefully review all settlement and payment options available under the contract and are encouraged to consult with a financial professional or tax adviser before choosing a settlement or payment option. See DEATH BENEFIT  The Retained Asset Account for more information about the retained asset account. A beneficiary may request additional information about the retained asset account and the draftbook feature or may elect to receive payment of the Proceeds by check rather than through the accounts draftbook feature by contacting us at the address shown in  CONTRACT OVERVIEW  Questions: Contacting the Company.  PRO.100209-14 30 Partial Entry into the Income Phase. You may elect an income phase payment option for a portion of your account dollars, while leaving the remaining portion invested in the accumulation phase. Amounts applied to income phase payments are treated as a withdrawal from the contract, and we reserve the right to deduct any premium taxes not already paid under the contract. Whether the Tax Code considers such payments taxable as income phase payments or as withdrawals is currently unclear; therefore, you should consult with a qualified tax adviser before electing this option. The same or a different income phase payment option may be selected for the portion left invested in the accumulation phase. Taxation. To avoid certain tax penalties, you or your beneficiary must meet the distribution rules imposed by the Tax Code. Additionally, when selecting an income phase payment option, the Tax Code requires that your expected payments will not exceed certain durations. See “ TAX CONSIDERATIONS ” for additional information. Income Phase Payment Options The following table lists the income phase payment options and accompanying death benefits available during the income phase. We may offer other income phase payment options under the contract from time to time. Once income phase payments begin the income phase payment option selected may not be changed. Terms to understand: • Annuitant(s): The person(s) on whose life expectancy(ies) the income phase payments are based; and • Beneficiary(ies): The person(s) or entity(ies) entitled to receive a death benefit under the contract. Lifetime Income Phase Payment Options Length of Payments: For as long as the annuitant lives. It is possible that only one Life Income payment will be made should the annuitant die prior to the second payment’s due date. Death Benefit - None: All payments end upon the annuitant’s death. Length of Payments: For as long as the annuitant lives, with payments guaranteed for 10 Life Income with years (120 months). Payments Death Benefit - Payment to the Beneficiary: If the annuitant dies before we have made Guaranteed for 10 Years* all the guaranteed payments, we will continue to pay the beneficiary the remaining payments. Length of Payments: For as long as either annuitant lives. It is possible that only one Life Income-Two payment will be made if both annuitants die before the second payment’s due date. Lives Death Benefit - None: All payments end upon the death of both annuitants. * Guaranteed period payments may not extend beyond the shorter of your life expectancy or until you’re age 95. PRO.100209-14 31 TAX CONSIDERATIONS In this Section: Introduction • Introduction; • Taxation of Nonqualified The contract described in this prospectus is designed to be treated as Contracts; annuities for U.S. federal income tax purposes. This section discusses our • Taxation of Qualified understanding of current federal income tax laws affecting the contracts. Contracts; The U.S. federal income tax treatment of the contracts is complex and • Possible Changes in Taxation; sometimes uncertain. You should keep the following in mind when reading and this section: • Taxation of the Company. • Your tax position (or the tax position of the designated beneficiary, as When consulting a qualified tax applicable) may influence the federal taxation of amounts held or paid adviser, be certain that he or she has out under the contracts; expertise in the Tax Code sections • Tax laws change. It is possible that a change in the future could affect applicable to your tax concerns. contracts issued in the past, including the contracts described in this prospectus; • This section addresses some, but not all, applicable federal income tax rules and does not discuss federal estate and gift tax implications, state and local taxes or any other tax provisions; and • No assurance can be given that the IRS would not assert, or that a court would not sustain, a position contrary to any of those set forth below. We do not intend this information to be tax advice. No attempt is made to provide more than a general summary of information about the use of the contract with tax-qualified retirement arrangements, and the Tax Code may contain other restrictions and conditions that are not included in this summary. You should consult with a qualified tax adviser for advice about the effect of federal income tax laws, state tax laws or any other tax laws affecting the contract or any transactions involving the contract. Types of Contracts: Nonqualified or Qualified The contract described in this prospectus may be purchased on a non-tax-qualified basis (nonqualified contracts) or purchased on a tax-qualified basis (qualified contracts). Nonqualified Contracts. Nonqualified contracts do not receive the same tax benefits as are afforded to contracts funding qualified plans. They are purchased with after tax contributions and are purchased to save money with the right to receive annuity payments for either a specified period of time or over a lifetime. Qualified Contracts. Qualified contracts are designed for use by individuals and/or employers whose purchase payments are comprised solely of proceeds from and/or contributions to retirement plans or programs that are intended to qualify as plans or programs entitled to special favorable income tax treatment under sections 401(a), 401(k), 403(b), 408, 408A or 457(b) of the Tax Code. Employers or individuals intending to use the contract with such plans should seek qualified legal advice. PRO.100209-14 32 Taxation of Nonqualified Contracts Taxation of Gains Prior to Distribution or Annuity Starting Date General. Tax Code section 72 governs taxation of annuities in general. We believe that if you are a natural person you will generally not be taxed on increases in the value of a nonqualified contract until a distribution occurs or until income phase payments begin. This assumes that the contract will qualify as an annuity contract for federal income tax purposes. For these purposes, the agreement to assign or pledge any portion of the contract value generally will be treated as a distribution. In order to be eligible to receive deferral of taxation, the following requirements must be satisfied: • Diversification. Tax Code section 817(h) requires that in a nonqualified contract the investments of the funds be “adequately diversified” in accordance with Treasury Regulations in order for the contract to qualify as an annuity contract under federal tax law. The separate account, through the funds, intends to comply with the diversification requirements prescribed by Tax Code section 817(h) and by the Treasury in Reg. Sec. 1.817-5, which affects how the funds’ assets may be invested. If it is determined, however, that your contract does not satisfy the applicable diversification requirements and rulings because a subaccount’s corresponding fund fails to be adequately diversified for whatever reason, we will take appropriate steps to bring your contract into compliance with such regulations and rulings, and we reserve the right to modify your contract as necessary to do so; • Investor Control. Although earnings under nonqualified contracts are generally not taxed until withdrawn, the IRS has stated in published rulings that a variable contract owner will be considered the owner of separate account assets if the contract owner possesses incidents of investment control over the assets. In these circumstances, income and gains from the separate account assets would be currently includible in the variable contract owner’s gross income. Future guidance regarding the extent to which owners could direct their investments among subaccounts without being treated as owners of the underlying assets of the separate account may adversely affect the tax treatment of existing contracts. The Company therefore reserves the right to modify the contract as necessary to attempt to prevent the contract holder from being considered the federal tax owner of a pro rata share of the assets of the separate account; • Required Distributions. In order to be treated as an annuity contract for federal income tax purposes, the Tax Code requires any nonqualified contract to contain certain provisions specifying how your interest in the contract will be distributed in the event of your death. The nonqualified contracts contain provisions that are intended to comply with these Tax Code requirements, although no regulations interpreting these requirements have yet been issued. When such requirements are clarified by regulation or otherwise, we intend to review such distribution provisions and modify them if necessary to assure that they comply with the applicable requirements; • Non-Natural Holders of a Non-Qualified Contract. If you are not a natural person, a nonqualified contract generally is not treated as an annuity for federal income tax purposes and the income on the contract for the taxable year is currently taxable as ordinary income. Income on the contract is any increase in the contract value over the “investment in the contract” (generally, the purchase payments or other consideration you paid for the contract less any nontaxable withdrawals) during the taxable year. There are some exceptions to this rule and a non-natural person should consult witha qualified tax adviser prior to purchasing the contract. When the contract owner is not a natural person, a change in the annuitant is treated as the death of the contract owner; and • Delayed Income Phase Starting Date. If the contract’s annuity starting date occurs (or is scheduled to occur) at a time when the annuitant has reached an advanced age (e.g., after age 85), it is possible that the contract would not be treated as an annuity for federal income tax purposes. In that event, the income and gains under the contract could be currently includible in your income. Taxation of Distributions General. When a withdrawal from a nonqualified contract occurs, the amount received will be treated as ordinary income subject to tax up to an amount equal to the excess (if any) of the contract value (unreduced by the amount of any surrender charge) immediately before the distribution over the contract owner’s investment in the contract at that time. Investment in the contract is generally equal to the amount of all purchase payments to the contract, plus amounts previously included in your gross income as the result of certain loans, assignments or gifts, less the aggregate amount of non-taxable distributions previously made. PRO.100209-14 33 In the case of a surrender under a nonqualified contract, the amount received generally will be taxable only to the extent it exceeds the contract owner’s investment in the contract (cost basis). 10% Penalty Tax. A distribution from a nonqualified contract may be subject to a federal tax penalty equal to 10% of the amount treated as income. In general, however, there is no penalty on distributions: • Made on or after the taxpayer reaches age 59½; • Made on or after the death of a contract owner (the annuitant if the contract owner is a non-natural person); • Attributable to the taxpayer’s becoming disabled as defined in the Tax Code; • Made as part of a series of substantially equal periodic payments (at least annually) over your life or life expectancy or the joint lives or joint life expectancies of you and your designated beneficiary; or • The distribution is allocable to investment in the contract before August 14, 1982. The 10% penalty does not apply to distributions from an immediate annuity as defined in the Tax Code. Other exceptions may be applicable under certain circumstances and special rules may be applicable in connection with the exceptions enumerated above. A tax adviser should be consulted with regard to exceptions from the penalty tax. Tax-Free Exchanges. Section 1035 of the Tax Code permits the exchange of a life insurance, endowment or annuity contract for an annuity contract on a tax-free basis. In such instance, the “investment in the contract” in the old contract will carry over to the new contract. You should consult with your tax adviser regarding procedures for making section 1035 exchanges. If your contract is purchased through a tax-free exchange of a life insurance, endowment or annuity contract that was purchased prior to August 14, 1982, then any distributions other than annuity payments will be treated, for tax purposes, as coming: • First, from any remaining “investment in the contract” made prior to August 14, 1982 and exchanged into the contract; • Next, from any “income on the contract” attributable to the investment made prior to August 14, 1982; • Then, from any remaining “income on the contract;” and • Lastly, from any remaining “investment in the contract.” The IRS has concluded that in certain instances, the partial exchange of a portion of one annuity contract for another contract will be tax-free. Pursuant to IRS guidance, receipt of partial withdrawals or surrenders from either the original contract or the new contract during the 180 day period beginning on the date of the partial exchange may retroactively negate the partial exchange. If the partial exchange is retroactively negated, the partial withdrawal or surrender of the original contract will be treated as a withdrawal, taxable as ordinary income to the extent of gain in the original contract and, if the partial exchange occurred prior to you reaching age 59½, may be subject to an additional 10% tax penalty. We are not responsible for the manner in which any other insurance company, for tax reporting purposes, or the IRS, with respect to the ultimate tax treatment, recognizes or reports a partial exchange. We strongly advise you to discuss any proposed 1035 exchange or subsequent distribution within 180 days of a partial exchange with your tax adviser prior to proceeding with the transaction. Taxation of Income Phase Payments. Although tax consequences may vary depending on the payment option elected under an annuity contract, a portion of each income phase payment is generally not taxed and the remainder is taxed as ordinary income. The non-taxable portion of an income phase payment is generally determined in a manner that is designed to allow you to recover your investment in the contract ratably on a tax-free basis over the expected stream of income phase payments, as determined when income phase payments start. Once your investment in the contract has been fully recovered, however, the full amount of each subsequent income phase payment is subject to tax as ordinary income. On September 27, 2010, President Obama signed into law the Small Business Jobs Act of 2010 which included language that permits the partial annuitization of non-qualified annuities, effective for amounts received in taxable years beginning after December 31, 2010. The provision applies an exclusion ratio to any amount received as an annuity under a portion of an annuity provided that the annuity payments are made for a period of 10 years or more or for life. Please consult your tax adviser before electing a partial annuitization. Death Benefits. Amounts may be distributed from a contract because of your death or the death of the annuitant. Generally, such amounts are includible in the income of the recipient as follows: • If distributed in a lump sum, they are taxed in the same manner as a surrender of the contract, or • If distributed under a payment option, they are taxed in the same way as annuity payments. PRO.100209-14 34 Special rules may apply to amounts distributed after a b eneficiary has elected to maintain the contract value and receive payments. Different distribution requirements apply if your death occurs: • After you begin receiving annuity payments under the contract; or • Before you begin receiving such distributions. If your death occurs after you begin receiving annuity payments, distributions must be made at least as rapidly as under the method in effect at the time of your death. If your death occurs before you begin receiving annuity payments, your entire balance must be distributed within five years after the date of your death. For example, if you died on September 1, 2013, your entire balance must be distributed by August 31, 2018. However, if distributions begin within one year of your death, then payments may be made over one of the following timeframes: • Over the life of the designated beneficiary; or • Over a period not extending beyond the life expectancy of the designated beneficiary. If the designated beneficiary is your spouse, the contract may be continued with the surviving spouse as the new contract owner. If the contract owner is a non-natural person and the primary annuitant dies, the same rules apply on the death of the primary annuitant as outlined above for the death of a contract owner. The contract offers a death benefit that may exceed the greater of the purchase payments and the contract value. Certain charges are imposed with respect to the death benefit. It is possible that these charges (or some portion thereof) could be treated for federal tax purposes as a distribution from the contract. Assignments and Other Transfers. A transfer, pledge or assignment of ownership of a nonqualified contract, the selection of certain annuity dates, or the designation of an annuitant or payee other than an owner may result in certain tax consequences to you that are not discussed herein. The assignment, pledge or agreement to assign or pledge any portion of the contract value generally will be treated as a distribution. Anyone contemplating any such transfer, pledge, assignment, or designation or exchange, should consult a tax adviser regarding the potential tax effects of such a transaction. Immediate Annuities. Under section 72 of the Tax Code, an immediate annuity means an annuity: • Which is purchased with a single purchase payment; • With annuity payments starting within one year from the date of purchase; and • Which provides a series of substantially equal periodic payments made annually or more frequently. While this contract is not designed as an immediate annuity, treatment as an immediate annuity would have significance with respect to exceptions from the 10% early withdrawal penalty, to contracts owned by non-natural persons, and for certain exchanges. Multiple Contracts. Tax laws require that all nonqualified deferred annuity contracts that are issued by a company or its affiliates to the same contract owner during any calendar year be treated as one annuity contract for purposes of determining the amount includible in gross income under Tax Code section 72(e). In addition, the Treasury Department has specific authority to issue regulations that prevent the avoidance of Tax Code section 72(e) through the serial purchase of annuity contracts or otherwise. Withholding. We will withhold and remit to the IRS a part of the taxable portion of each distribution made under a contract unless the distributee notifies us at or before the time of the distribution that he or she elects not to have any amounts withheld. Withholding is mandatory, however, if the distributee fails to provide a valid taxpayer identification number or if we are notified by the IRS that the taxpayer identification number we have on file is incorrect. The withholding rates applicable to the taxable portion of periodic annuity payments are the same as the withholding rates generally applicable to payments of wages. In addition, a 10% withholding rate applies to the taxable portion of non-periodic payments. Regardless of whether you elect to have federal income tax withheld, you are still liable for payment of federal income tax on the taxable portion of the payment. Certain states have indicated that state income tax withholding will also apply to payments from the contracts made to residents. Generally, an election out of federal withholding will also be considered an election out of state withholding. In some states, you may elect out of state withholding, even if federal withholding applies. If you need more information concerning a particular state or any required forms, please contact your sales representative or call us at the number listed in “ CONTRACT OVERVIEW – Questions: Contacting the Company .” PRO.100209-14 35 If you or your designated beneficiary is a non-resident alien, then any withholding is governed by Tax Code section 1441 based on the individual’s citizenship, the country of domicile and treaty status, and we may require additional documentation prior to processing any requested transaction. Taxation of Qualified Contracts Eligible Retirement Plans and Programs The contract may be purchased with the following retirement plans and programs to accumulate retirement savings: • Sections 401(a) and 401(k) of the Tax Code permit certain employers to establish various types of retirement plans for employees, and permit self-employed individuals to establish these plans for themselves and their employees; • Section 403(b) of the Tax Code allows employees of certain Tax Code section 501(c)(3) organizations and public schools to exclude from their gross income the purchase payments made, within certain limits, to a contract that will provide an annuity for the employee’s retirement; • Section 408 of the Tax Code permits eligible individuals to contribute to an individual retirement program known as an Individual Retirement Annuity (“IRA”); • Section 408A of the Tax Code permits certain eligible individuals to contribute to a Roth IRA; and • Section 457 of the Tax Code permits certain employers to offer deferred compensation plans for their employees. These plans may be offered by state governments, local governments, political subdivisions, agencies, instrumentalities and certain affiliates of such entities (governmental employers), as well as non- governmental, tax-exempt organizations (non-governmental employers). Participation in a 457(b) plan maintained by a non-governmental employer is generally limited to highly-compensated employees and select management (other than 457(b) plans maintained by nonqualified, church-controlled organizations). Generally, participants may specify the form of investment for their deferred compensation account. Special Considerations for IRAs. IRAs are subject to limits on the amounts that can be contributed, the deductible amount of the contribution, the persons who may be eligible, and the time when distributions commence. Contributions to IRAs must be made in cash or as a rollover or a transfer from another eligible plan. Also, distributions from IRAs, individual retirement accounts, and other types of retirement plans may be “rolled over” on a tax-deferred basis into an IRA. If you make a tax-free rollover of a distribution from an IRA you may not make another tax-free rollover from the IRA within a 1-year period. Sales of the contract for use with IRAs may be subject to special requirements of the IRS. The IRS has not reviewed the contracts described in this prospectus for qualification as IRAs and has not addressed, in a ruling of general applicability, whether the contract’s death benefit provisions comply with IRS qualification requirements. Special Considerations for Roth IRAs. Contributions to a Roth IRA are subject to limits on the amount of contributions and the persons who may be eligible to contribute, are not deductible, and must be made in cash or as a rollover or transfer from another Roth IRA or other IRA. Certain qualifying individuals may convert an IRA, SEP, or a SIMPLE to a Roth IRA. Such rollovers and conversions are subject to tax, and other special rules may apply. If you make a tax-free rollover of a distribution from a Roth IRA to another Roth IRA, you may not make another tax-free rollover from the Roth IRA within a 1-year period. A 10% penalty may apply to amounts attributable to a conversion to a Roth IRA if the amounts are distributed during the five taxable years beginning with the year in which the conversion was made. Sales of a contract for use with a Roth IRA may be subject to special requirements of the IRS. The IRS has not reviewed the contracts described in this prospectus for qualification as IRAs and has not addressed, in a ruling of general applicability, whether the contract’s death benefit provisions comply with IRS qualification requirements. Special Considerations for Section 457 Plans. Under 457(b) plans of non-governmental employers, all amounts of deferred compensation, all property and rights purchased with such amounts and all income attributable to such amounts, property and rights remain solely the property and rights of the employer and are subject to the claims of the employer’s general creditors. 457(b) plans of governmental employers are required to hold all assets and income of the plan in trust for the exclusive benefit of plan participants and their beneficiaries. For purposes of meeting this requirement, an annuity contract is treated as a trust. PRO.100209-14 36 Taxation The tax rules applicable to owners of qualified contracts vary according to the type of qualified contract and the specific terms and conditions of the qualified contract. The ultimate effect of federal income taxes on the amounts held under a qualified contract, or on income phase (e.g. annuity) payments from a qualified contract, depends on the type of qualified contract or program as well as your particular facts and circumstances and your tax position. Special favorable tax treatment may be available for certain types of contributions and distributions. In addition, certain requirements must be satisfied in purchasing a qualified contract with proceeds from a tax-qualified plan or program in order to continue receiving favorable tax treatment. Adverse tax consequences may result from: • Contributions in excess of specified limits; • Distributions before age 59½ (subject to certain exceptions); • Distributions that do not conform to specified commencement and minimum distribution rules; and • Other specified circumstances. Some qualified plans and programs are subject to additional distribution or other requirements that are not incorporated into the contract described in this prospectus. No attempt is made to provide more than general information about the use of the contract with qualified plans and programs. Contract holders, participants, annuitants, and beneficiaries are cautioned that the rights of any person to any benefit under these qualified plans and programs may be subject to the terms and conditions of the plans themselves, regardless of the terms and conditions of the contract. The Company is not bound by the terms and conditions of such plans to the extent such terms contradict the language of the contract, unless we consent to be so bound. Generally, contract holders, participants, and beneficiaries are responsible for determining that contributions, distributions and other transactions with respect to the contract comply with applicable law. Therefore, you should seek qualified legal and tax advice regarding the suitability of a contract for your particular situation. The following discussion assumes that qualified contracts are purchased with proceeds from and/or contributions under retirement plans or programs that qualify for the intended special federal tax treatment. Tax Deferral. Under federal tax laws, earnings on amounts held in annuity contracts are generally not taxed until they are withdrawn. However, in the case of a qualified plan (as defined in this prospectus), an annuity contract is not necessary to obtain this favorable tax treatment and does not provide any tax benefits beyond the deferral already available to the qualified plan itself. Annuities do provide other features and benefits (such as the guaranteed death benefit or the option of lifetime income phase options at established rates) that may be valuable to you. You should discuss your alternatives with a qualified financial representative taking into account the additional fees and expenses you may incur in an annuity. Contributions In order to be excludable from gross income for federal income tax purposes, total annual contributions to certain qualified plans are limited by the Tax Code. We provide general information on these requirements for certain plans below. You should consult with a qualified tax adviser in connection with contributions to a qualified contract. 401(a), 401(k) and 403(b) Plans. The total annual contributions (including pre-tax contributions) by you and your employer cannot exceed, generally, the lesser of 100% of your compensation or $52,000 (as indexed for 2014). Compensation means your compensation for the year from the employer sponsoring the plan and, for years beginning after December 31, 1997, includes any elective deferrals under Tax Code section 402(g) and any amounts not includible in gross income under Tax Code sections 125 or 457. This limit applies to your contributions as well as to any contributions made by your employer on your behalf. An additional requirement limits your salary reduction contributions to a 401(k) or 403(b) plan to generally no more than $17,500 (2014). Contribution limits are subject to annual adjustments for cost-of-living increases. Your own limit may be higher or lower, depending upon certain conditions. Purchase payments to your account(s) will generally be excluded from your gross income only if the plan meets certain nondiscrimination requirements, as applicable. PRO.100209-14 37 457(b) Plans. The total annual contributions (including pre-tax salary reduction contributions) made by you and your employer to a 457(b) plan cannot exceed, generally, the lesser of 100% of your includible compensation or $17,500 (as indexed for 2014). Generally, includible compensation means your compensation for the year from the employer sponsoring the plan, including deferrals to the employer’s Tax Code section 401(k), 403(b), and 125 cafeteria plans in addition to any deferrals to the 457(b) plan. Catch-up Contributions. Notwithstanding the contribution limits noted above, if permitted by the plan, a participant in a 401(k), 403(b), or a 457(b) plan of a governmental employer who is at least age 50 by the end of the plan year may contribute an additional amount not to exceed the lesser of: • $5,500; or • The participant’s compensation for the year reduced by any other elective deferrals of the participant for the year. Additional special catch-up provisions may be available for 457(b) Plans (“Special 457 Catch-ups”) during the three years prior to the participant’s normal retirement age. Note that the Special 457 Catch-ups cannot be used simultaneously with the catch-up contribution provisions referenced above. Specifically, a participant may elect to defer the larger of: the applicable dollar amount, which for 2014 is $17,500, plus the catch-up contribution limit of $5,500 (2014); or the applicable dollar amount plus the Special 457 Catch-up. For advice with respect to these catch-up provisions, please consult a qualified tax adviser. Distributions - General Certain tax rules apply to distributions from the contract. A distribution is any amount taken from a contract including withdrawals, income phase payments, rollovers, exchanges and death benefit proceeds. We report the taxable portion of all distributions to the IRS. 401(a), 401(k), 403(b) and Governmental 457(b) Plans. Distributions from these plans are taxed as received unless one of the following is true: • The distribution is an eligible rollover distribution and is directly transferred to another plan eligible to receive rollovers or to a traditional or Roth IRA in accordance with the Tax Code; • You made after-tax contributions to the plan. In this case, depending upon the type of distribution, the amount will be taxed according to the rules detailed in the Tax Code; or • The distribution is a qualified health insurance premium of a retired public safety officer as defined in the Pension Protection Act of 2006. A distribution is an eligible rollover distribution unless it is: • Part of a series of substantially equal periodic payments (at least one per year) made over the life expectancy of the participant or the joint life expectancy of the participant and his designated beneficiary or for a specified period of 10 years or more; • A required minimum distribution under Tax Code section 401(a)(9); • A hardship withdrawal; • Otherwise excludable from income; or • Not recognized under applicable regulations as eligible for rollover. IRAs. All distributions from an IRA are taxed as received unless either one of the following is true: • The distribution is directly transferred to another IRA or to a plan eligible to receive rollovers as permitted under the Tax Code; or • You made after-tax contributions to the IRA. In this case, the distribution will be taxed according to rules detailed in the Tax Code. 10% Penalty Tax. The Tax Code imposes a 10% penalty tax on the taxable portion of any distribution from a contract used with a 401(a), 401(k), or 403(b) plan (or amounts from a governmental 457(b) plan that are attributable to rollovers from such plans) or IRA or Roth IRA unless certain exceptions, including one or more of the following, have occurred: • You have attained age 59½; • You have become disabled, as defined in the Tax Code; • You have died and the distribution is to your beneficiary; • You have separated from service with the plan sponsor at or after age 55; • The distribution amount is rolled over into another eligible retirement plan or to a traditional or Roth IRA in accordance with the terms of the Tax Code; PRO.100209-14 38 • You have separated from service with the plan sponsor and the distribution amount is made in substantially equal periodic payments (at least annually) over your life or the life expectancy or the joint lives or joint life expectancies of you and your designated beneficiary; • The distribution is made due to an IRS levy upon your plan; • The withdrawal amount is paid to an alternate payee under a Qualified Domestic Relations Order (“QDRO”); or • The distribution is a qualified reservist distribution as defined under the Pension Protection Act of 2006 (401(k) and 403(b) plans only). In addition, the 10% penalty tax does not apply to the amount of a distribution equal to unreimbursed medical expenses incurred by you during the taxable year that qualify for deduction as specified in the Tax Code. The Tax Code may provide other exceptions or impose other penalty taxes in other circumstances. Qualified Distributions - Roth IRA. A partial or full distribution of purchase payments to a Roth IRA account and earnings credited on those purchase payments will be excludable from income if it is a qualified distribution. A “qualified distribution” from a Roth IRA account is defined as a distribution that meets the following requirements: • The distribution occurs after the five-year taxable period measured from the earlier of: > The first taxable year you made a designated Roth contribution to any designated Roth account established for you under the same applicable retirement plan as defined in Tax Code section 402A; > If a rollover contribution was made from a designated Roth account previously established for you under another applicable retirement plan, the first taxable year for which you made a designated Roth contribution to such previously established account; or > The first taxable year in which you made an in-plan Roth rollover of non-Roth amounts under the same plan; and • The distribution occurs after you attain age 59½, die with payment being made to your beneficiary, or become disabled as defined in the Tax Code. A distribution from a Roth account that is not a qualified distribution is includible in gross income under the Tax Code in proportion to your investment in the contract (basis) and earnings on the contract. Distributions - Eligibility 401(a) Pension Plans. Subject to the terms of your 401(a) pension plan, distributions may only occur upon: • Retirement; • Death; • Disability; • Severance from employment; • Attainment of normal retirement age; • Attainment of age 62 under a phased retirement provision if available under your plan as described in the Pension Protection Act of 2006; or • Termination of the plan. Such distributions remain subject to other applicable restrictions under the Tax Code. 401(k) Plans. Subject to the terms of your 401(k) plan, distributions from your 401(k) employee account, and possibly all or a portion of your 401(k) employer account, may only occur upon: • Retirement; • Death; • Attainment of age 59½; • Severance from employment; • Disability; • Financial hardship; or • Termination of the plan (assets must be distributed within one year). Such distributions remain subject to other applicable restrictions under the Tax Code. PRO.100209-14 39 403(b) Plans. Distribution of certain salary reduction contributions and earnings on such contributions restricted under Tax Code section 403(b)(11) may only occur upon: • Death; • Attainment of age 59½; • Severance from employment; • Disability; • Financial hardship; • Termination of the plan (assets must be distributed within one year); or • Meeting other circumstances as allowed by federal law, regulations or rulings. Such distributions remain subject to other applicable restrictions under the Tax Code. Effective January 1, 2009 and for any contracts or participant accounts established on or after that date, 403(b) regulations prohibit the distribution of amounts attributable to employer contributions before the earlier of your severance from employment or prior to the occurrence of some event as provided under your employer’s plan, such as after a fixed number of years, the attainment of a stated age, or a disability. If the Company agrees to accept amounts exchanged from a Tax Code section 403(b)(7) custodial account, such amounts will be subject to the withdrawal restrictions set forth in Tax Code section 403(b)(7)(A)(ii). 457(b) Plans. Under 457(b) plans, distributions may not be made available to you earlier than: • The calendar year you attain age 70½; • When you experience a severance from employment; or • When you experience an unforeseeable emergency. A one-time in-service distribution may also be permitted if the total amount payable to the participant does not exceed $5,000 and no amounts have been deferred by the participant during the two-year period ending on the date of distribution. Lifetime Required Minimum Distributions (401(a), 401(k), 403(b), 457(b) Plans and IRAs) To avoid certain tax penalties, you and any designated beneficiary must also meet the minimum distribution requirements imposed by the Tax Code. These rules dictate the following: • Start date for distributions; • The time period in which all amounts in your contract(s) must be distributed; and • Distribution amounts. Start Date. Generally, you must begin receiving distributions by April 1 of the calendar year following the calendar year in which you attain age 70½ or retire, whichever occurs later, unless: • Under 401(a), 401(k), and governmental 457(b) plans, you are a 5% owner, in which case such distributions must begin by April 1 of the calendar year following the calendar year in which you attain age 70½; or • Under 403(b) plans, the Company maintains separate records of amounts held as of December 31, 1986. In this case distribution of these amounts generally must begin by the end of the calendar year in which you attain age 75 or retire, if later. However, if you take any distributions in excess of the minimum required amount, then special rules require that the excess be distributed from the December 31, 1986 balance. Time Period. We must pay out distributions from the contract over a period not extending beyond one of the following time periods: • Over your life or the joint lives of you and your designated beneficiary; or • Over a period not greater than your life expectancy or the joint life expectancies of you and your designated beneficiary. Distribution Amounts. The amount of each required minimum distribution must be calculated in accordance with Tax Code section 401(a)(9). The entire interest in the account includes the amount of any outstanding rollover, transfer, recharacterization, if applicable, and the actuarial present value of other benefits provided under the account, such as guaranteed death benefits. PRO.100209-14 40 50% Excise Tax. If you fail to receive the required minimum distribution for any tax year, a 50% excise tax may be imposed on the required amount that was not distributed. Lifetime required minimum distributions are not applicable to Roth IRAs during your lifetime. Further information regarding required minimum distributions may be found in your contract or certificate. Required Distributions upon Death (401(a), 401(k), 403(b), 457(b) Plans, IRAs and Roth IRAs) Different distribution requirements apply after your death, depending upon if you have begun receiving required minimum distributions. Further information regarding required distributions upon death may be found in your contract. If your death occurs on or after the date you begin receiving minimum distributions under the contract, distributions generally must be made at least as rapidly as under the method in effect at the time of your death. Tax Code section 401(a)(9) provides specific rules for calculating the minimum required distributions after your death. If your death occurs before the date you begin receiving minimum distributions under the contract, your entire balance must be distributed by December 31 of the calendar year containing the fifth anniversary of the date of your death. For example, if you died on September 1, 2013, your entire balance must be distributed to the designated beneficiary by December 31, 2018. However, if distributions begin by December 31 of the calendar year following the calendar year of your death, then payments may be made within one of the following timeframes:  Over the life of the designated beneficiary; or  Over a period not extending beyond the life expectancy of the designated beneficiary. Start Dates for Spousal Beneficiaries. If the designated beneficiary is your spouse, distributions must begin on or before the later of the following:  December 31 of the calendar year following the calendar year of your death; or  December 31 of the calendar year in which you would have attained age 70½. No Designated Beneficiary. If there is no designated beneficiary, the entire interest generally must be distributed by the end of the calendar year containing the fifth anniversary of the contract holders death. Special Rule for IRA Spousal Beneficiaries (IRAs and Roth IRAs Only). In lieu of taking a distribution under these rules, if the sole designated beneficiary is the contract owners surviving spouse, the spousal beneficiary may elect to treat the contract as his or her own IRA and defer taking a distribution until his or her own start date. The surviving spouse is deemed to have made such an election if the surviving spouse makes a rollover to or from the contract or fails to take a distribution within the required time period. Withholding Any taxable distributions under the contract are generally subject to withholding. Federal income tax withholding rates vary according to the type of distribution and the recipients tax status. 401(a), 401(k), 403(b) and 457(b) Plans. Generally, distributions from these plans are subject to a mandatory 20% federal income tax withholding. However, mandatory withholding will not be required if you elect a direct rollover of the distributions to an eligible retirement plan or in the case of certain distributions described in the Tax Code. 457(b) Plans of Non-Governmental Employers. All distributions from these plans, except death benefit proceeds, are subject to mandatory federal income tax withholding as wages. Wage withholding is not required on payments to designated beneficiaries. IRAs and Roth IRAs. Generally, you or, if applicable, a designated beneficiary may elect not to have tax withheld from distributions. Non-Resident Aliens. If you or your designated beneficiary is a non-resident alien, any withholding is governed by Tax Code section 1441 based on the individuals citizenship, the country of domicile and treaty status. Section 1441 does not apply to participants in 457(b) plans of non-governmental employers, and we may require additional documentation prior to processing any requested distribution. PRO.100209-14 41 In-Plan Roth Rollovers Tax Code section 403(b) plans may add a qualified Roth contribution program, under which employees can forego the current exclusion from gross income for elective deferrals, in exchange for the future exclusion of the distribution of the deferrals and any earnings thereon. That is, participants may elect to make non-excludable contributions to designated Roth accounts (instead of making excludable contributions) and to exclude from gross income (if certain conditions are met) distributions from these accounts (instead of having distributions included in gross income). If permitted under the plan for which the contract is issued and provided the plan offers an applicable Roth account (a Roth 403(b) account), non-Roth amounts may be rolled over into a corresponding Roth account within the same plan. The Tax Code provides that, generally, an in-plan rollover to a Roth account is taxable and includable in gross income in the year the rollover occurs, just as if the amount were distributed and not rolled into a qualified account. Amounts rolled over into an in-plan Roth account cannot subsequently be converted back into a non-Roth account. A partial or full distribution of in-plan Roth rollover amounts and earnings credited on those amounts (or of purchase payments made by salary reduction to a Roth account and earnings credited on those purchase payments, as described above) will be excludable from income if it is a qualified distribution as defined in the Qualified Distributions - Roth IRA section above. In-plan Roth rollovers are not subject to the 10% additional tax on early distributions under Tax Code section 72(t) that would normally apply to distributions from a 401(k) or 403(b) plan (or from a governmental 457(b) plan to the extent such amounts are attributable to rollovers from a 401(a), 401(k) or 403(b) plan). However, a special recapture rule applies when a plan distributes any part of the in-plan Roth rollover within a five-year taxable period, making the distribution subject to the 10% additional tax on early distributions under Tax Code section 72(t) unless an exception to this tax applies or the distribution is allocable to any nontaxable portion of the in-plan Roth rollover. The five-year taxable period begins January 1 of the year of the in-plan Roth rollover and ends on the last day of the fifth year of the period. This special recapture rule does not apply when the participant rolls over the distribution to another designated Roth account or to a Roth IRA but does apply to a subsequent distribution from the rolled over account or Roth IRA within the five-year taxable period. Due to administrative complexity, certain in-plan Roth rollovers may not be available through the contract. Additionally, the tax rules associated with Roth accounts and in-plan Roth rollovers can be complex and you should seek qualified legal and tax advice regarding your particular situation. Assignment and Other Transfers 401(a), 401(k), 403(b) and 457(b) Plans. Adverse tax consequences to the plan and/or to you may result if your beneficial interest in the contract is assigned or transferred to persons other than: A plan participant as a means to provide benefit payments; An alternate payee under a QDRO in accordance with Tax Code section 414(p); The Company as collateral for a loan; or The enforcement of a federal income tax lien or levy. IRAs and Roth IRAs. The Tax Code does not allow a transfer or assignment of your rights under these contracts except in limited circumstances. Adverse tax consequences may result if you assign or transfer your interest in such contracts to persons other than your spouse incident to a divorce. Anyone contemplating such an assignment or transfer should contact a qualified tax adviser regarding the potential tax effects of such a transaction. PRO.100209-14 42 Same-Sex Marriages Before June 26, 2013, pursuant to Section 3 of the federal Defense of Marriage Act (DOMA), same-sex marriages were not recognized for purposes of federal law. On that date the U.S. Supreme Court held in United States v. Windsor that Section 3 of DOMA is unconstitutional. While valid same-sex marriages are now recognized under federal law and the favorable income-deferral options afforded by federal tax law to an opposite-sex spouse under Tax Code sections 72(s) and 401(a)(9) are now available to a same-sex spouse, there are still unanswered questions regarding the scope and impact of the Windsor decision. Consequently, if you are married to a same-sex spouse you should contact a qualified tax adviser regarding your spouses rights and benefits under the contract described in the Contract Prospectus and your particular tax situation. Possible Changes in Taxation Although the likelihood of changes in tax legislation, regulation, rulings and other interpretation thereof is uncertain, there is always the possibility that the tax treatment of the contracts could change by legislation or other means. It is also possible that any change could be retroactive (i.e., effective before the date of the change). You should consult a qualified tax adviser with respect to legislative developments and their effect on the contract. Taxation of the Company We are taxed as a life insurance company under the Tax Code. The separate account is not a separate entity from us. Therefore, it is not taxed separately as a regulated investment company but is taxed as part of the Company. We automatically apply investment income and capital gains attributable to the separate account to increase reserves under the contracts. Because of this, under existing federal tax law we believe that any such income and gains will not be taxed to the extent that such income and gains are applied to increase reserves under the contracts. In addition, any foreign tax credits attributable to the separate account will be first used to reduce any income taxes imposed on the separate account before being used by the Company. In summary, we do not expect that we will incur any federal income tax liability attributable to the separate account, and we do not intend to make any provision for such taxes. However, changes in federal tax laws and/or their interpretation thereof may result in our being taxed on income or gains attributable to the separate account. In this case, we may impose a charge against the separate account (with respect to some or all of the contracts) to set aside provisions to pay such taxes. We may deduct this amount from the separate account, including from your contract value invested in the subaccounts. CONTRACT DISTRIBUTION General. The Companys affiliate, ING Financial Advisers, LLC, serves as the principal underwriter for the contract. ING Financial Advisers, LLC, a Delaware limited liability company, is registered as a broker-dealer with the SEC. ING Financial Advisers, LLC is also a member of FINRA and the Securities Investor Protection Corporation. ING Financial Advisers, LLCs principal office is located at One Orange Way, Windsor, Connecticut 06095-4774. We sell the contracts through licensed insurance agents who are registered representatives of broker-dealers that have entered into selling agreements with ING Financial Advisers, LLC. We refer to these broker-dealers as distributors. The following distributors are affiliated with the Company and have entered into selling agreements with ING Financial Advisers, LLC for the sale of our variable annuity contracts:  ING Financial Partners, Inc.  Systematized Benefits Administrators, Inc. Registered representatives of distributors who solicit sales of the contracts typically receive a portion of the compensation paid to the distributor in the form of commissions or other compensation, depending upon the agreement between the distributor and the registered representative. This compensation, as well as other incentives or payments, is not paid directly by contract holders or the separate account, but instead is paid by us through ING Financial Advisers, LLC. We intend to recoup this compensation and other sales expenses paid to distributors through fees and charges imposed under the contracts. PRO.100209-14 43 Compensation Arrangements. Registered representatives who offer and sell the contracts may be paid a commission. The maximum percentage amount that may be paid with respect to a given purchase payment ranges from 0% to a maximum of 6.5% of payments to a contract. Asset-based compensation of up to 1% may also be paid. Individual registered representatives may receive all or a portion of compensation paid to their distributor, depending upon the firm’s practices. To the extent permitted by SEC and FINRA rules and other applicable laws and regulations, we may also pay or allow other promotional incentives or payments in the form of cash payments or other compensation to distributors, which may require the registered representative to attain a certain threshold of sales of Company products. Commissions and annual payments, when combined, could exceed 6.5% of total purchase payments. These other promotional incentives or payments may not be offered to all distributors and may be limited only to ING Financial Partners, Inc. and other distributors affiliated with the Company. We may also enter into special compensation arrangements with certain distributors based on those firms’ aggregate or anticipated sales of the contracts or other criteria. These arrangements may include commission specials, in which additional commissions may be paid in connection with purchase payments received for a limited time period, within the maximum commission rates noted above. These special compensation arrangements will not be offered to all distributors, and the terms of such arrangements may differ among selling firms based on various factors. These special compensation arrangements may also be limited only to ING Financial Partners, Inc. and other distributors affiliated with the Company. Any such compensation payable to a distributor will not result in any additional direct charge to you by us. Some personnel may receive various types of non-cash compensation as special sales incentives, including trips, and we may also pay for some personnel to attend educational and/or business seminars. Any such compensation will be paid in accordance with SEC and FINRA rules. Management personnel of the Company and of its affiliated broker-dealers may receive additional compensation if the overall amount of investments in funds advised by the Company or its affiliates meets certain target levels or increases over time. Compensation for certain management personnel, including sales management personnel, may be enhanced if management personnel meet or exceed goals for sales of the contracts, or if the overall amount of investments in the contracts and other products issued or advised by the Company or its affiliates increases over time. Certain sales management personnel may also receive compensation that is a specific percentage of the commissions paid to distributors or a specific percentage of the purchase payments received under the contracts or that may be a flat dollar amount that varies based upon other factors, including management’s ability to meet or exceed service requirements, sell new contracts or retain existing contracts, or sell additional service features such as a common remitting program. In addition to direct cash compensation for sales of contracts described above, through ING Financial Advisers, LLC, we may also pay distributors additional compensation or reimbursement of expenses for their efforts in selling contracts to you and other customers. These amounts may include: • Marketing/distribution allowances that may be based on the percentages of purchase payments received, the aggregate commissions paid and/or the aggregate assets held in relation to certain types of designated insurance products issued by the Company and/or its affiliates during the year; • Loans or advances of commissions in anticipation of future receipt of purchase payments (a form of lending to registered representatives). These loans may have advantageous terms, such as reduction or elimination of the interest charged on the loan and/or forgiveness of the principal amount of the loan, which may be conditioned on sales; • Education and training allowances to facilitate our attendance at certain educational and training meetings to provide information and training about our products. We also hold training programs from time to time at our own expense; • Sponsorship payments or reimbursements for distributors to use in sales contests and/or meetings for their registered representatives who sell our products. We do not hold contests based solely on sales of this product; • Certain overrides and other benefits that may include cash compensation based on the amount of earned commissions, representative recruiting or other activities that promote the sale of contracts; and • Additional cash or noncash compensation and reimbursements permissible under existing law. This may include, but is not limited to, cash incentives, merchandise, trips, occasional entertainment, meals and tickets to sporting events, client appreciation events, business and educational enhancement items, payment for travel expenses (including meals and lodging) to pre-approved training and education seminars and payment for advertising and sales campaigns. We pay dealer concessions, wholesaling fees, overrides, bonuses, other allowances and benefits and the costs of all other incentives or training programs from our resources, which include the fees and charges imposed under the contracts. PRO.100209-14 44 The following is a list of the top 25 distributors that, during 2013, received the most compensation, in the aggregate, from us in connection with the sale of registered variable annuity contracts issued by the Company, ranked by total dollars received: • ING Financial Partners, Inc. • Sunset Financial Services, Inc. • GWN Securities, Inc. • Ameritas Investment Corp. • Lincoln Investment Planning, Inc. • OneAmerica Securities, Inc. • PlanMember Securities Corporation • Centaurus Financial, Inc. • CUSO Financial Services, L.P. • Transamerica Financial Advisors, Inc. • LPL Financial Corporation • Summit Brokerage Services, Inc. • Royal Alliance Associates, Inc. • AXA Advisors, LLC • Cetera Financial Group • Sammons Securities Company, LLC • Veritrust ® Financial, L.L.C. • Raymond James Financial, Inc. • Legend Equities Corporation • ProEquities, Inc. • Securities America, Inc. • Wells Fargo Advisors, LLC • National Planning Corporation • SagePoint Financial, Inc. • GLP Investment Services, LLC This is a general discussion of the types and levels of compensation paid by us for the sale of our variable annuity contracts. It is important for you to know that the payment of volume or sales-based compensation to a distributor or registered representative may provide that registered representative a financial incentive to promote our contracts and/or services over those of another company, and may also provide a financial incentive to promote one of our contracts over another. The names of the distributor and the registered representative responsible for your account are stated in your enrollment materials. Third Party Compensation Arrangements. Please be aware that: • The Company may seek to promote itself and the contracts by sponsoring or contributing to events sponsored by various associations, professional organizations and labor organizations; • The Company may make payments to associations and organizations, including labor organizations, which endorse or otherwise recommend the contracts to their membership. If an endorsement is a factor in your contract purchasing decision, more information on the payment arrangement, if any, is available upon your request; and • At the direction of the contract holder, the Company may make payments to the contract holder, its representatives or third party service providers intended to defray or cover the costs of plan or program related administration. The OMNI Financial Group, Inc. (OMNI) is a third party administrator which has established a Preferred Provider Program (“P3”) and has recommended the Company for inclusion in the P3 program based upon the Company meeting or exceeding the established P3 qualifications and standards. For plans that utilize OMNI services and have enrolled in the P3 program, the Company pays OMNI $36 per year for each actively contributing participant to cover a share of the plan administration fees payable to OMNI. OTHER TOPICS Anti-Money Laundering In order to protect against the possible misuse of our products in money laundering or terrorist financing, we have adopted an anti-money laundering program satisfying the requirements of the USA PATRIOT Act and other current anti-money laundering laws. Among other things, this program requires us, our agents and customers to comply with certain procedures and standards that will allow us to verify the identity of the sponsoring organization and that contributions and loan repayments are not derived from improper sources. Under our anti-money laundering program, we may require customers, and/or beneficiaries to provide sufficient evidence of identification, and we reserve the right to verify any information provided to us by accessing information databases maintained internally or by outside firms. PRO.100209-14 45 We may also refuse to accept certain forms of payments or loan repayments (traveler’s cheques, cashier’s checks, bank drafts, bank checks and treasurer’s checks, for example) or restrict the amount of certain forms of payments or loan repayments (money orders totaling more than $5,000, for example). In addition, we may require information as to why a particular form of payment was used (third party checks, for example) and the source of the funds of such payment in order to determine whether or not we will accept it. Use of an unacceptable form of payment may result in us returning the payment to you. Applicable laws designed to prevent terrorist financing and money laundering might, in certain circumstances, require us to block certain transactions until authorization is received from the appropriate regulator. We may also be required to provide additional information about you and your policy to government regulators. Our anti-money laundering program is subject to change without notice to take account of changes in applicable laws or regulations and our ongoing assessment of our exposure to illegal activity. Performance Reporting We may advertise different types of historical performance for the subaccounts including: • Standardized average annual total returns; and • Non-standardized average annual total returns. We may also advertise certain ratings, rankings or other information related to the Company, the subaccounts or the funds. Standardized Average Annual Total Returns. We calculate standardized average annual total returns according to a formula prescribed by the SEC. This shows the percentage return applicable to $1,000 invested in the subaccounts over the most recent month end, one, five and 10-year periods. If the investment option was not available for the full period, we give a history from the date money was first received in that option under the separate account or from the date the fund was first available under the separate account. As an alternative to providing the most recent month-end performance, we may provide a phone number, a website or both where these returns may be obtained. We include all recurring charges during each period (e.g., mortality and expense risk charges, annual maintenance fees, administrative expense charges, if any, and any applicable early withdrawal charges). Non-Standardized Average Annual Total Returns. We calculate non-standardized average annual total returns in a similar manner as that stated above, except we may include returns that do not reflect the deduction of any applicable early withdrawal charge. Some non-standardized returns may also exclude the effect of a maintenance fee. If we reflected these charges in the calculation, it would decrease the level of performance reflected by the calculation. Non-standardized returns may also include performance from the fund’s inception date, if that date is earlier than the one we use for standardized returns. Contract Modifications We may change the contract as required by federal or state law or as otherwise permitted in the contract. Certain changes will require the approval of appropriate state or federal regulatory authorities. Legal Proceedings We are not aware of any pending legal proceedings that are likely to have a material adverse effect upon the Company’s ability to meet its obligations under the contract, ING Financial Advisers, LLC ability to distribute the contract or upon the separate account. • Litigation. Notwithstanding the foregoing, the Company and/or ING Financial Advisers, LLC, is a defendant in a number of litigation matters arising from the conduct of its business, both in the ordinary course and otherwise. In some of these matters, claimants seek to recover very large or indeterminate amounts, including compensatory, punitive, treble and exemplary damages. Certain claims are asserted as class actions. Modern pleading practice in the U.S. permits considerable variation in the assertion of monetary damages and other relief. The variability in pleading requirements and past experience demonstrates that the monetary and other relief that may be requested in a lawsuit or claim oftentimes bears little relevance ot the merits or potential value of a claim. PRO.100209-14 46 • Regulatory Matters. As with other financial services companies, the Company and its affiliates, including ING Financial Advisers, LLC, periodically receive informal and formal requests for information from various state and federal governmental agencies and self-regulatory organizations in connection with inquiries and investigations of the products and practices of the Company or the financial services industry. It is the practice of the Company to cooperate fully in these matters. Regulatory investigations, exams, inquiries and audits could result in regulatory action against the Company or subject the Company to settlement payments, fines, penalties and other financial consequences, as well as changes to the Company’s policies and procedures. The outcome of a litigati on or regulatory matter and the amount or range of potential loss is di fficultto forecast and estimating potential losses requires significant management judgment. It is not possible to predict the ultimate outcome for all pending litigation and regulatory matters and given the large and indeterminate amounts sought and the inherent unpredictability of such matters, it is possible that an adverse outcome in certain litigation or regulatory matters could, from time to time, have a material adverse effect upon the Company’s results of operations or cash flows in a particular quarterly or annual period. Payment Delay or Suspension We reserve the right to suspend or postpone the date of any payment of benefits or values under any one of the following circumstances: • On any valuation day when the NYSE is closed (except customary weekend and holiday closings) or when trading on the NYSE is restricted; • When an emergency exists as determined by the SEC so that disposal of the securities held in the subaccounts is not reasonably practicable or it is not reasonably practicable to fairly determine the value of the subaccount’s assets; or • During any other periods the SEC may by order permit for the protection of investors. The conditions under which restricted trading or an emergency exists shall be determined by the rules and regulations of the SEC. Transfers, Assignments or Exchanges of a Contract A transfer of ownership or assignment of a contract, the designation of an annuitant, payee or other beneficiary who is not also the contract holder or the exchange of a contract may result in certain tax consequences to the contract holder that are not discussed herein. A contract holder contemplating any such transfer, assignment or exchange of a contract should contact a qualified tax adviser with respect to the potential tax effects of such a transaction. Involuntary Terminations We reserve the right to terminate a contract if: • The entire account value is withdrawn on or before income phase payments begin; or • The outstanding loan balance equals or exceeds the account value. PRO.100209-14 47 Reports to Owners At least once in each account year we will mail you, at the last known address of record, a statement of your account value. Written confirmation of every financial transaction made under the contract will be made immediately; however, written confirmation of periodic payments made through salary reduction arrangements will be made quarterly. To reduce expenses, only one copy of most financial reports and prospectuses, including reports and prospectuses for the funds, will be mailed to your household, even if you or other persons in your household have more than one contract issued by us or one of our affiliates. Call us at the number listed in “ CONTRACT OVERVIEW - Questions: Contacting the Company ” if you need additional copies of financial reports, prospectuses or annual and semi-annual reports or if you would like to receive one copy for each contract in all future mailings. CONTENTS OF THE STATEMENT OF ADDITIONAL INFORMATION The SAI contains more specific information on the separate account and the contract, as well as the financial statements of the separate account and the Company. The following is a list of the contents of the SAI: • General Information and History 2 • Separate Account N 2 • Offering and Purchase of Contracts 3 • Income Phase Payments 3 • Sales Material and Advertising 4 • Experts 5 • Financial Statements of Separate Account N S-1 • Financial Statements - Statutory Basis of ReliaStar Life Insurance Company C-1 You may request an SAI by calling Customer Service at the number listed in “ CONTRACT OVERVIEW - Questions: Contacting the Company ” or by returning this request to Customer Service at the address listed in “ CONTRACT OVERVIEW - Questions: Contacting the Company .” Please tear off, complete and return the form below to order a free Statement of Additional Information for the contracts offered under the prospectus. Your name Address City State Zip Please send me a copy of the Separate Account N ING Advantage SM Statement of Additional Information (Form No. SAI.100209-14). PRO.100209-14 48 APPENDIX I THE FIXED ACCOUNTS General Disclosure • Fixed Account A, Fixed Account B and Fixed Account C (collectively, the “fixed accounts”) are investment options available during the accumulation phase. • Amounts allocated to the fixed accounts are held in the Company’s general account which supports insurance and annuity obligations. • All or a portion of your purchase payments may be allocated to the fixed accounts. • Interests in the fixed accounts have not been registered with the SEC in reliance on exemptions under the Securities Act of 1933, as amended. • The fixed accounts have not been registered as investment companies under the Investment Company Act of 1940. • Disclosure in this prospectus regarding the fixed accounts may be subject to certain generally applicable provisions of the federal securities laws relating to the accuracy and completeness of the statements. • Disclosure in this appendix regarding the fixed accounts has not been reviewed by the SEC. • Additional information about the fixed accounts may be found in the contracts. Interest Rates • The fixed accounts have an interest rate that is set periodically by the Company. Under this option we assume the risk of investment gain or loss by guaranteeing the amounts you allocate to this option and promising a minimum interest rate and income phase payment. The minimum guaranteed interest rate is set forth in the contract. Guaranteed interest rates will never be less than the minimum rate specified in the contract. We may credit interest in excess of the guaranteed rate. Amounts applied to the fixed accounts are guaranteed to earn the interest rate in effect at the time money is applied until the end of the calendar year in which it is received, and subsequent interest rates for that amount are credited with excess interest at the rates then in effect for the then current calendar year. Among other factors, the safety of the interest rate guarantees depends upon the Company’s claims paying ability. • The Company determines excess interest credits, if any, based on a number of factors, including, but not limited to, investment yield rates, taxes, contract persistency, other experience factors and Company profit objectives. In order to encourage new purchase payments or transfers, the Company may at certain times credit a higher initial interest rate to new purchase payments or transfers than it would otherwise credit based on other factors. As the Company resets interest rates beginning 12 months after a purchase payment or transfer is received, and annually thereafter, any higher initial interest rate credited may be discontinued at any time. The relatively higher initial interest rates are credited with the expectation that over time the Company will lower interest rates, or not raise them as quickly as it otherwise might, on those same purchase payments or transfers. Due to all of these factors, the initial interest rate may be higher than, and not representative of, the rates that will be credited in subsequent years for existing purchase payments or transfers. • The Company is not aware of any statutory limitations on the maximum amount of interest it may credit, and the Board of Directors has set no limitations. However, inherent in the Company’s exercise of discretion in this regard is the equitable allocation of distributable earnings and surplus among its various contract holders, contract owners and stockholders. Transfers from the Fixed Accounts. Subject to the conditions applicable to transfers among subaccounts, transfers of unloaned amounts from Fixed Account A may be made to the subaccounts or to Fixed Account B any time during the accumulation phase. During the income phase transfers into or between the fixed accounts are not allowed. Transfers of amounts in Fixed Account B to the subaccounts or to Fixed Account A are subject to the following conditions: • Transfers may only be made within a 30-day period before and after an account anniversary and only one transfer may be made during such period (reallocation period). • Your request for transfer must be received by us no more than 30 days before the start of a reallocation period and no later than 10 days before the end of a reallocation period. • Transfer amounts may not exceed the greater of 25% of the Fixed Account B account value or $1,000 (if the balance in Fixed Account B after such transfer would be less than $1,000, the entire account value may be transferred). • Transfer amounts may not be less than $250 (if the balance in Fixed Account B is less than $250, the entire account value must be transferred). PRO.100209-14 49 Transfers of amounts in Fixed Account C are subject to the following conditions: • Transfers must begin within 30 days of deposit and must be in substantially equal payments over a 12-month period. Transfers will occur any time before the 29 th day of each month (“reallocation date”). You may instruct us on which day you want the transfer to occur. • If additional purchase payment(s) are received for allocation to Fixed Account C, the balance of Fixed Account C will be adjusted to reflect the subsequent payment(s) and transfers will be recalculated based on the remaining 12-month period. • You may change the subaccount(s) receiving Fixed Account C transfers by written request before the reallocation date. Only one transfer from Fixed Account C shall take place at any one time. • If transfers from Fixed Account C are discontinued prior to the end of the 12-month period, the remaining balance of Fixed Account C will be reallocated according to your instructions. • Transfers from Fixed Account C to Fixed Account A and Fixed Account B are not permitted. Transfers into Fixed Account C from any subaccount or from any other fixed option are not allowed. After the start of the income phase, reserves supporting fixed income phase payments cannot be reallocated. We reserve the right to allow transfers from Fixed Account C in excess of the limits described above on a non- discriminatory basis. Dollar Cost Averaging. Amounts you invest in the fixed accounts may be automatically transferred into the other investment options. Transfers from Fixed Account C to Fixed Account A and Fixed Account B are not permitted. Transfers from Fixed Account B (other than 100% of interest earned) or to Fixed Account C are not allowed. Transfers from Fixed Account A may be made on a monthly, quarterly, semi-annual or annual basis. Transfers from Fixed Account C may be made on a monthly basis. Interest earned on amounts invested in Fixed Account B may be automatically transferred into the other investment options. See “ TRANSFERS - Dollar Cost Averaging Program .” Withdrawals. Under certain emergency conditions we may defer payment of any withdrawal for a period of up to six months or as provided by federal law. Withdrawals will be made on a last-in, first-out basis (i.e., the most recent purchase payment and associated earnings on that purchase payment will be the first to be withdrawn from the contract value, followed by the next most recent purchase payment and associated earnings, and so on). Loans. Loans are not allowed from Fixed Account C. See “ LOANS .” Charges. We do not make deductions from amounts in the fixed accounts to cover mortality and expense risks. We consider these risks when determining the credited rate. We expect to earn a profit from the determination of the credited rate. If you make a full withdrawal, the amount available from the fixed accounts will be reduced by any applicable early withdrawal charge and annual maintenance fee. See “ FEE TABLE ” and “ FEES .” Guarantee. We guarantee that the fixed account value will not be less than the amount of purchase payments and transfers allocated to the fixed account, plus interest at the minimum guaranteed rate disclosed in the annuity contract, compounded annually, plus any additional interest which we may, in our discretion, credit to the fixed accounts less the sum of all annual administrative charges or early withdrawal charges, any applicable premium taxes and any amounts withdrawn or reallocated from the fixed accounts. PRO.100209-14 50 APPENDIX II FUND DESCRIPTIONS List of Fund Name Changes New Fund Name Former Fund Name Franklin Small Cap Value VIP Fund Franklin Small Cap Value Securities Fund Lord Abbett Series Fund, Inc. Mid Cap Stock Portfolio Lord Abbett Series Fund - Mid Cap Stock Portfolio PIMCO Real Estate Portfolio PIMCO VIT Real Estate Portfolio VY PIMCO Bond Portfolio VY PIMCO Total Return Portfolio The investment results of the funds are likely to differ significantly and there is no assurance that any of the funds will achieve their respective investment objectives. You should consider the investment objectives, risks and charges and expenses of the funds carefully before investing. Please refer to the fund prospectuses for additional information. Shares of the funds will rise and fall in value and you could lose money by investing in the funds. Shares of the funds are not bank deposits and are not guaranteed, endorsed or insured by any financial institution, the FDIC or any other government agency. Except as noted, all funds are diversified, as defined under the 1940 Act. Fund prospectuses may be obtained free of charge by contacting us at the address and telephone number listed in “CONTRACT OVERVIEW - Questions: Contacting the Company,” by accessing the SEC’s website or by contacting the SEC’s Public Reference Branch. If you received a summary prospectus for any of the funds available through the contract, you may obtain a full prospectus and other fund information free of charge by either accessing the internet address, calling the telephone number or sending an email request to the email address shown on the front of the fund’s summary prospectus. Certain funds offered under the contracts have investment objectives and policies similar to other funds managed by the fund’s investment adviser. The investment results of a fund may be higher or lower than those of other funds managed by the same adviser. There is no assurance and no representation is made that the investment results of any fund will be comparable to those of another fund managed by the same investment adviser. For the share class of each fund offered through the contracts, please see the cover page. Fund Name Investment Adviser/Subadviser Investment Objective(s) American Funds Insurance Series ® – Growth Fund Seeks growth of capital. Investment Adviser: Capital Research and Management Company SM American Funds Insurance Series ® – Growth-Income Fund Seeks long-term growth of capital and income. Investment Adviser: Capital Research and Management Company SM American Funds Insurance Series ® – International Fund Seeks long-term growth of capital. Investment Adviser: Capital Research and Management Company SM Fidelity ® VIP Contrafund ® Portfolio Seeks long-term capital appreciation. Investment Adviser: Fidelity Management & Research Company Subadvisers: FMR Co., Inc. and other investment advisers PRO.100209-14 51 Fund Name Investment Adviser/Subadviser Investment Objective(s) Fidelity ® VIP Equity-Income Portfolio Seeks reasonable income. Also considers the potential for capital appreciation. Seeks to Investment Adviser: Fidelity Management & Research achieve a yield which exceeds the composite Company yield on the securities comprising the S&P ® Index. Subadvisers: FMR Co., Inc. and other investment advisers Fidelity ® VIP Index 500 Portfolio Seeks investment results that correspond to the total return of common stocks publicly Investment Adviser: Fidelity Management & Research traded in the United States, as represented by Company the S&P 500 ® Index. Subadvisers: Geode Capital Management, LLC and FMR Co., Inc. Fidelity ® VIP Investment Grade Bond Portfolio Seeks as high a level of current income as is consistent with the preservation of capital. Investment Adviser: Fidelity Management & Research Company Subadvisers: Fidelity Investments Money Management, Inc. and other investment advisers Fidelity ® VIP Money Market Portfolio Seeks as high a level of current income as is consistent with preservation of capital and Investment Adviser: Fidelity Management & Research liquidity. Company Subadvisers: Fidelity Investments Money Management, Inc. and other investment advisers Franklin Small Cap Value VIP Fund Seeks long-term total return. Under normal market conditions, the Fund invests at least Investment Adviser: Franklin Advisory Services, LLC 80% of its net assets in investments of small capitalization companies. Lord Abbett Series Fund, Inc. Mid Cap Stock Portfolio Seeks capital appreciation through investments, primarily in equity securities, Investment Adviser: Lord, Abbett & Co. LLC which are believed to be undervalued in the marketplace. Neuberger Berman AMT Socially Responsive Portfolio ® Seeks long-term growth of capital by investing primarily in securities of companies Investment Adviser: Neuberger Berman Management LLC that meet the Funds financial criteria and social policy. Subadviser: Neuberger Berman LLC PIMCO Real Return Portfolio Seeks maximum real return, consistent with preservation of real capital and prudent Investment Adviser: Pacific Investment Management investment management. Company LLC PRO.100209-14 52 Fund Name Investment Adviser/Subadviser Investment Objective(s) Pioneer High Yield VCT Portfolio Seeks to maximize total return by investing in below-investment-grade debt securities and Investment Adviser: Pioneer Investment Management, Inc. preferred securities. Voya Global Resources Portfolio A non-diversified portfolio that seeks long- term capital appreciation. Investment Adviser: Directed Services LLC Subadviser: Voya Investment Management Co. LLC Voya Growth and Income Portfolio Seeks to maximize total return through investments in a diversified portfolio of Investment Adviser: Voya Investments, LLC common stocks and securities convertible into common stocks. It is anticipated that Subadviser: Voya Investment Management Co. LLC capital appreciation and investment income will both be major factors in achieving total return. Voya Index Plus LargeCap Portfolio Seeks to outperform the total return performance of the S&P 500 ® Index, while Investment Adviser: Voya Investments, LLC maintaining a market level of risk. Subadviser: Voya Investment Management Co. LLC Voya Index Plus MidCap Portfolio Seeks to outperform the total return performance of the Standard and Poors Investment Adviser: Voya Investments, LLC MidCap 400 Index, while maintaining a market level of risk. Subadviser: Voya Investment Management Co. LLC Voya Index Plus SmallCap Portfolio Seeks to outperform the total return performance of the Standard and Poors Investment Adviser: Voya Investments, LLC SmallCap 600 Index, while maintaining a market level of risk. Subadviser: Voya Investment Management Co. LLC Voya Intermediate Bond Portfolio Seeks to maximize total return consistent with reasonable risk. The Portfolio seeks its Investment Adviser: Voya Investments, LLC objective through investments in a diversified portfolio consisting primarily of debt Subadviser: Voya Investment Management Co. LLC securities. It is anticipated that capital appreciation and investment income will both be major factors in achieving total return. Voya International Index Portfolio Seeks investment results (before fees and expenses) that correspond to the total return Investment Adviser: Voya Investments, LLC (which includes capital appreciation and income) of a widely accepted international Subadviser: Voya Investment Management Co. LLC index. Voya International Value Portfolio Seeks long-term capital appreciation. Investment Adviser: Voya Investments, LLC Subadviser: Voya Investment Management Co. LLC PRO.100209-14 53 Fund Name Investment Adviser/Subadviser Investment Objective(s) Voya Large Cap Growth Portfolio Seeks long-term capital growth. Investment Adviser: Directed Services LLC Subadviser: Voya Investment Management Co. LLC Voya Large Cap Value Portfolio Seeks long-term growth of capital and current income. Investment Adviser: Directed Services LLC Subadviser: Voya Investment Management Co. LLC Voya Limited Maturity Bond Portfolio Seeks highest current income consistent with low risk to principal and liquidity and Investment Adviser: Directed Services LLC secondarily, seeks to enhance its total return through capital appreciation when market Subadviser: Voya Investment Management Co. LLC factors, such as falling interest rates and rising bond prices, indicate that capital appreciation may be available without significant risk to principal. Voya Liquid Assets Portfolio Seeks high level of current income consistent with the preservation of capital and liquidity. Investment Adviser: Directed Services LLC Subadviser: Voya Investment Management Co. LLC Voya MidCap Opportunities Portfolio Seeks long-term capital appreciation. Investment Adviser: Voya Investments, LLC Subadviser: Voya Investment Management Co. LLC Voya Multi-Manager Large Cap Core Portfolio Seeks reasonable income and capital growth. Investment Adviser: Directed Services LLC Subadviser: Columbia Management Investment Advisers, LLC and The London Company of Virginia d/b/a The London Company Voya Russell TM Large Cap Growth Index Portfolio Seeks investment results (before fees and expenses) that correspond to the total return Investment Adviser: Voya Investments, LLC (which includes capital appreciation and income) of the Russell Top 200 ® Growth Subadviser: Voya Investment Management Co. LLC Index. Voya Russell TM Large Cap Index Portfolio Seeks investment results (before fees and expenses) that correspond to the total return Investment Adviser: Voya Investments, LLC (which includes capital appreciation and income) of the Russell Top 200 ® Index. Subadviser: Voya Investment Management Co. LLC PRO.100209-14 54 Fund Name Investment Adviser/Subadviser Investment Objective(s) Voya Russell TM Mid Cap Growth Index Portfolio Seeks investment results (before fees and expenses) that correspond to the total return Investment Adviser: Voya Investments, LLC (which includes capital appreciation and income) of the Russell Midcap ® Growth Subadviser: Voya Investment Management Co. LLC Index. Voya SmallCap Opportunities Portfolio Seeks long-term capital appreciation. Investment Adviser: Voya Investments, LLC Subadviser: Voya Investment Management Co. LLC Voya Solution 2015 Portfolio Until the day prior to its Target Date, the Portfolio seeks to provide total return Investment Adviser: Directed Services LLC consistent with an asset allocation targeted at retirement in approximately 2015. On the Subadviser: Voya Investment Management Co. LLC Target Date, the Portfolios investment objective will be to seek to provide a combination of total return and stability of principal consistent with an asset allocation targeted to retirement. Voya Solution 2025 Portfolio Until the day prior to its Target Date, the Portfolio seeks to provide total return Investment Adviser: Directed Services LLC consistent with an asset allocation targeted at retirement in approximately 2025. On the Subadviser: Voya Investment Management Co. LLC Target Date, the Portfolios investment objective will be to seek to provide a combination of total return and stability of principal consistent with an asset allocation targeted to retirement. Voya Solution 2035 Portfolio Until the day prior to its Target Date, the Portfolio seeks to provide total return Investment Adviser: Directed Services LLC consistent with an asset allocation targeted at retirement in approximately 2035. On the Subadviser: Voya Investment Management Co. LLC Target Date, the Portfolios investment objective will be to seek to provide a combination of total return and stability of principal consistent with an asset allocation targeted to retirement. Voya Solution 2045 Portfolio Until the day prior to its Target Date, the Portfolio seeks to provide total return Investment Adviser: Directed Services LLC consistent with an asset allocation targeted at retirement in approximately 2045. On the Subadviser : Voya Investment Management Co. LLC Target Date, the Portfolios investment objective will be to seek to provide a combination of total return and stability of principal consistent with an asset allocation targeted to retirement. Voya Solution Income Portfolio Seeks to provide a combination of total return and stability of principal consistent with an Investment Adviser: Directed Services LLC asset allocation targeted to retirement. Subadviser: Voya Investment Management Co. LLC PRO.100209-14 55 Fund Name Investment Adviser/Subadviser Investment Objective(s) Voya Strategic Allocation Conservative Portfolio Seeks to provide total return ( i.e., income and capital growth, both realized and unrealized) Investment Adviser: Voya Investments, LLC consistent with preservation of capital. Subadviser: Voya Investment Management Co. LLC Voya Strategic Allocation Growth Portfolio Seeks to provide capital appreciation. Investment Adviser: Voya Investments, LLC Subadviser: Voya Investment Management Co. LLC Voya Strategic Allocation Moderate Portfolio Seeks to provide total return ( i.e., income and capital appreciation, both realized and Investment Adviser: Voya Investments, LLC unrealized). Subadviser: Voya Investment Management Co. LLC Voya U.S. Stock Index Portfolio Seeks total return. Investment Adviser: Directed Services LLC Subadviser: Voya Investment Management Co. LLC VY American Century Small-Mid Cap Value Portfolio Seeks long-term capital growth. Income is a secondary objective. Investment Adviser: Directed Services LLC Subadviser: American Century Investment Management, Inc. VY Baron Growth Portfolio Seeks capital appreciation. Investment Adviser: Directed Services LLC Subadviser: BAMCO, Inc. VY BlackRock Large Cap Growth Portfolio Seeks long-term growth of capital. Investment Adviser: Directed Services LLC Subadviser: BlackRock Investment Management, LLC VY Clarion Global Real Estate Portfolio Seeks high total return, consisting of capital appreciation and current income. Investment Adviser: Voya Investments, LLC Subadviser: CBRE Clarion Securities LLC VY Columbia Contrarian Core Portfolio Seeks total return, consisting of long-term capital appreciation and current income. Investment Adviser: Directed Services LLC Subadviser: Columbia Management Investment Advisers, LLC PRO.100209-14 56 Fund Name Investment Adviser/Subadviser Investment Objective(s) VY FMR SM Diversified Mid Cap Portfolio* Seeks long-term growth of capital. Investment Adviser: Directed Services LLC Subadviser: Fidelity Management & Research Company *FMR SM is a service mark of Fidelity Management & Research Company. VY Invesco Comstock Portfolio Seeks capital growth and income. Investment Adviser: Directed Services LLC Subadviser: Invesco Advisers, Inc. VY Invesco Equity and Income Portfolio Seeks total return, consisting of long-term capital appreciation and current income. Investment Adviser: Directed Services LLC Subadviser: Invesco Advisers, Inc. VY Invesco Growth and Income Portfolio Seeks long-term growth of capital and income. Investment Adviser: Directed Services LLC Subadviser: Invesco Advisers, Inc. VY JPMorgan Emerging Markets Equity Portfolio Seeks capital appreciation. Investment Adviser: Directed Services LLC Subadviser: J.P. Morgan Investment Management Inc. VY JPMorgan Mid Cap Value Portfolio Seeks growth from capital appreciation. Investment Adviser: Directed Services LLC Subadviser: J.P. Morgan Investment Management Inc. VY JPMorgan Small Cap Core Equity Portfolio Seeks capital growth over the long term. Investment Adviser: Directed Services LLC Subadviser: J.P. Morgan Investment Management Inc. VY Marsico Growth Portfolio Seeks capital appreciation. Investment Adviser: Directed Services LLC Subadviser: Marsico Capital Management, LLC PRO.100209-14 57 Fund Name Investment Adviser/Subadviser Investment Objective(s) VY MFS Total Return Portfolio Seeks above-average income (compared to a portfolio entirely invested in equity Investment Adviser: Directed Services LLC securities) consistent with the prudent employment of capital, and secondarily seeks Subadviser: Massachusetts Financial Services Company reasonable opportunity for growth of capital and income. VY Oppenheimer Global Portfolio Seeks capital appreciation. Investment Adviser: Directed Services LLC Subadviser: OppenheimerFunds, Inc. VY PIMCO Bond Portfolio Seeks maximum total return, consistent with capital preservation and prudent investment Investment Adviser: Directed Services LLC management. Subadviser: Pacific Investment Management Company LLC VY Pioneer High Yield Portfolio Seeks to maximize total return through income and capital appreciation. Investment Adviser: Directed Services LLC Subadviser: Pioneer Investment Management, Inc. VY T. Rowe Price Capital Appreciation Portfolio Seeks, over the long-term, a high total investment return, consistent with the Investment Adviser: Directed Services LLC preservation of capital and with prudent investment risk. Subadviser: T. Rowe Price Associates, Inc. VY T. Rowe Price Diversified Mid Cap Growth Portfolio Seeks long-term capital appreciation. Investment Adviser: Directed Services LLC Subadviser: T. Rowe Price Associates, Inc. VY T. Rowe Price Equity Income Portfolio Seeks substantial dividend income as well as long-term growth of capital. Investment Adviser: Directed Services LLC Effective July 14, 2014, the investment Subadviser: T. Rowe Price Associates, Inc. objective will change to: Seeks a high level of dividend income as well as long-term growth of capital through investments in stocks. VY T. Rowe Price Growth Equity Portfolio Seeks long-term capital growth, and secondarily, increasing dividend income. Investment Adviser: Directed Services LLC Effective July 14, 2014, the investment Subadviser: T. Rowe Price Associates, Inc. objective will change to: Seeks long-term growth through investments in stocks. PRO.100209-14 58 Fund Name Investment Adviser/Subadviser Investment Objective(s) VY T. Rowe Price International Stock Portfolio Seeks long-term growth of capital. Investment Adviser: Directed Services LLC Subadviser: T. Rowe Price Associates, Inc. VY Templeton Foreign Equity Portfolio Seeks long-term capital growth. Investment Adviser: Directed Services LLC Subadviser: Templeton Investment Counsel, LLC Wanger Select Seeks long-term capital appreciation. Investment Adviser: Columbia Wanger Asset Management, LLC Wanger USA Seeks long-term capital appreciation. Investment Adviser: Columbia Wanger Asset Management, LLC PRO.100209-14 59 APPENDIX III CONDENSED FINANCIAL INFORMATION Except for subaccounts which did not commence operations as of December 31, 2013, the following table gives (1) the accumulation unit value ("AUV") at the beginning of the period, (2) the AUV at the end of the period and (3) the total number of accumulation units outstanding at the end of the period for each subaccount of Separate Account N available under the contracts for the indicated periods. For those subaccounts that commenced operations during the period ended December 31, 2013 the "Value at beginning of period" shown is the value at first date of investment. Portfolio name changes after December 31, 2013 are not reflected in the following information. (Selected data for accumulation units outstanding throughout each period, reflecting total daily separate account charges of 1.40%) AMERICAN FUNDS INSURANCE SERIES® - GROWTH FUND (Funds were first received in this option during May 2007) Value at beginning of period $10.11 $8.69 $9.21 $7.87 $5.72 $10.36 $10.02 Value at end of period $12.96 $10.11 $8.69 $9.21 $7.87 $5.72 $10.36 Number of accumulation units outstanding at end of period AMERICAN FUNDS INSURANCE SERIES® - GROWTH - INCOME FUND (Funds were first received in this option during May 2007) Value at beginning of period $9.58 $8.27 $8.54 $7.77 $6.01 $9.80 $10.15 Value at end of period $12.61 $9.58 $8.27 $8.54 $7.77 $6.01 $9.80 Number of accumulation units outstanding at end of period AMERICAN FUNDS INSURANCE SERIES® - INTERNATIONAL FUND (Funds were first received in this option during May 2007) Value at beginning of period $9.13 $7.85 $9.25 $8.75 $6.20 $10.87 $9.99 Value at end of period $10.95 $9.13 $7.85 $9.25 $8.75 $6.20 $10.87 Number of accumulation units outstanding at end of period FIDELITY® VIP CONTRAFUND® PORTFOLIO Value at beginning of period $34.66 $30.19 $31.41 $27.17 $20.31 $35.82 $30.89 $28.04 $24.32 $21.36 Value at end of period $44.87 $34.66 $30.19 $31.41 $27.17 $20.31 $35.82 $30.89 $28.04 $24.32 Number of accumulation units outstanding at end of period FIDELITY® VIP EQUITY-INCOME PORTFOLIO Value at beginning of period $24.02 $20.77 $20.86 $18.37 $14.31 $25.30 $25.27 $21.32 $20.42 $18.57 Value at end of period $30.36 $24.02 $20.77 $20.86 $18.37 $14.31 $25.30 $25.27 $21.32 $20.42 Number of accumulation units outstanding at end of period FIDELITY® VIP INDEX 500 PORTFOLIO Value at beginning of period $25.70 $22.48 $22.34 $19.70 $15.78 $25.40 $24.43 $21.41 $20.71 $18.98 Value at end of period $33.51 $25.70 $22.48 $22.34 $19.70 $15.78 $25.40 $24.43 $21.41 $20.71 Number of accumulation units outstanding at end of period CFI 1 Condensed Financial Information (continued) FIDELITY® VIP INVESTMENT GRADE BOND PORTFOLIO Value at beginning of period $18.23 $17.46 $16.49 $15.52 $13.60 $14.25 $13.85 $13.46 $13.36 $12.97 Value at end of period $17.66 $18.23 $17.46 $16.49 $15.52 $13.60 $14.25 $13.85 $13.46 $13.36 Number of accumulation units outstanding at end of period FIDELITY® VIP MONEY MARKET PORTFOLIO Value at beginning of period $13.37 $13.54 $13.72 $13.88 $13.97 $13.75 $13.26 $12.82 $12.62 $12.64 Value at end of period $13.19 $13.37 $13.54 $13.72 $13.88 $13.97 $13.75 $13.26 $12.82 $12.62 Number of accumulation units outstanding at end of period FRANKLIN SMALL CAP VALUE SECURITIES FUND (Funds were first received in this option during May 2005) Value at beginning of period $14.36 $12.30 $12.96 $10.25 $8.05 $12.18 $12.66 $10.97 $9.89 Value at end of period $19.29 $14.36 $12.30 $12.96 $10.25 $8.05 $12.18 $12.66 $10.97 Number of accumulation units outstanding at end of period ING AMERICAN CENTURY SMALL-MID CAP VALUE PORTFOLIO Value at beginning of period $24.22 $21.07 $22.02 $18.25 $13.60 $18.74 $19.53 $17.11 $16.04 $13.38 Value at end of period $31.48 $24.22 $21.07 $22.02 $18.25 $13.60 $18.74 $19.53 $17.11 $16.04 Number of accumulation units outstanding at end of period ING BALANCED PORTFOLIO (Funds were first received in this option during September 2005) Value at beginning of period $12.29 $10.96 $11.27 $10.01 $8.52 $12.01 $11.54 $10.64 $10.63 Value at end of period $14.14 $12.29 $10.96 $11.27 $10.01 $8.52 $12.01 $11.54 $10.64 Number of accumulation units outstanding at end of period ING BARON GROWTH PORTFOLIO Value at beginning of period $24.59 $20.79 $20.58 $16.46 $12.32 $21.21 $20.23 $17.75 $16.73 $13.22 Value at end of period $33.77 $24.59 $20.79 $20.58 $16.46 $12.32 $21.21 $20.23 $17.75 $16.73 Number of accumulation units outstanding at end of period ING BLACKROCK LARGE CAP GROWTH PORTFOLIO (Funds were first received in this option during April 2007) Value at beginning of period $9.35 $8.26 $8.49 $7.58 $5.88 $9.77 $10.03 Value at end of period $12.30 $9.35 $8.26 $8.49 $7.58 $5.88 $9.77 Number of accumulation units outstanding at end of period ING CLARION GLOBAL REAL ESTATE PORTFOLIO (Funds were first received in this option during September 2008) Value at beginning of period $11.63 $9.36 $10.00 $8.72 $6.61 $9.62 Value at end of period $11.92 $11.63 $9.36 $10.00 $8.72 $6.61 Number of accumulation units outstanding at end of period CFI 2 Condensed Financial Information (continued) ING COLUMBIA CONTRARIAN CORE PORTFOLIO (Funds were first received in this option during Jul 2005) Value at beginning of period $11.60 $10.45 $11.10 $10.02 $7.70 $12.82 $12.45 $11.05 $10.95 Value at end of period $15.47 $11.60 $10.45 $11.10 $10.02 $7.70 $12.82 $12.45 $11.05 Number of accumulation units outstanding at end of period ING FMR SM DIVERSIFIED MID CAP PORTFOLIO (Funds were first received in this option during July 2005) Value at beginning of period $15.50 $13.72 $15.62 $12.34 $8.99 $14.98 $13.27 $12.03 $11.07 Value at end of period $20.80 $15.50 $13.72 $15.62 $12.34 $8.99 $14.98 $13.27 $12.03 Number of accumulation units outstanding at end of period ING GLOBAL RESOURCES PORTFOLIO (Funds were first received in this option during January 2007) Value at beginning of period $11.55 $12.06 $13.46 $11.22 $8.28 $14.23 $10.25 Value at end of period $12.94 $11.55 $12.06 $13.46 $11.22 $8.28 $14.23 Number of accumulation units outstanding at end of period ING GROWTH AND INCOME PORTFOLIO Value at beginning of period $12.85 $11.25 $11.44 $10.17 $7.92 $12.87 $12.16 Value at end of period $16.55 $12.85 $11.25 $11.44 $10.17 $7.92 $12.87 Number of accumulation units outstanding at end of period ING INDEX PLUS LARGECAP PORTFOLIO Value at beginning of period $15.35 $13.60 $13.80 $12.28 $10.11 $16.33 $15.77 $13.96 $13.43 $12.32 Value at end of period $20.12 $15.35 $13.60 $13.80 $12.28 $10.11 $16.33 $15.77 $13.96 $13.43 Number of accumulation units outstanding at end of period ING INDEX PLUS MIDCAP PORTFOLIO Value at beginning of period $20.01 $17.24 $17.69 $14.71 $11.33 $18.40 $17.69 $16.39 $14.95 $13.01 Value at end of period $26.55 $20.01 $17.24 $17.69 $14.71 $11.33 $18.40 $17.69 $16.39 $14.95 Number of accumulation units outstanding at end of period ING INDEX PLUS SMALLCAP PORTFOLIO Value at beginning of period $18.68 $16.86 $17.22 $14.22 $11.55 $17.63 $19.07 $16.99 $16.01 $13.30 Value at end of period $26.29 $18.68 $16.86 $17.22 $14.22 $11.55 $17.63 $19.07 $16.99 $16.01 Number of accumulation units outstanding at end of period ING INTERMEDIATE BOND PORTFOLIO (Funds were first received in this option during August 2005) Value at beginning of period $13.38 $12.41 $11.70 $10.80 $9.82 $10.88 $10.41 $10.14 $10.06 Value at end of period $13.18 $13.38 $12.41 $11.70 $10.80 $9.82 $10.88 $10.41 $10.14 Number of accumulation units outstanding at end of period CFI 3 Condensed Financial Information (continued) ING INTERNATIONAL INDEX PORTFOLIO (Funds were first received in this option during August 2009) Value at beginning of period $11.60 $9.93 $11.50 $10.83 $10.00 Value at end of period $13.97 $11.60 $9.93 $11.50 $10.83 Number of accumulation units outstanding at end of period ING INTERNATIONAL VALUE PORTFOLIO Value at beginning of period $20.51 $17.44 $20.80 $20.58 $16.41 $29.07 $25.99 $20.36 $18.87 $16.30 Value at end of period $24.51 $20.51 $17.44 $20.80 $20.58 $16.41 $29.07 $25.99 $20.36 $18.87 Number of accumulation units outstanding at end of period ING INVESCO COMSTOCK PORTFOLIO Value at beginning of period $17.14 $14.63 $15.11 $13.28 $10.45 $16.65 $17.24 $15.04 $14.70 $12.76 Value at end of period $22.90 $17.14 $14.63 $15.11 $13.28 $10.45 $16.65 $17.24 $15.04 $14.70 Number of accumulation units outstanding at end of period ING INVESCO EQUITY AND INCOME PORTFOLIO (Funds were first received in this option during May 2005) Value at beginning of period $13.57 $12.20 $12.51 $11.29 $9.33 $12.35 $12.10 $10.89 $10.16 Value at end of period $16.72 $13.57 $12.20 $12.51 $11.29 $9.33 $12.35 $12.10 $10.89 Number of accumulation units outstanding at end of period ING INVESCO GROWTH AND INCOME PORTFOLIO (Funds were first received in this option during May 2005) Value at beginning of period $12.71 $11.25 $11.67 $10.52 $8.60 $12.87 $12.73 $11.13 $10.19 Value at end of period $16.79 $12.71 $11.25 $11.67 $10.52 $8.60 $12.87 $12.73 $11.13 Number of accumulation units outstanding at end of period ING JPMORGAN EMERGING MARKETS EQUITY PORTFOLIO (Funds were first received in this option during May 2005) Value at beginning of period $22.85 $19.45 $24.14 $20.35 $12.03 $25.03 $18.33 $13.69 $10.05 Value at end of period $21.24 $22.85 $19.45 $24.14 $20.35 $12.03 $25.03 $18.33 $13.69 Number of accumulation units outstanding at end of period ING JPMORGAN MID CAP VALUE PORTFOLIO Value at beginning of period $22.90 $19.30 $19.18 $15.77 $12.71 $19.19 $18.97 $16.46 $15.36 $12.88 Value at end of period $29.79 $22.90 $19.30 $19.18 $15.77 $12.71 $19.19 $18.97 $16.46 $15.36 Number of accumulation units outstanding at end of period ING JPMORGAN SMALL CAP CORE EQUITY PORTFOLIO (Funds were first received in this option during May 2005) Value at beginning of period $16.09 $13.72 $14.06 $11.22 $8.93 $12.87 $13.26 $11.50 $10.25 Value at end of period $22.12 $16.09 $13.72 $14.06 $11.22 $8.93 $12.87 $13.26 $11.50 Number of accumulation units outstanding at end of period CFI 4 Condensed Financial Information (continued) ING LARGE CAP GROWTH PORTFOLIO (Funds were first received in this option during January 2011) Value at beginning of period $11.53 $9.90 $9.92 Value at end of period $14.88 $11.53 $9.90 Number of accumulation units outstanding at end of period ING LARGE CAP VALUE PORTFOLIO (Funds were first received in this option during July 2007) Value at beginning of period $9.59 $8.48 $8.31 $7.06 $6.35 $9.22 $9.95 Value at end of period $12.38 $9.59 $8.48 $8.31 $7.06 $6.35 $9.22 Number of accumulation units outstanding at end of period ING LIMITED MATURITY BOND PORTFOLIO (Funds were first received in this option during May 2005) Value at beginning of period $11.30 $11.29 $11.32 $11.13 $10.53 $10.71 $10.27 $10.03 $10.01 Value at end of period $11.22 $11.30 $11.29 $11.32 $11.13 $10.53 $10.71 $10.27 $10.03 Number of accumulation units outstanding at end of period ING LIQUID ASSETS PORTFOLIO (Funds were first received in this option during May 2005) Value at beginning of period $10.49 $10.63 $10.78 $10.92 $11.02 $10.88 $10.49 $10.13 $10.01 Value at end of period $10.35 $10.49 $10.63 $10.78 $10.92 $11.02 $10.88 $10.49 $10.13 Number of accumulation units outstanding at end of period ING MARSICO GROWTH PORTFOLIO (Funds were first received in this option during April 2008) Value at beginning of period $10.54 $9.46 $9.73 $8.22 $6.45 $10.06 Value at end of period $14.12 $10.54 $9.46 $9.73 $8.22 $6.45 Number of accumulation units outstanding at end of period ING MFS TOTAL RETURN PORTFOLIO Value at beginning of period $15.03 $13.71 $13.69 $12.64 $10.87 $14.19 $13.84 $12.54 $12.36 $11.28 Value at end of period $17.59 $15.03 $13.71 $13.69 $12.64 $10.87 $14.19 $13.84 $12.54 $12.36 Number of accumulation units outstanding at end of period ING MIDCAP OPPORTUNITIES PORTFOLIO Value at beginning of period $11.24 $9.99 $10.18 $7.92 $5.68 $9.23 $7.44 $7.00 $6.44 $5.85 Value at end of period $14.63 $11.24 $9.99 $10.18 $7.92 $5.68 $9.23 $7.44 $7.00 $6.44 Number of accumulation units outstanding at end of period ING MULTI-MANAGER LARGE CAP CORE PORTFOLIO (Funds were first received in this option during November 2005) Value at beginning of period $12.07 $11.10 $11.79 $10.32 $8.43 $13.10 $12.64 $10.98 $10.72 Value at end of period $15.51 $12.07 $11.10 $11.79 $10.32 $8.43 $13.10 $12.64 $10.98 Number of accumulation units outstanding at end of period 17 CFI 5 Condensed Financial Information (continued) ING OPPENHEIMER GLOBAL PORTFOLIO Value at beginning of period $20.67 $17.23 $19.02 $16.62 $12.07 $20.51 $19.52 $16.78 $14.98 $13.18 Value at end of period $25.92 $20.67 $17.23 $19.02 $16.62 $12.07 $20.51 $19.52 $16.78 $14.98 Number of accumulation units outstanding at end of period ING PIMCO TOTAL RETURN PORTFOLIO Value at beginning of period $15.26 $14.30 $14.02 $13.18 $11.84 $12.00 $11.10 $10.80 $10.70 $10.37 Value at end of period $14.80 $15.26 $14.30 $14.02 $13.18 $11.84 $12.00 $11.10 $10.80 $10.70 Number of accumulation units outstanding at end of period ING PIONEER HIGH YIELD PORTFOLIO (Funds were first received in this option during May 2006) Value at beginning of period $16.70 $14.57 $14.89 $12.68 $7.70 $11.06 $10.56 $10.04 Value at end of period $18.50 $16.70 $14.57 $14.89 $12.68 $7.70 $11.06 $10.56 Number of accumulation units outstanding at end of period ING RUSSELL TM LARGE CAP GROWTH INDEX PORTFOLIO (Funds were first received in this option during July 2009) Value at beginning of period $15.15 $13.42 $13.06 $11.74 $10.11 Value at end of period $19.72 $15.15 $13.42 $13.06 $11.74 Number of accumulation units outstanding at end of period ING RUSSELL TM LARGE CAP INDEX PORTFOLIO (Funds were first received in this option during July 2009) Value at beginning of period $14.99 $13.15 $13.00 $11.75 $10.00 Value at end of period $19.52 $14.99 $13.15 $13.00 $11.75 Number of accumulation units outstanding at end of period ING RUSSELL TM MID CAP GROWTH INDEX PORTFOLIO (Funds were first received in this option during August 2009) Value at beginning of period $15.61 $13.71 $14.21 $11.45 $10.02 Value at end of period $20.77 $15.61 $13.71 $14.21 $11.45 Number of accumulation units outstanding at end of period ING SMALLCAP OPPORTUNITIES PORTFOLIO Value at beginning of period $33.50 $29.50 $29.66 $22.73 $17.59 $27.22 $25.08 $22.60 $21.00 $19.33 Value at end of period $45.94 $33.50 $29.50 $29.66 $22.73 $17.59 $27.22 $25.08 $22.60 $21.00 Number of accumulation units outstanding at end of period ING SOLUTION 2015 PORTFOLIO (Funds were first received in this option during December 2007) Value at beginning of period $10.50 $9.53 $9.71 $8.83 $7.30 $10.10 $10.04 Value at end of period $11.33 $10.50 $9.53 $9.71 $8.83 $7.30 $10.10 Number of accumulation units outstanding at end of period CFI 6 Condensed Financial Information (continued) ING SOLUTION 2025 PORTFOLIO (Funds were first received in this option during January 2008) Value at beginning of period $9.95 $8.86 $9.26 $8.23 $6.61 $10.12 Value at end of period $11.43 $9.95 $8.86 $9.26 $8.23 $6.61 Number of accumulation units outstanding at end of period ING SOLUTION 2035 PORTFOLIO (Funds were first received in this option during January 2008) Value at beginning of period $9.73 $8.55 $9.07 $8.02 $6.32 $10.15 Value at end of period $11.58 $9.73 $8.55 $9.07 $8.02 $6.32 Number of accumulation units outstanding at end of period ING SOLUTION 2045 PORTFOLIO (Funds were first received in this option during December 2007) Value at beginning of period $9.44 $8.27 $8.83 $7.75 $6.04 $10.16 $10.04 Value at end of period $11.52 $9.44 $8.27 $8.83 $7.75 $6.04 $10.16 Number of accumulation units outstanding at end of period ING SOLUTION INCOME PORTFOLIO (Funds were first received in this option during January 2008) Value at beginning of period $11.21 $10.33 $10.41 $9.61 $8.29 $10.06 Value at end of period $11.86 $11.21 $10.33 $10.41 $9.61 $8.29 Number of accumulation units outstanding at end of period ING STRATEGIC ALLOCATION CONSERVATIVE PORTFOLIO Value at beginning of period $14.56 $13.15 $13.10 $11.96 $10.29 $13.65 $13.08 $12.24 $11.96 $11.23 Value at end of period $16.10 $14.56 $13.15 $13.10 $11.96 $10.29 $13.65 $13.08 $12.24 $11.96 Number of accumulation units outstanding at end of period ING STRATEGIC ALLOCATION GROWTH PORTFOLIO Value at beginning of period $15.39 $13.57 $14.17 $12.71 $10.29 $16.33 $15.76 $14.12 $13.48 $12.21 Value at end of period $18.57 $15.39 $13.57 $14.17 $12.71 $10.29 $16.33 $15.76 $14.12 $13.48 Number of accumulation units outstanding at end of period ING STRATEGIC ALLOCATION MODERATE PORTFOLIO Value at beginning of period $15.04 $13.43 $13.70 $12.40 $10.32 $15.05 $14.47 $13.20 $12.79 $11.76 Value at end of period $17.29 $15.04 $13.43 $13.70 $12.40 $10.32 $15.05 $14.47 $13.20 $12.79 Number of accumulation units outstanding at end of period ING T. ROWE PRICE CAPITAL APPRECIATION PORTFOLIO (Funds were first received in this option during May 2005) Value at beginning of period $15.50 $13.73 $13.53 $12.04 $9.16 $12.82 $12.45 $11.01 $10.12 Value at end of period $18.68 $15.50 $13.73 $13.53 $12.04 $9.16 $12.82 $12.45 $11.01 Number of accumulation units outstanding at end of period CFI 7 Condensed Financial Information (continued) ING T. ROWE PRICE DIVERSIFIED MID CAP GROWTH PORTFOLIO (Funds were first received in this option during April 2005) Value at beginning of period $14.90 $13.02 $13.71 $10.82 $7.49 $13.36 $11.95 $11.11 $9.51 Value at end of period $19.87 $14.90 $13.02 $13.71 $10.82 $7.49 $13.36 $11.95 $11.11 Number of accumulation units outstanding at end of period ING T. ROWE PRICE EQUITY INCOME PORTFOLIO (Funds were first received in this option during July 2009) Value at beginning of period $15.47 $13.36 $13.63 $12.00 $9.97 Value at end of period $19.83 $15.47 $13.36 $13.63 $12.00 Number of accumulation units outstanding at end of period ING T. ROWE PRICE GROWTH EQUITY PORTFOLIO Value at beginning of period $18.59 $15.86 $16.25 $14.10 $10.01 $17.56 $16.20 $14.50 $13.85 $12.77 Value at end of period $25.53 $18.59 $15.86 $16.25 $14.10 $10.01 $17.56 $16.20 $14.50 $13.85 Number of accumulation units outstanding at end of period ING T. ROWE PRICE INTERNATIONAL STOCK PORTFOLIO (Funds were first received in this option during May 2005) Value at beginning of period $14.13 $12.04 $13.88 $12.35 $9.08 $18.17 $15.24 $12.44 $10.08 Value at end of period $15.96 $14.13 $12.04 $13.88 $12.35 $9.08 $18.17 $15.24 $12.44 Number of accumulation units outstanding at end of period ING TEMPLETON FOREIGN EQUITY PORTFOLIO (Funds were first received in this option during April 2008) Value at beginning of period $8.89 $7.58 $8.73 $8.14 $6.24 $10.14 Value at end of period $10.54 $8.89 $7.58 $8.73 $8.14 $6.24 Number of accumulation units outstanding at end of period ING U.S. STOCK INDEX PORTFOLIO (Funds were first received in this option during June 2005) Value at beginning of period $12.38 $10.84 $10.80 $9.54 $7.67 $12.36 $11.91 $10.46 $10.01 Value at end of period $16.11 $12.38 $10.84 $10.80 $9.54 $7.67 $12.36 $11.91 $10.46 Number of accumulation units outstanding at end of period LORD ABBETT SERIES FUND - MID CAP STOCK PORTFOLIO (Funds were first received in this option during May 2005) Value at beginning of period $11.82 $10.46 $11.05 $8.94 $7.16 $11.97 $12.07 $10.91 $9.91 Value at end of period $15.19 $11.82 $10.46 $11.05 $8.94 $7.16 $11.97 $12.07 $10.91 Number of accumulation units outstanding at end of period NEUBERGER BERMAN AMT SOCIALLY RESPONSIVE PORTFOLIO® Value at beginning of period $16.06 $14.68 $15.36 $12.68 $9.78 $16.38 $15.44 $13.77 $13.07 $11.70 Value at end of period $21.80 $16.06 $14.68 $15.36 $12.68 $9.78 $16.38 $15.44 $13.77 $13.07 Number of accumulation units outstanding at end of period CFI 8 Condensed Financial Information (continued) PIMCO VIT REAL RETURN PORTFOLIO Value at beginning of period $15.83 $14.76 $13.40 $12.57 $10.77 $11.75 $10.78 $10.84 $10.77 $10.18 Value at end of period $14.17 $15.83 $14.76 $13.40 $12.57 $10.77 $11.75 $10.78 $10.84 $10.77 Number of accumulation units outstanding at end of period PIONEER HIGH YIELD VCT PORTFOLIO Value at beginning of period $15.54 $13.58 $14.00 $12.03 $7.60 $11.94 $11.44 $10.69 $10.64 $9.73 Value at end of period $17.17 $15.54 $13.58 $14.00 $12.03 $7.60 $11.94 $11.44 $10.69 $10.64 Number of accumulation units outstanding at end of period WANGER SELECT Value at beginning of period $15.40 $13.18 $16.24 $13.01 $7.94 $15.81 $14.66 $12.42 $11.40 $9.88 Value at end of period $20.44 $15.40 $13.18 $16.24 $13.01 $7.94 $15.81 $14.66 $12.42 $11.40 Number of accumulation units outstanding at end of period WANGER USA Value at beginning of period $16.02 $13.54 $14.23 $11.70 $8.34 $14.02 $13.49 $12.68 $11.56 $9.82 Value at end of period $21.13 $16.02 $13.54 $14.23 $11.70 $8.34 $14.02 $13.49 $12.68 $11.56 Number of accumulation units outstanding at end of period CFI 9 RELIASTAR LIFE ING ADVANTAGE SM INDIVIDUAL DEFERRED VARIABLE/FIXED ANNUITY CONTRACTS ISSUED BY SEPARATE ACCOUNT N AND RELIASTAR LIFE INSURANCE COMPANY Statement of Additional Information dated May 1, 2014 This Statement of Additional Information is not a prospectus and should be read in conjunction with the prospectus dated May 1, 2014, relating to the individual fixed and variable deferred annuity contracts issued by Separate Account N and ReliaStar Life Insurance Company. A copy of the prospectus may be obtained by contacting Customer Service at P.O. Box 5050, Minot, North Dakota 58702-5050, 1-877-884-5050 or ING Financial Advisers, LLC, at One Orange Way, Windsor, Connecticut 06095-4774. Read the prospectus before you invest. Capitalized terms used in this Statement of Additional Information that are not otherwise defined herein shall have the same meaning as in the prospectus. TABLE OF CONTENTS Page General Information and History 2 Separate Account N 2 Offering and Purchase of Contracts 3 Income Phase Payments 3 Sales Material and Advertising 4 Experts 5 Financial Statements of Separate Account N S-1 Financial Statements - Statutory Basis of ReliaStar Life Insurance Company C-1 GENERAL INFORMATION AND HISTORY ReliaStar Life Insurance Company (the Company, we, us, our) issues the contracts described in this prospectus and is responsible for providing each contracts insurance and annuity benefits. All guarantees and benefits provided under the contracts that are not related to the separate account are subject to the claims paying ability of the Company and our general account. We are a stock life insurance company organized in 1885 and incorporated under the insurance laws of the State of Minnesota. Prior to October 1, 2002, the contracts were issued by Northern Life Insurance Company (Northern), a wholly owned subsidiary of the Company. On October 1, 2002, Northern merged into the Company, and the Company assumed responsibilities for Northerns obligations under the contracts. We are an indirect, wholly owned subsidiary of Voya Financial, Inc. (Voya TM ), which until April 7, 2014, was known as ING U.S., Inc. In May 2013 the common stock of Voya began trading on the New York Stock Exchange under the symbol VOYA and Voya completed its initial public offering of common stock. Voya is an affiliate of ING Groep N.V. (ING), a global financial institution active in the fields of insurance, banking and asset management. In 2009 ING announced the anticipated separation of its global banking and insurance businesses, including the divestiture of Voya, which together with its subsidiaries, including the Company, constitutes INGs U.S.-based retirement, investment management and insurance operations. As of March 25, 2014, INGs ownership of Voya was approximately 43%. Under an agreement with the European Commission, ING is required to divest itself of 100% of Voya by the end of 2016. SEPARATE ACCOUNT N We established Separate Account N (the separate account) on October 1, 2002, under the insurance laws of the State of Minnesota. The separate account is registered as a unit investment trust under the Investment Company Act of 1940, as amended (the 1940 Act). It also meets the definition of separate account under the federal securities laws. Prior to October 1, 2002, the separate account was known as Separate Account One of Northern Life Insurance Company, which was created in 1994 under the insurance laws of the State of Washington. In connection with the merger of Northern Life Insurance Company and the Company, the separate account was transferred to the Company. The assets of the separate account are held by the Company. The separate account has no custodian. However, the funds in whose shares the assets of the separate account are invested each have custodians, as discussed in their respective prospectuses. Purchase payments to accounts under the contract may be allocated to one or more of the available subaccounts and/or to any available fixed account (Fixed Account A, Fixed Account B and/or Fixed Account C). Amounts allocated to a fixed account are held in the Companys general account. We may make additions to, deletions from or substitutions of available investment options as permitted by law and subject to the conditions of the contract. The availability of the funds is subject to applicable regulatory authorization. Not all funds are available in all jurisdictions, under all contracts, or under all plans. A complete description of each of the funds, including their investment objectives, policies, risks and fees and expenses, is contained in the prospectuses and statements of additional information for each of the funds. 2 OFFERING AND PURCHASE OF CONTRACTS Effective January 1, 2004, the contracts are distributed by ING Financial Advisers, LLC, the principal underwriter for the contracts and an affiliate of the Company. ING Financial Advisers, LLC, a Delaware limited liability company, is registered as a broker-dealer with the SEC. ING Financial Advisers, LLC is also a member of the Financial Industry Regulatory Authority, and the Securities Investor Protection Corporation. ING Financial Advisers, LLCs principal office is located at One Orange Way, Windsor, Connecticut 06095-4774. Prior to January 1, 2004, the contracts were distributed by Washington Square Securities, Inc., an affiliate of the Company. The contracts are distributed through life insurance agents who are registered representatives of ING Financial Advisers, LLC or of other broker-dealers who have entered into sales arrangements with ING Financial Advisers, LLC. The offering of the contracts is continuous. A description of the manner in which contracts are purchased may be found in the prospectus under the sections entitled PURCHASE AND RIGHTS and YOUR ACCOUNT VALUE. Compensation paid to the principal underwriter ING Financial Advisers, LLC for the years ending December 31, 2013, 2012 and 2011 amounted to$6,384,887.27, $8,924,610.47 and $5,854,292.77, respectively, in connection with the distribution of all registered variable annuity products issued by Separate Account N of ReliaStar Life Insurance Company. These amounts reflect compensation paid to ING Financial Advisers, LLC attributable to regulatory and operating expenses associated with the distribution of all registered variable annuity products issued by Separate Account N of the Company. INCOME PHASE PAYMENTS When you begin receiving payments under the contract during the income phase (see INCOME PHASE in the prospectus), the value of your account is determined using accumulation unit values as of the 10 th valuation before the first income phase payment is due. Such value (less any applicable premium tax charge) is applied to provide income phase payments to you in accordance with the payment option and investment options elected. The annuity option tables found in the contract show, for each option, the amount of the first income phase payment for each $1,000 of value applied. When you select variable income payments, your account value purchases annuity units (Annuity Units) of the separate account subaccounts corresponding to the funds you select. The number of Annuity Units purchased is based on your account value and the value of each unit on the day the Annuity Units are purchased. Thereafter, variable payments fluctuate as the annuity unit value(s) fluctuates with the investment experience of the selected investment option(s). The first income phase payment and subsequent income phase payments also vary depending on the assumed net investment rate selected 3.0% per annum. If the actual net investment rate on the assets of the separate account is equal to the assumed investment rate, income phase payments will remain level. If the actual net investment rate exceeds the assumed investment rate, income phase payments will increase. Conversely, if it is less, than the payouts will decrease. When the income phase begins, the annuitant is credited with a fixed number of annuity units (which does not change thereafter) in each of the designated investment options. This number is calculated by dividing (a) by (b), where (a) is the amount of the first income phase payment based upon a particular investment option, and (b) is the then current annuity unit value for that investment option. As noted, annuity unit values fluctuate from one valuation to the next (see YOUR ACCOUNT VALUE in the prospectus); such fluctuations reflect changes in the net investment factor for the appropriate subaccount(s) (with a seven day valuation lag which gives the Company time to process payments) and a mathematical adjustment which offsets the assumed net investment rate of 3.0% per annum. EXAMPLE: Assume that, at the date income phase payments are to begin, there are 3,000 accumulation units credited under a particular contract or account and that the value of an accumulation unit for the tenth valuation prior to retirement was $13.650000. This produces a total value of $40,950. 3 Assume also that no premium tax charge is payable and that the annuity option table in the contract provides, for the income phase payment option elected, a first monthly variable income phase payment of $6.68 per $1000 of value applied; the annuitants first monthly income phase payment would thus be 40.950 multiplied by $6.68, or $273.55. Assume then that the value of an annuity unit upon the valuation on which the first income phase payment was due was $13.400000. When this value is divided into the first monthly income phase payment, the number of annuity units is determined to be 20.414. The value of this number of annuity units will be paid in each subsequent month. Suppose there were 30 days between the initial and second payment valuation dates. If the net investment factor with respect to the appropriate subaccount is 1.0032737 as of the seventh valuation preceding the due date of the second monthly income phase payment, dividing this factor by 1.0024331 1.0000810 ^ 30 (to take into account 30 days of the assumed net investment rate of 3.0% per annum built into the number of annuity units determined above) produces a result of 1.000839. This is then multiplied by the annuity unit value for the prior valuation ($13.400000 from above) to produce an annuity unit value of $13.411237 for the valuation occurring when the second income phase payment is due. The second monthly income phase payment is then determined by multiplying the number of annuity units by the current annuity unit value, or 20.414 times $13.411237, which produces a payment of $273.78. SALES MATERIAL AND ADVERTISING We may include hypothetical illustrations in our sales literature that explain the mathematical principles of dollar cost averaging, compounded interest, tax deferred accumulation and the mechanics of variable annuity contracts. We may also discuss the difference between variable annuity contracts and other types of savings or investment products such as personal savings accounts and certificates of deposit. We may distribute sales literature that compares the percentage change in accumulation unit values for any of the subaccounts to established market indices such as the Standard & Poors 500 Stock Index and the Dow Jones Industrial Average or to the percentage change in values of other management investment companies that have investment objectives similar to the subaccount being compared. We may publish in advertisements and reports the ratings and other information assigned to us by one or more independent rating organizations such as A.M. Best Company, Duff & Phelps, Standard & Poors Corporation and Moodys Investors Service, Inc. The purpose of the ratings is to reflect our financial strength and/or claims-paying ability. We may also quote ranking services such as Morningstars Variable Annuity/Life Performance Report and Lippers Variable Insurance Products Performance Analysis Service (VIPPAS), which rank variable annuity or life subaccounts or their underlying funds by performance and/or investment objective. We may categorize the underlying funds in terms of the asset classes they represent and use such categories in marketing materials for the contracts. We may illustrate in advertisements the performance of the underlying funds, if accompanied by performance which also shows the performance of such funds reduced by applicable charges under the separate account. We may also show in advertisements the portfolio holdings of the underlying funds, updated at various intervals. From time to time, we will quote articles from newspapers and magazines or other publications or reports such as The Wall Street Journal , Money magazine, USA Today and The VARDS Report . We may provide in advertising, sales literature, periodic publications or other materials information on various topics of interest to current and prospective contract holders or participants. These topics may include the relationship between sectors of the economy and the economy as a whole and its effect on various securities markets, investment strategies and techniques (such as value investing, market timing, dollar cost averaging, asset allocation, constant ratio transfer and account rebalancing), the advantages and disadvantages of investing in tax- deferred and taxable investments, customer profiles and hypothetical purchase and investment scenarios, financial management and tax and retirement planning and investment alternatives to certificates of deposit and other financial instruments, including comparison between the contracts and the characteristics of and market for such financial instruments. 4 EXPERTS The statements of assets and liabilities of Separate Account N as of December 31, 2013, and the related statements of operations and changes in net assets for the periods disclosed in the financial statements, and the statutory basis financial statements of the Company as of December 31, 2013 and 2012, and for each of the three years in the period ended December 31, 2013, included in the Statement of Additional Information, have been audited by Ernst & Young LLP, independent registered public accounting firm, as set forth in their reports thereon appearing elsewhere herein, and are included in reliance upon such reports given on the authority of such firm as experts in accounting and auditing. The primary business address of Ernst & Young LLP is Suite 1000, 55 Ivan Allen Jr. Boulevard, Atlanta, GA 5 F INANCIAL S TATEMENTS ReliaStar Life Insurance Company Separate Account N Year Ended December 31, 2013 with Report of Independent Registered Public Accounting Firm This page intentionally left blank. RELIASTAR LIFE INSURANCE COMPANY SEPARATE ACCOUNT N Financial Statements Year Ended December 31, 2013 Contents Report of Independent Registered Public Accounting Firm 1 Audited Financial Statements Statements of Assets and Liabilities 2 Statements of Operations 22 Statements of Changes in Net Assets 43 Notes to Financial Statements 69 This page intentionally left blank. Report of Independent Registered Public Accounting Firm The Board of Directors and Participants ReliaStar Life Insurance Company We have audited the accompanying financial statements of ReliaStar Life Insurance Company Separate Account N (the Account), which comprise the statements of assets and liabilities of each of the investment divisions disclosed in Note 1 as of December 31, 2013, and the related statements of operations for the year or period then ended, and the statements of changes in net assets for the years or periods ended December 31, 2013 and 2012. These financial statements are the responsibility of the Accounts management. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. We were not engaged to perform an audit of the Accounts internal control over financial reporting. Our audits included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Accounts internal control over financial reporting. Accordingly, we express no such opinion. An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, and evaluating the overall financial statement presentation. Our procedures included confirmation of securities owned as of December 31, 2013, by correspondence with the transfer agents or fund companies. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the financial position of each of the investment divisions disclosed in Note 1 constituting ReliaStar Life Insurance Company Separate Account N at December 31, 2013, the results of their operations for the year or period then ended, and the changes in their net assets for the years or periods ended December 31, 2013 and 2012, in conformity with U.S. generally accepted accounting principles. /s/ Ernst &Young LLP Atlanta, Georgia April 14, 2014 RELIASTAR LIFE INSURANCE COMPANY SEPARATE ACCOUNT N Statements of Assets and Liabilities December 31, 2013 (Dollars in thousands) American Funds American Funds American Funds Insurance Insurance Fidelity® VIP Fidelity® VIP Insurance Series® Series® Equity-Income Contrafund® Series® Growth Growth-Income International Portfolio - Initial Portfolio - Initial Fund - Class 2 Fund - Class 2 Fund - Class 2 Class Class Assets Investments in mutual funds at fair value $ 13,934 $ 9,638 $ 8,315 $ 33,446 $ 78,130 Total assets 13,934 9,638 8,315 33,446 78,130 Net assets $ 13,934 $ 9,638 $ 8,315 $ 33,446 $ 78,130 Net assets Accumulation units $ 13,934 $ 9,638 $ 8,315 $ 33,446 $ 78,130 Contracts in payout (annuitization) - Total net assets $ 13,934 $ 9,638 $ 8,315 $ 33,446 $ 78,130 Total number of mutual fund shares 178,778 191,234 393,153 1,436,057 2,274,535 Cost of mutual fund shares $ 8,542 $ 6,018 $ 6,280 $ 32,353 $ 61,835 The accompanying notes are an integral part of these financial statements. 2 RELIASTAR LIFE INSURANCE COMPANY SEPARATE ACCOUNT N Statements of Assets and Liabilities December 31, 2013 (Dollars in thousands) Fidelity® VIP Fidelity® VIP Investment Fidelity® VIP Franklin Small Index 500 Grade Bond Money Market Cap Value ING Balanced Portfolio - Initial Portfolio - Initial Portfolio - Initial Securities Portfolio - Class Class Class Fund - Class 2 Class I Assets Investments in mutual funds at fair value $ 86,898 $ 13,685 $ 7,959 $ 5,199 $ 583 Total assets 86,898 13,685 7,959 5,199 583 Net assets $ 86,898 $ 13,685 $ 7,959 $ 5,199 $ 583 Net assets Accumulation units $ 86,898 $ 13,685 $ 7,918 $ 5,199 $ 583 Contracts in payout (annuitization) - - 41 - - Total net assets $ 86,898 $ 13,685 $ 7,959 $ 5,199 $ 583 Total number of mutual fund shares 466,466 1,107,236 7,958,549 215,998 41,626 Cost of mutual fund shares $ 59,730 $ 13,979 $ 7,959 $ 3,481 $ 526 The accompanying notes are an integral part of these financial statements. 3 RELIASTAR LIFE INSURANCE COMPANY SEPARATE ACCOUNT N Statements of Assets and Liabilities December 31, 2013 (Dollars in thousands) ING BlackRock ING Clarion Large Cap ING BlackRock Global Real ING FMR SM ING Growth Large Cap Estate Diversified Mid Intermediate Portfolio - Growth Portfolio - Cap Portfolio - Bond Portfolio - Institutional Portfolio - Institutional Institutional Class I Class Service Class Class Class Assets Investments in mutual funds at fair value $ 3,875 $ 14,944 $ 116 $ 4,938 $ 131 Total assets 3,875 14,944 116 4,938 131 Net assets $ 3,875 $ 14,944 $ 116 $ 4,938 $ 131 Net assets Accumulation units $ 3,875 $ 14,944 $ 116 $ 4,938 $ 131 Contracts in payout (annuitization) - Total net assets $ 3,875 $ 14,944 $ 116 $ 4,938 $ 131 Total number of mutual fund shares 310,039 1,036,364 8,082 450,553 6,254 Cost of mutual fund shares $ 3,948 $ 11,587 $ 87 $ 4,189 $ 96 The accompanying notes are an integral part of these financial statements. 4 RELIASTAR LIFE INSURANCE COMPANY SEPARATE ACCOUNT N Statements of Assets and Liabilities December 31, 2013 (Dollars in thousands) ING Invesco ING Invesco ING JPMorgan ING FMR SM ING Global Growth and Growth and Emerging Diversified Mid Resources Income Income Markets Equity Cap Portfolio - Portfolio - Portfolio - Portfolio - Portfolio - Service Class Service Class Service Class Service 2 Class Service Class Assets Investments in mutual funds at fair value $ 2,693 $ 8,330 $ 11,374 $ 147 $ 9,101 Total assets 2,693 8,330 11,374 147 9,101 Net assets $ 2,693 $ 8,330 $ 11,374 $ 147 $ 9,101 Net assets Accumulation units $ 2,693 $ 8,330 $ 11,374 $ 147 $ 9,101 Contracts in payout (annuitization) - Total net assets $ 2,693 $ 8,330 $ 11,374 $ 147 $ 9,101 Total number of mutual fund shares 129,807 395,549 364,661 4,730 478,995 Cost of mutual fund shares $ 1,722 $ 7,364 $ 9,050 $ 101 $ 9,348 The accompanying notes are an integral part of these financial statements. 5 RELIASTAR LIFE INSURANCE COMPANY SEPARATE ACCOUNT N Statements of Assets and Liabilities December 31, 2013 (Dollars in thousands) ING JPMorgan Small Cap Core ING Large Cap Equity Growth ING Large Cap ING Large Cap Portfolio - Portfolio - Growth Value Portfolio - ING Large Cap Institutional Institutional Portfolio - Institutional Value Portfolio - Class Class Service Class Class Service Class Assets Investments in mutual funds at fair value $ 26,519 $ 19,425 $ 112 $ 3,437 $ 662 Total assets 26,519 19,425 112 3,437 662 Net assets $ 26,519 $ 19,425 $ 112 $ 3,437 $ 662 Net assets Accumulation units $ 26,519 $ 19,425 $ 112 $ 3,437 $ 662 Contracts in payout (annuitization) - Total net assets $ 26,519 $ 19,425 $ 112 $ 3,437 $ 662 Total number of mutual fund shares 1,274,356 1,017,034 5,940 291,264 56,559 Cost of mutual fund shares $ 16,892 $ 13,832 $ 87 $ 2,390 $ 603 The accompanying notes are an integral part of these financial statements. 6 RELIASTAR LIFE INSURANCE COMPANY SEPARATE ACCOUNT N Statements of Assets and Liabilities December 31, 2013 (Dollars in thousands) ING Marsico ING Limited ING Liquid Growth ING Marsico ING MFS Total Maturity Bond Assets Portfolio - Growth Return Portfolio - Portfolio - Institutional Portfolio - Portfolio - Service Class Class I Class Service Class Service Class Assets Investments in mutual funds at fair value $ 6,569 $ 1,491 $ 1,403 $ 122 $ 4,817 Total assets 6,569 1,491 1,403 122 4,817 Net assets $ 6,569 $ 1,491 $ 1,403 $ 122 $ 4,817 Net assets Accumulation units $ 6,569 $ 1,491 $ 1,403 $ 122 $ 4,817 Contracts in payout (annuitization) - Total net assets $ 6,569 $ 1,491 $ 1,403 $ 122 $ 4,817 Total number of mutual fund shares 644,651 1,490,570 54,791 4,832 257,201 Cost of mutual fund shares $ 6,696 $ 1,491 $ 954 $ 77 $ 3,718 The accompanying notes are an integral part of these financial statements. 7 RELIASTAR LIFE INSURANCE COMPANY SEPARATE ACCOUNT N Statements of Assets and Liabilities December 31, 2013 (Dollars in thousands) ING T. Rowe ING Multi- ING T. Rowe Price Equity ING T. Rowe ING MFS Total Manager Large Price Capital Income Price Equity Return Cap Core Appreciation Portfolio - Income Portfolio - Portfolio - Portfolio - Institutional Portfolio - Service 2 Class Service Class Service Class Class Service Class Assets Investments in mutual funds at fair value $ 415 $ 469 $ 35,794 $ 7,504 $ 718 Total assets 415 469 35,794 7,504 718 Net assets $ 415 $ 469 $ 35,794 $ 7,504 $ 718 Net assets Accumulation units $ 415 $ 469 $ 35,794 $ 7,504 $ 718 Contracts in payout (annuitization) - Total net assets $ 415 $ 469 $ 35,794 $ 7,504 $ 718 Total number of mutual fund shares 22,343 31,638 1,262,119 447,728 42,773 Cost of mutual fund shares $ 337 $ 343 $ 29,459 $ 4,907 $ 523 The accompanying notes are an integral part of these financial statements. 8 RELIASTAR LIFE INSURANCE COMPANY SEPARATE ACCOUNT N Statements of Assets and Liabilities December 31, 2013 (Dollars in thousands) ING T. Rowe Price ING American ING American International ING U.S. Stock ING Money Century Small- Century Small- Stock Portfolio - Index Portfolio - Market Mid Cap Value Mid Cap Value Institutional Institutional Portfolio - Portfolio - Initial Portfolio - Class Class Class I Class Service Class Assets Investments in mutual funds at fair value $ 15,228 $ 1,085 $ 248 $ 2,972 $ 186 Total assets 15,228 1,085 248 2,972 186 Net assets $ 15,228 $ 1,085 $ 248 $ 2,972 $ 186 Net assets Accumulation units $ 15,228 $ 1,085 $ 248 $ 2,972 $ 186 Contracts in payout (annuitization) - Total net assets $ 15,228 $ 1,085 $ 248 $ 2,972 $ 186 Total number of mutual fund shares 1,147,566 74,478 248,233 194,249 12,256 Cost of mutual fund shares $ 14,952 $ 852 $ 248 $ 2,398 $ 135 The accompanying notes are an integral part of these financial statements. 9 RELIASTAR LIFE INSURANCE COMPANY SEPARATE ACCOUNT N Statements of Assets and Liabilities December 31, 2013 (Dollars in thousands) ING Fidelity® ING Baron ING Baron ING Columbia ING Columbia VIP Growth Growth Contrarian Core Contrarian Core Contrafund® Portfolio - Initial Portfolio - Portfolio - Initial Portfolio - Portfolio - Class Service Class Class Service Class Service Class Assets Investments in mutual funds at fair value $ 6,378 $ 255 $ 1,846 $ 120 $ 1,956 Total assets 6,378 255 1,846 120 1,956 Net assets $ 6,378 $ 255 $ 1,846 $ 120 $ 1,956 Net assets Accumulation units $ 6,378 $ 255 $ 1,846 $ 120 $ 1,956 Contracts in payout (annuitization) - Total net assets $ 6,378 $ 255 $ 1,846 $ 120 $ 1,956 Total number of mutual fund shares 202,543 8,339 73,152 4,811 144,005 Cost of mutual fund shares $ 3,800 $ 158 $ 1,231 $ 82 $ 1,300 The accompanying notes are an integral part of these financial statements. 10 RELIASTAR LIFE INSURANCE COMPANY SEPARATE ACCOUNT N Statements of Assets and Liabilities December 31, 2013 (Dollars in thousands) ING Fidelity® VIP Equity- ING Fidelity® ING Invesco ING Invesco Income VIP Mid Cap ING Global Comstock Comstock Portfolio - Portfolio - Bond Portfolio - Portfolio - Initial Portfolio - Service Class Service Class Service Class Class Service Class Assets Investments in mutual funds at fair value $ 408 $ 501 $ 366 $ 7,306 $ 215 Total assets 408 501 366 7,306 215 Net assets $ 408 $ 501 $ 366 $ 7,306 $ 215 Net assets Accumulation units $ 408 $ 501 $ 366 $ 7,306 $ 215 Contracts in payout (annuitization) - Total net assets $ 408 $ 501 $ 366 $ 7,306 $ 215 Total number of mutual fund shares 34,555 27,619 34,959 472,862 13,960 Cost of mutual fund shares $ 301 $ 327 $ 404 $ 5,052 $ 132 The accompanying notes are an integral part of these financial statements. 11 RELIASTAR LIFE INSURANCE COMPANY SEPARATE ACCOUNT N Statements of Assets and Liabilities December 31, 2013 (Dollars in thousands) ING Invesco ING Invesco ING Equity and Equity and ING JPMorgan ING JPMorgan Oppenheimer Income Income Mid Cap Value Mid Cap Value Global Portfolio - Initial Portfolio - Portfolio - Initial Portfolio - Portfolio - Initial Class Service Class Class Service Class Class Assets Investments in mutual funds at fair value $ 10,616 $ 324 $ 8,759 $ 311 $ 42,483 Total assets 10,616 324 8,759 311 42,483 Net assets $ 10,616 $ 324 $ 8,759 $ 311 $ 42,483 Net assets Accumulation units $ 10,616 $ 324 $ 8,759 $ 311 $ 42,483 Contracts in payout (annuitization) - Total net assets $ 10,616 $ 324 $ 8,759 $ 311 $ 42,483 Total number of mutual fund shares 236,331 7,267 411,803 14,732 2,248,963 Cost of mutual fund shares $ 8,190 $ 254 $ 5,853 $ 199 $ 30,736 The accompanying notes are an integral part of these financial statements. 12 RELIASTAR LIFE INSURANCE COMPANY SEPARATE ACCOUNT N Statements of Assets and Liabilities December 31, 2013 (Dollars in thousands) ING Oppenheimer ING PIMCO ING PIMCO ING Pioneer Global Total Return Total Return High Yield ING Solution Portfolio - Portfolio - Initial Portfolio - Portfolio - Initial 2015 Portfolio - Service Class Class Service Class Class Initial Class Assets Investments in mutual funds at fair value $ 598 $ 15,504 $ 1,481 $ 7,313 $ 4,525 Total assets 598 15,504 1,481 7,313 4,525 Net assets $ 598 $ 15,504 $ 1,481 $ 7,313 $ 4,525 Net assets Accumulation units $ 598 $ 15,504 $ 1,481 $ 7,313 $ 4,525 Contracts in payout (annuitization) - Total net assets $ 598 $ 15,504 $ 1,481 $ 7,313 $ 4,525 Total number of mutual fund shares 32,606 1,336,533 128,994 589,299 374,546 Cost of mutual fund shares $ 438 $ 15,996 $ 1,544 $ 6,806 $ 4,081 The accompanying notes are an integral part of these financial statements. 13 RELIASTAR LIFE INSURANCE COMPANY SEPARATE ACCOUNT N Statements of Assets and Liabilities December 31, 2013 (Dollars in thousands) ING Solution ING Solution ING Solution ING Solution ING Solution 2015 Portfolio - 2025 Portfolio - 2025 Portfolio - 2035 Portfolio - 2035 Portfolio - Service Class Initial Class Service Class Initial Class Service Class Assets Investments in mutual funds at fair value $ 1,545 $ 5,953 $ 1,356 $ 4,207 $ 453 Total assets 1,545 5,953 1,356 4,207 453 Net assets $ 1,545 $ 5,953 $ 1,356 $ 4,207 $ 453 Net assets Accumulation units $ 1,545 $ 5,953 $ 1,356 $ 4,207 $ 453 Contracts in payout (annuitization) - Total net assets $ 1,545 $ 5,953 $ 1,356 $ 4,207 $ 453 Total number of mutual fund shares 128,959 446,215 102,567 295,250 32,075 Cost of mutual fund shares $ 1,375 $ 4,750 $ 1,030 $ 3,252 $ 315 The accompanying notes are an integral part of these financial statements. 14 RELIASTAR LIFE INSURANCE COMPANY SEPARATE ACCOUNT N Statements of Assets and Liabilities December 31, 2013 (Dollars in thousands) ING T. Rowe Price Diversified ING Solution ING Solution Mid Cap ING Solution ING Solution Income Income Growth 2045 Portfolio - 2045 Portfolio - Portfolio - Initial Portfolio - Portfolio - Initial Initial Class Service Class Class Service Class Class Assets Investments in mutual funds at fair value $ 2,569 $ 725 $ 2,613 $ 257 $ 53,035 Total assets 2,569 725 2,613 257 53,035 Net assets $ 2,569 $ 725 $ 2,613 $ 257 $ 53,035 Net assets Accumulation units $ 2,569 $ 725 $ 2,613 $ 257 $ 53,033 Contracts in payout (annuitization) - 2 Total net assets $ 2,569 $ 725 $ 2,613 $ 257 $ 53,035 Total number of mutual fund shares 173,107 49,344 227,043 22,490 4,540,657 Cost of mutual fund shares $ 1,984 $ 539 $ 2,517 $ 248 $ 38,902 The accompanying notes are an integral part of these financial statements. 15 RELIASTAR LIFE INSURANCE COMPANY SEPARATE ACCOUNT N Statements of Assets and Liabilities December 31, 2013 (Dollars in thousands) ING T. Rowe Price Diversified ING T. Rowe ING T. Rowe Mid Cap Price Growth Price Growth ING Templeton ING Templeton Growth Equity Equity Foreign Equity Foreign Equity Portfolio - Portfolio - Initial Portfolio - Portfolio - Initial Portfolio - Service Class Class Service Class Class Service Class Assets Investments in mutual funds at fair value $ 289 $ 5,794 $ 500 $ 6,600 $ 605 Total assets 289 5,794 500 6,600 605 Net assets $ 289 $ 5,794 $ 500 $ 6,600 $ 605 Net assets Accumulation units $ 289 $ 5,794 $ 500 $ 6,600 $ 605 Contracts in payout (annuitization) - Total net assets $ 289 $ 5,794 $ 500 $ 6,600 $ 605 Total number of mutual fund shares 25,285 65,018 5,702 499,618 46,085 Cost of mutual fund shares $ 207 $ 3,421 $ 333 $ 4,970 $ 447 The accompanying notes are an integral part of these financial statements. 16 RELIASTAR LIFE INSURANCE COMPANY SEPARATE ACCOUNT N Statements of Assets and Liabilities December 31, 2013 (Dollars in thousands) ING Strategic ING Strategic ING Strategic Allocation Allocation Allocation ING Growth ING Index Plus Conservative Growth Moderate and Income LargeCap Portfolio - Portfolio - Portfolio - Portfolio - Portfolio - Class I Class I Class I Class I Class I Assets Investments in mutual funds at fair value $ 6,199 $ 8,730 $ 14,306 $ 6,402 $ 3,545 Total assets 6,199 8,730 14,306 6,402 3,545 Net assets $ 6,199 $ 8,730 $ 14,306 $ 6,402 $ 3,545 Net assets Accumulation units $ 6,199 $ 8,730 $ 14,306 $ 6,402 $ 3,545 Contracts in payout (annuitization) - Total net assets $ 6,199 $ 8,730 $ 14,306 $ 6,402 $ 3,545 Total number of mutual fund shares 509,329 660,343 1,134,504 202,157 176,796 Cost of mutual fund shares $ 5,567 $ 6,497 $ 11,382 $ 4,900 $ 2,585 The accompanying notes are an integral part of these financial statements. 17 RELIASTAR LIFE INSURANCE COMPANY SEPARATE ACCOUNT N Statements of Assets and Liabilities December 31, 2013 (Dollars in thousands) ING Russell™ ING Index Plus ING Index Plus ING ING Large Cap MidCap SmallCap International International Growth Index Portfolio - Portfolio - Index Portfolio - Index Portfolio - Portfolio - Class I Class I Class I Class S Class I Assets Investments in mutual funds at fair value $ 7,561 $ 5,107 $ 63 $ 1,025 $ 44,054 Total assets 7,561 5,107 63 1,025 44,054 Net assets $ 7,561 $ 5,107 $ 63 $ 1,025 $ 44,054 Net assets Accumulation units $ 7,561 $ 5,107 $ 63 $ 1,025 $ 44,054 Contracts in payout (annuitization) - Total net assets $ 7,561 $ 5,107 $ 63 $ 1,025 $ 44,054 Total number of mutual fund shares 320,091 233,643 6,313 102,836 2,018,996 Cost of mutual fund shares $ 4,325 $ 3,056 $ 53 $ 895 $ 22,914 The accompanying notes are an integral part of these financial statements. 18 RELIASTAR LIFE INSURANCE COMPANY SEPARATE ACCOUNT N Statements of Assets and Liabilities December 31, 2013 (Dollars in thousands) ING Russell™ ING Russell™ Mid Cap ING Small ING ING MidCap Large Cap Growth Index Company International Opportunities Index Portfolio - Portfolio - Portfolio - Value Portfolio - Portfolio - Class I Class S Class I Class I Class I Assets Investments in mutual funds at fair value $ 8,670 $ 1,461 $ 136 $ 11,024 $ 32,181 Total assets 8,670 1,461 136 11,024 32,181 Net assets $ 8,670 $ 1,461 $ 136 $ 11,024 $ 32,181 Net assets Accumulation units $ 8,670 $ 1,461 $ 136 $ 11,024 $ 32,178 Contracts in payout (annuitization) - 3 Total net assets $ 8,670 $ 1,461 $ 136 $ 11,024 $ 32,181 Total number of mutual fund shares 604,586 59,572 5,534 1,142,403 1,940,928 Cost of mutual fund shares $ 4,988 $ 974 $ 94 $ 12,218 $ 15,615 The accompanying notes are an integral part of these financial statements. 19 RELIASTAR LIFE INSURANCE COMPANY SEPARATE ACCOUNT N Statements of Assets and Liabilities December 31, 2013 (Dollars in thousands) Neuberger Lord Abbett Berman AMT PIMCO Real ING SmallCap Series Fund Socially Oppenheimer Return Opportunities MidCap Stock Responsive Main Street Portfolio - Portfolio - Portfolio - Portfolio® - Small Cap Administrative Class I Class VC Class I Fund®/VA Class Assets Investments in mutual funds at fair value $ 18,587 $ 2,064 $ 4,668 $ 320 $ 13,073 Total assets 18,587 2,064 4,668 320 13,073 Net assets $ 18,587 $ 2,064 4,668 320 13,073 Net assets Accumulation units $ 18,587 $ 2,064 $ 4,668 $ 320 $ 13,073 Contracts in payout (annuitization) - Total net assets $ 18,587 $ 2,064 4,668 320 13,073 Total number of mutual fund shares 637,865 88,096 214,935 11,508 1,037,533 Cost of mutual fund shares $ 11,238 $ 1,271 $ 2,983 $ 200 $ 14,566 The accompanying notes are an integral part of these financial statements. 20 RELIASTAR LIFE INSURANCE COMPANY SEPARATE ACCOUNT N Statements of Assets and Liabilities December 31, 2013 (Dollars in thousands) Pioneer High Yield VCT Portfolio - Wanger Class I Select Wanger USA Assets Investments in mutual funds at fair value $ 3,019 $ 4,054 $ 3,884 Total assets 3,019 4,054 3,884 Net assets 3,019 4,054 3,884 Net assets Accumulation units $ 3,019 $ 4,054 $ 3,884 Contracts in payout (annuitization) - - - Total net assets 3,019 4,054 3,884 Total number of mutual fund shares 287,832 111,349 94,423 Cost of mutual fund shares $ 2,975 $ 2,592 $ 2,856 The accompanying notes are an integral part of these financial statements. 21 RELIASTAR LIFE INSURANCE COMPANY SEPARATE ACCOUNT N Statements of Operations For the Year Ended December 31, 2013 (Dollars in thousands) American Funds American Funds American Funds Insurance Insurance Fidelity® VIP Fidelity® VIP Insurance Series® Series® Equity-Income Contrafund® Series® Growth Growth-Income International Portfolio - Initial Portfolio - Initial Fund - Class 2 Fund - Class 2 Fund - Class 2 Class Class Net investment income (loss) Investment Income: Dividends $ 117 $ 117 $ 104 $ 783 $ 763 Expenses: Mortality and expense risk charges 172 120 106 447 1,006 Total expenses 172 120 106 447 1,006 Net investment income (loss) (55) (3) (2) 336 (243) Realized and unrealized gain (loss) on investments Net realized gain (loss) on investments 81 261 68 (212) 1,927 Capital gains distributions - - - 2,076 20 Total realized gain (loss) on investments and capital gains distributions 81 261 68 1,864 1,947 Net unrealized appreciation (depreciation) of investments 3,041 2,086 1,331 5,179 16,838 Net realized and unrealized gain (loss) on investments 3,122 2,347 1,399 7,043 18,785 Net increase (decrease) in net assets resulting from operations $ 3,067 $ 2,344 $ 1,397 $ 7,379 $ 18,542 The accompanying notes are an integral part of these financial statements. 22 RELIASTAR LIFE INSURANCE COMPANY SEPARATE ACCOUNT N Statements of Operations For the Year Ended December 31, 2013 (Dollars in thousands) Fidelity® VIP Fidelity® VIP Investment Fidelity® VIP Franklin Small Index 500 Grade Bond Money Market Cap Value ING Balanced Portfolio - Initial Portfolio - Initial Portfolio - Initial Securities Portfolio - Class Class Class Fund - Class 2 Class I Net investment income (loss) Investment Income: Dividends $ 1,500 $ 332 $ 2 $ 50 $ 12 Expenses: Mortality and expense risk charges 1,123 210 113 59 8 Total expenses 1,123 210 113 59 8 Net investment income (loss) 377 122 (111) (9) 4 Realized and unrealized gain (loss) on investments Net realized gain (loss) on investments 3,395 100 - 336 - Capital gains distributions 794 170 - 65 - Total realized gain (loss) on investments and capital gains distributions 4,189 270 - 401 - Net unrealized appreciation (depreciation) of investments 16,575 (886) - 855 74 Net realized and unrealized gain (loss) on investments 20,764 (616) - 1,256 74 Net increase (decrease) in net assets resulting from operations $ 21,141 $ (494) $ (111) $ 1,247 $ 78 The accompanying notes are an integral part of these financial statements. 23 RELIASTAR LIFE INSURANCE COMPANY SEPARATE ACCOUNT N Statements of Operations For the Year Ended December 31, 2013 (Dollars in thousands) ING BlackRock ING Clarion Large Cap ING BlackRock Global Real ING FMR SM ING Growth Large Cap Estate Diversified Mid Intermediate Portfolio - Growth Portfolio - Cap Portfolio - Bond Portfolio - Institutional Portfolio - Institutional Institutional Class I Class Service Class Class Class Net investment income (loss) Investment Income: Dividends $ 133 $ 184 $ 1 $ 280 $ 1 Expenses: Mortality and expense risk charges 55 186 2 69 2 Total expenses 55 186 2 69 2 Net investment income (loss) 78 (2) (1) 211 (1) Realized and unrealized gain (loss) on investments Net realized gain (loss) on investments 55 (6) 16 39 15 Capital gains distributions - 1 Total realized gain (loss) on investments and capital gains distributions 55 (6) 16 39 16 Net unrealized appreciation (depreciation) of investments (195) 3,708 16 (132) 22 Net realized and unrealized gain (loss) on investments (140) 3,702 32 (93) 38 Net increase (decrease) in net assets resulting from operations $ (62) $ 3,700 $ 31 $ 118 $ 37 The accompanying notes are an integral part of these financial statements. 24 RELIASTAR LIFE INSURANCE COMPANY SEPARATE ACCOUNT N Statements of Operations For the Year Ended December 31, 2013 (Dollars in thousands) ING Invesco ING Invesco ING JPMorgan ING FMR SM ING Global Growth and Growth and Emerging Diversified Mid Resources Income Income Markets Equity Cap Portfolio - Portfolio - Portfolio - Portfolio - Portfolio - Service Class Service Class Service Class Service 2 Class Service Class Net investment income (loss) Investment Income: Dividends $ 11 $ 76 $ 134 $ 2 $ 82 Expenses: Mortality and expense risk charges 33 112 146 3 133 Total expenses 33 112 146 3 133 Net investment income (loss) (22) (36) (12) (1) (51) Realized and unrealized gain (loss) on investments Net realized gain (loss) on investments 121 (278) 22 34 253 Capital gains distributions 9 - - - 208 Total realized gain (loss) on investments and capital gains distributions 130 (278) 22 34 461 Net unrealized appreciation (depreciation) of investments 591 1,220 2,826 15 (1,117) Net realized and unrealized gain (loss) on investments 721 942 2,848 49 (656) Net increase (decrease) in net assets resulting from operations $ 699 $ 906 $ 2,836 $ 48 $ (707) The accompanying notes are an integral part of these financial statements. 25 RELIASTAR LIFE INSURANCE COMPANY SEPARATE ACCOUNT N Statements of Operations For the Year Ended December 31, 2013 (Dollars in thousands) ING JPMorgan Small Cap Core ING Large Cap Equity Growth ING Large Cap ING Large Cap Portfolio - Portfolio - Growth Value Portfolio - ING Large Cap Institutional Institutional Portfolio - Institutional Value Portfolio - Class Class Service Class Class Service Class Net investment income (loss) Investment Income: Dividends $ 224 $ 95 $ - $ 77 $ 1 Expenses: Mortality and expense risk charges 335 248 1 45 3 Total expenses 335 248 1 45 3 Net investment income (loss) (111) (153) (1) 32 (2) Realized and unrealized gain (loss) on investments Net realized gain (loss) on investments 552 387 8 173 - Capital gains distributions 569 166 1 - - Total realized gain (loss) on investments and capital gains distributions 1,121 553 9 173 - Net unrealized appreciation (depreciation) of investments 6,530 4,145 19 592 59 Net realized and unrealized gain (loss) on investments 7,651 4,698 28 765 59 Net increase (decrease) in net assets resulting from operations $ 7,540 $ 4,545 $ 27 $ 797 $ 57 The accompanying notes are an integral part of these financial statements. 26 RELIASTAR LIFE INSURANCE COMPANY SEPARATE ACCOUNT N Statements of Operations For the Year Ended December 31, 2013 (Dollars in thousands) ING Marsico ING Limited ING Liquid Growth ING Marsico ING MFS Total Maturity Bond Assets Portfolio - Growth Return Portfolio - Service Portfolio - Institutional Portfolio - Portfolio - Class Class I Class Service Class Service Class Net investment income (loss) Investment Income: Dividends $ 57 $ - $ 11 $ 1 $ 93 Expenses: Mortality and expense risk charges 90 23 15 1 61 Total expenses 90 23 15 1 61 Net investment income (loss) (33) (23) (4) - 32 Realized and unrealized gain (loss) on investments Net realized gain (loss) on investments (56) - 33 4 77 Capital gains distributions - Total realized gain (loss) on investments and capital gains distributions (56) - 33 4 77 Net unrealized appreciation (depreciation) of investments 44 - 281 27 568 Net realized and unrealized gain (loss) on investments (12) - 314 31 645 Net increase (decrease) in net assets resulting from operations $ (45) $ (23) $ 310 $ 31 $ 677 The accompanying notes are an integral part of these financial statements. 27 RELIASTAR LIFE INSURANCE COMPANY SEPARATE ACCOUNT N Statements of Operations For the Year Ended December 31, 2013 (Dollars in thousands) ING T. Rowe ING Multi- ING T. Rowe Price Equity ING MFS Total Manager Large ING Pioneer Price Capital Income Return Cap Core Mid Cap Value Appreciation Portfolio - Portfolio - Portfolio - Portfolio - Portfolio - Institutional Service 2 Class Service Class Service Class Service Class Class Net investment income (loss) Investment Income: Dividends $ 8 $ 3 $ 4 $ 361 $ 129 Expenses: Mortality and expense risk charges 5 6 5 419 93 Total expenses 5 6 5 419 93 Net investment income (loss) 3 (3) (1) (58) 36 Realized and unrealized gain (loss) on investments Net realized gain (loss) on investments 10 8 135 132 324 Capital gains distributions - - - 1,969 5 Total realized gain (loss) on investments and capital gains distributions 10 8 135 2,101 329 Net unrealized appreciation (depreciation) of investments 47 94 (50) 3,400 1,269 Net realized and unrealized gain (loss) on investments 57 102 85 5,501 1,598 Net increase (decrease) in net assets resulting from operations $ 60 $ 99 $ 84 $ 5,443 $ 1,634 The accompanying notes are an integral part of these financial statements. 28 RELIASTAR LIFE INSURANCE COMPANY SEPARATE ACCOUNT N Statements of Operations For the Year Ended December 31, 2013 (Dollars in thousands) ING T. Rowe ING T. Rowe Price ING American Price Equity International ING U.S. Stock ING Money Century Small- Income Stock Portfolio - Index Portfolio - Market Mid Cap Value Portfolio - Institutional Institutional Portfolio - Portfolio - Initial Service Class Class Class Class I Class Net investment income (loss) Investment Income: Dividends $ 11 $ 196 $ 19 $ - $ 33 Expenses: Mortality and expense risk charges 10 206 14 4 37 Total expenses 10 206 14 4 37 Net investment income (loss) 1 (10) 5 (4) (4) Realized and unrealized gain (loss) on investments Net realized gain (loss) on investments 63 (231) 102 - 34 Capital gains distributions 1 - 23 - 82 Total realized gain (loss) on investments and capital gains distributions 64 (231) 125 - 116 Net unrealized appreciation (depreciation) of investments 109 2,047 123 - 562 Net realized and unrealized gain (loss) on investments 173 1,816 248 - 678 Net increase (decrease) in net assets resulting from operations $ 174 $ 1,806 $ 253 $ (4) $ 674 The accompanying notes are an integral part of these financial statements. 29 RELIASTAR LIFE INSURANCE COMPANY SEPARATE ACCOUNT N Statements of Operations For the Year Ended December 31, 2013 (Dollars in thousands) ING American Century Small- ING Baron ING Baron ING Columbia ING Columbia Mid Cap Value Growth Growth Contrarian Core Contrarian Core Portfolio - Portfolio - Initial Portfolio - Portfolio - Initial Portfolio - Service Class Class Service Class Class Service Class Net investment income (loss) Investment Income: Dividends $ 2 $ 80 $ 3 $ 26 $ 1 Expenses: Mortality and expense risk charges 2 78 4 23 1 Total expenses 2 78 4 23 1 Net investment income (loss) - 2 (1) 3 - Realized and unrealized gain (loss) on investments Net realized gain (loss) on investments 12 257 40 65 - Capital gains distributions 6 207 10 - - Total realized gain (loss) on investments and capital gains distributions 18 464 50 65 - Net unrealized appreciation (depreciation) of investments 27 1,275 30 389 28 Net realized and unrealized gain (loss) on investments 45 1,739 80 454 28 Net increase (decrease) in net assets resulting from operations $ 45 $ 1,741 $ 79 $ 457 $ 28 The accompanying notes are an integral part of these financial statements. 30 RELIASTAR LIFE INSURANCE COMPANY SEPARATE ACCOUNT N Statements of Operations For the Year Ended December 31, 2013 (Dollars in thousands) ING Fidelity® ING Fidelity® VIP VIP Equity- ING Fidelity® ING Growth Contrafund® Income VIP Mid Cap ING Global and Income Portfolio - Portfolio - Portfolio - Bond Portfolio - Core Portfolio - Service Class Service Class Service Class Service Class Service Class Net investment income (loss) Investment Income: Dividends $ 15 $ 15 $ - $ 7 $ 1 Expenses: Mortality and expense risk charges 25 5 6 6 - Total expenses 25 5 6 6 - Net investment income (loss) (10) 10 (6) 1 1 Realized and unrealized gain (loss) on investments Net realized gain (loss) on investments 189 39 44 1 8 Capital gains distributions - - - 11 - Total realized gain (loss) on investments and capital gains distributions 189 39 44 12 8 Net unrealized appreciation (depreciation) of investments 278 39 92 (37) 2 Net realized and unrealized gain (loss) on investments 467 78 136 (25) 10 Net increase (decrease) in net assets resulting from operations $ 457 $ 88 $ 130 $ (24) $ 11 The accompanying notes are an integral part of these financial statements. 31 RELIASTAR LIFE INSURANCE COMPANY SEPARATE ACCOUNT N Statements of Operations For the Year Ended December 31, 2013 (Dollars in thousands) ING Invesco ING Invesco ING Invesco ING Invesco Equity and Equity and ING JPMorgan Comstock Comstock Income Income Mid Cap Value Portfolio - Initial Portfolio - Portfolio - Initial Portfolio - Portfolio - Initial Class Service Class Class Service Class Class Net investment income (loss) Investment Income: Dividends $ 66 $ 2 $ 140 $ 4 $ 66 Expenses: Mortality and expense risk charges 86 3 140 4 109 Total expenses 86 3 140 4 109 Net investment income (loss) (20) (1) - - (43) Realized and unrealized gain (loss) on investments Net realized gain (loss) on investments 89 9 105 3 165 Capital gains distributions - 273 Total realized gain (loss) on investments and capital gains distributions 89 9 105 3 438 Net unrealized appreciation (depreciation) of investments 1,652 52 1,953 49 1,623 Net realized and unrealized gain (loss) on investments 1,741 61 2,058 52 2,061 Net increase (decrease) in net assets resulting from operations $ 1,721 $ 60 $ 2,058 $ 52 $ 2,018 The accompanying notes are an integral part of these financial statements. 32 RELIASTAR LIFE INSURANCE COMPANY SEPARATE ACCOUNT N Statements of Operations For the Year Ended December 31, 2013 (Dollars in thousands) ING ING ING JPMorgan Oppenheimer Oppenheimer ING PIMCO ING PIMCO Mid Cap Value Global Global Total Return Total Return Portfolio - Portfolio - Initial Portfolio - Portfolio - Initial Portfolio - Service Class Class Service Class Class Service Class Net investment income (loss) Investment Income: Dividends $ 2 $ 534 $ 7 $ 571 $ 51 Expenses: Mortality and expense risk charges 4 553 8 225 22 Total expenses 4 553 8 225 22 Net investment income (loss) (2) (19) (1) 346 29 Realized and unrealized gain (loss) on investments Net realized gain (loss) on investments 28 1,316 35 151 (6) Capital gains distributions 10 - - 108 11 Total realized gain (loss) on investments and capital gains distributions 38 1,316 35 259 5 Net unrealized appreciation (depreciation) of investments 40 7,602 96 (1,112) (85) Net realized and unrealized gain (loss) on investments 78 8,918 131 (853) (80) Net increase (decrease) in net assets resulting from operations $ 76 $ 8,899 $ 130 $ (507) $ (51) The accompanying notes are an integral part of these financial statements. 33 RELIASTAR LIFE INSURANCE COMPANY SEPARATE ACCOUNT N Statements of Operations For the Year Ended December 31, 2013 (Dollars in thousands) ING Pioneer High Yield ING Solution ING Solution ING Solution ING Solution Portfolio - Initial 2015 Portfolio - 2015 Portfolio - 2025 Portfolio - 2025 Portfolio - Class Initial Class Service Class Initial Class Service Class Net investment income (loss) Investment Income: Dividends $ 344 $ 149 $ 47 $ 134 $ 28 Expenses: Mortality and expense risk charges 99 61 21 76 18 Total expenses 99 61 21 76 18 Net investment income (loss) 245 88 26 58 10 Realized and unrealized gain (loss) on investments Net realized gain (loss) on investments 187 134 51 213 5 Capital gains distributions - Total realized gain (loss) on investments and capital gains distributions 187 134 51 213 5 Net unrealized appreciation (depreciation) of investments 275 105 30 478 159 Net realized and unrealized gain (loss) on investments 462 239 81 691 164 Net increase (decrease) in net assets resulting from operations $ 707 $ 327 $ 107 $ 749 $ 174 The accompanying notes are an integral part of these financial statements. 34 RELIASTAR LIFE INSURANCE COMPANY SEPARATE ACCOUNT N Statements of Operations For the Year Ended December 31, 2013 (Dollars in thousands) ING Solution ING Solution ING Solution ING Solution ING Solution Income 2035 Portfolio - 2035 Portfolio - 2045 Portfolio - 2045 Portfolio - Portfolio - Initial Initial Class Service Class Initial Class Service Class Class Net investment income (loss) Investment Income: Dividends $ 78 $ 8 $ 42 $ 11 $ 95 Expenses: Mortality and expense risk charges 52 7 32 10 39 Total expenses 52 7 32 10 39 Net investment income (loss) 26 1 10 1 56 Realized and unrealized gain (loss) on investments Net realized gain (loss) on investments 121 26 63 86 (15) Capital gains distributions - Total realized gain (loss) on investments and capital gains distributions 121 26 63 86 (15) Net unrealized appreciation (depreciation) of investments 494 50 374 67 117 Net realized and unrealized gain (loss) on investments 615 76 437 153 102 Net increase (decrease) in net assets resulting from operations $ 641 $ 77 $ 447 $ 154 $ 158 The accompanying notes are an integral part of these financial statements. 35 RELIASTAR LIFE INSURANCE COMPANY SEPARATE ACCOUNT N Statements of Operations For the Year Ended December 31, 2013 (Dollars in thousands) ING T. Rowe ING T. Rowe Price Diversified Price Diversified ING T. Rowe ING T. Rowe ING Solution Mid Cap Mid Cap Price Growth Price Growth Income Growth Growth Equity Equity Portfolio - Portfolio - Initial Portfolio - Portfolio - Initial Portfolio - Service Class Class Service Class Class Service Class Net investment income (loss) Investment Income: Dividends $ 8 $ 140 $ - $ 1 $ - Expenses: Mortality and expense risk charges 4 679 4 68 6 Total expenses 4 679 4 68 6 Net investment income (loss) 4 (539) (4) (67) (6) Realized and unrealized gain (loss) on investments Net realized gain (loss) on investments 5 509 13 241 21 Capital gains distributions - 546 3 - - Total realized gain (loss) on investments and capital gains distributions 5 1,055 16 241 21 Net unrealized appreciation (depreciation) of investments 6 13,329 59 1,402 121 Net realized and unrealized gain (loss) on investments 11 14,384 75 1,643 142 Net increase (decrease) in net assets resulting from operations $ 15 $ 13,845 $ 71 $ 1,576 $ 136 The accompanying notes are an integral part of these financial statements. 36 RELIASTAR LIFE INSURANCE COMPANY SEPARATE ACCOUNT N Statements of Operations For the Year Ended December 31, 2013 (Dollars in thousands) ING UBS U.S. ING UBS U.S. ING Strategic ING Templeton ING Templeton Large Cap Large Cap Allocation Foreign Equity Foreign Equity Equity Equity Conservative Portfolio - Initial Portfolio - Portfolio - Initial Portfolio - Portfolio - Class Service Class Class Service Class Class I Net investment income (loss) Investment Income: Dividends $ 90 $ 8 $ 13 $ - $ 127 Expenses: Mortality and expense risk charges 83 9 9 - 72 Total expenses 83 9 9 - 72 Net investment income (loss) 7 (1) 4 - 55 Realized and unrealized gain (loss) on investments Net realized gain (loss) on investments 85 30 398 4 121 Capital gains distributions - Total realized gain (loss) on investments and capital gains distributions 85 30 398 4 121 Net unrealized appreciation (depreciation) of investments 936 76 (132) (2) 350 Net realized and unrealized gain (loss) on investments 1,021 106 266 2 471 Net increase (decrease) in net assets resulting from operations $ 1,028 $ 105 $ 270 $ 2 $ 526 The accompanying notes are an integral part of these financial statements. 37 RELIASTAR LIFE INSURANCE COMPANY SEPARATE ACCOUNT N Statements of Operations For the Year Ended December 31, 2013 (Dollars in thousands) ING BlackRock ING Strategic ING Strategic Science and Allocation Allocation ING Growth Technology ING Index Plus Growth Moderate and Income Opportunities LargeCap Portfolio - Portfolio - Portfolio - Portfolio - Portfolio - Class I Class I Class I Class I Class I Net investment income (loss) Investment Income: Dividends $ 129 $ 262 $ 78 $ - $ 58 Expenses: Mortality and expense risk charges 108 178 72 6 45 Total expenses 108 178 72 6 45 Net investment income (loss) 21 84 6 (6) 13 Realized and unrealized gain (loss) on investments Net realized gain (loss) on investments 243 450 214 (144) 138 Capital gains distributions - - - 247 - Total realized gain (loss) on investments and capital gains distributions 243 450 214 103 138 Net unrealized appreciation (depreciation) of investments 1,175 1,225 1,035 (24) 719 Net realized and unrealized gain (loss) on investments 1,418 1,675 1,249 79 857 Net increase (decrease) in net assets resulting from operations $ 1,439 $ 1,759 $ 1,255 $ 73 $ 870 The accompanying notes are an integral part of these financial statements. 38 RELIASTAR LIFE INSURANCE COMPANY SEPARATE ACCOUNT N Statements of Operations For the Year Ended December 31, 2013 (Dollars in thousands) ING Russell™ ING Index Plus ING Index Plus ING ING Large Cap MidCap SmallCap International International Growth Index Portfolio - Portfolio - Index Portfolio - Index Portfolio - Portfolio - Class I Class I Class I Class S Class I Net investment income (loss) Investment Income: Dividends $ 78 $ 41 $ 1 $ 19 $ 596 Expenses: Mortality and expense risk charges 98 61 9 12 568 Total expenses 98 61 9 12 568 Net investment income (loss) (20) (20) (8) 7 28 Realized and unrealized gain (loss) on investments Net realized gain (loss) on investments 310 137 86 10 2,194 Capital gains distributions - Total realized gain (loss) on investments and capital gains distributions 310 137 86 10 2,194 Net unrealized appreciation (depreciation) of investments 1,659 1,362 (56) 127 8,496 Net realized and unrealized gain (loss) on investments 1,969 1,499 30 137 10,690 Net increase (decrease) in net assets resulting from operations $ 1,949 $ 1,479 $ 22 $ 144 $ 10,718 The accompanying notes are an integral part of these financial statements. 39 RELIASTAR LIFE INSURANCE COMPANY SEPARATE ACCOUNT N Statements of Operations For the Year Ended December 31, 2013 (Dollars in thousands) ING Russell™ ING Russell™ Mid Cap ING Small ING Large Cap Growth Index Company International ING MidCap Index Portfolio - Portfolio - Portfolio - Value Portfolio - Opportunities Class I Class S Class I Class I Portfolio - Class I Net investment income (loss) Investment Income: Dividends $ 132 $ 8 $ 1 $ 271 $ 10 Expenses: Mortality and expense risk charges 114 17 2 146 413 Total expenses 114 17 2 146 413 Net investment income (loss) 18 (9) (1) 125 (403) Realized and unrealized gain (loss) on investments Net realized gain (loss) on investments 521 51 20 (932) 1,955 Capital gains distributions - - 13 - 712 Total realized gain (loss) on investments and capital gains distributions 521 51 33 (932) 2,667 Net unrealized appreciation (depreciation) of investments 1,600 291 15 2,688 5,378 Net realized and unrealized gain (loss) on investments 2,121 342 48 1,756 8,045 Net increase (decrease) in net assets resulting from operations $ 2,139 $ 333 $ 47 $ 1,881 $ 7,642 The accompanying notes are an integral part of these financial statements. 40 RELIASTAR LIFE INSURANCE COMPANY SEPARATE ACCOUNT N Statements of Operations For the Year Ended December 31, 2013 (Dollars in thousands) Neuberger Lord Abbett Berman AMT PIMCO Real ING SmallCap Series Fund Socially Oppenheimer Return Opportunities MidCap Stock Responsive Main Street Portfolio - Portfolio - Portfolio - Portfolio® - Small Cap Administrative Class I Class VC Class I Fund®/VA Class Net investment income (loss) Investment Income: Dividends $ - $ 8 $ 29 $ 2 $ 241 Expenses: Mortality and expense risk charges 233 26 58 4 211 Total expenses 233 26 58 4 211 Net investment income (loss) (233) (18) (29) (2) 30 Realized and unrealized gain (loss) on investments Net realized gain (loss) on investments 1,075 38 92 11 307 Capital gains distributions 1,007 - - 3 107 Total realized gain (loss) on investments and capital gains distributions 2,082 38 92 14 414 Net unrealized appreciation (depreciation) of investments 3,347 446 1,183 72 (2,152) Net realized and unrealized gain (loss) on investments 5,429 484 1,275 86 (1,738) Net increase (decrease) in net assets resulting from operations $ 5,196 $ 466 $ 1,246 $ 84 $ (1,708) The accompanying notes are an integral part of these financial statements. 41 RELIASTAR LIFE INSURANCE COMPANY SEPARATE ACCOUNT N Statements of Operations For the Year Ended December 31, 2013 (Dollars in thousands) Pioneer High Yield VCT Portfolio - Class I Wanger Select Wanger USA Net investment income (loss) Investment Income: Dividends $ 146 $ 10 $ 5 Expenses: Mortality and expense risk charges 39 51 47 Total expenses 39 51 47 Net investment income (loss) 107 (41) (42) Realized and unrealized gain (loss) on investments Net realized gain (loss) on investments 27 103 65 Capital gains distributions 158 52 290 Total realized gain (loss) on investments and capital gains distributions 185 155 355 Net unrealized appreciation (depreciation) of investments (18) 925 619 Net realized and unrealized gain (loss) on investments 167 1,080 974 Net increase (decrease) in net assets resulting from operations $ 274 $ 1,039 $ 932 The accompanying notes are an integral part of these financial statements. 42 RELIASTAR LIFE INSURANCE COMPANY SEPARATE ACCOUNT N Statements of Changes in Net Assets For the Years Ended December 31, 2013 and 2012 (Dollars in thousands) American Funds American Funds American Funds Insurance Insurance Fidelity® VIP Insurance Series® Growth- Series® Equity-Income Series® Growth Income Fund - International Portfolio - Initial Fund - Class 2 Class 2 Fund - Class 2 Class Net assets at January 1, 2012 $ 8,859 $ 6,321 $ 5,950 $ 27,893 Increase (decrease) in net assets Operations: Net investment income (loss) (59) 17 7 480 Total realized gain (loss) on investments and capital gains distributions (55) (29) (233) 1,234 Net unrealized appreciation (depreciation) of investments 1,579 1,025 1,212 2,504 Net increase (decrease) in net assets resulting from 1,465 1,013 986 4,218 operations Changes from principal transactions: Premiums 1,450 891 931 1,226 Death Benefits (14) (3) (3) (62) Surrenders and withdrawals (622) (495) (400) (3,257) Policy Loans (55) (8) (14) 77 Contract Charges (8) (4) (4) 8 Transfers between Divisions (including fixed account), net (411) (367) (438) (1,051) Increase (decrease) in net assets derived from principal transactions 340 14 72 (3,059) Total increase (decrease) in net assets 1,805 1,027 1,058 1,159 Net assets at December 31, 2012 10,664 7,348 7,008 29,052 Increase (decrease) in net assets Operations: Net investment income (loss) (55) (3) (2) 336 Total realized gain (loss) on investments and capital gains distributions 81 261 68 1,864 Net unrealized appreciation (depreciation) of investments 3,041 2,086 1,331 5,179 Net increase (decrease) in net assets resulting from 3,067 2,344 1,397 7,379 operations Changes from principal transactions: Premiums 1,290 817 892 1,194 Death Benefits - Surrenders and withdrawals (1,034) (798) (703) (3,497) Cost of insurance and administrative charges (18) (10) (10) (26) Transfers between Divisions (including fixed account), net (35) (63) (269) (656) Increase (decrease) in net assets derived from principal transactions 203 (54) (90) (2,985) Total increase (decrease) in net assets 3,270 2,290 1,307 4,394 Net assets at December 31, 2013 $ 13,934 $ 9,638 $ 8,315 $ 33,446 The accompanying notes are an integral part of these financial statements. 43 RELIASTAR LIFE INSURANCE COMPANY SEPARATE ACCOUNT N Statements of Changes in Net Assets For the Years Ended December 31, 2013 and 2012 (Dollars in thousands) Fidelity® VIP Fidelity® VIP Fidelity® VIP Investment Fidelity® VIP Contrafund® Index 500 Grade Bond Money Market Portfolio - Initial Portfolio - Initial Portfolio - Initial Portfolio - Initial Class Class Class Class Net assets at January 1, 2012 $ 62,488 $ 68,716 $ 15,389 $ 9,111 Increase (decrease) in net assets Operations: Net investment income (loss) (56) 467 145 (115) Total realized gain (loss) on investments and capital gains distributions 2,116 3,274 519 - Net unrealized appreciation (depreciation) of investments 6,978 5,881 18 - Net increase (decrease) in net assets resulting from 9,038 9,622 682 (115) operations Changes from principal transactions: Premiums 4,050 2,935 979 6,492 Death Benefits (133) (203) (44) (4) Surrenders and withdrawals (6,716) (7,423) (1,899) (1,788) Policy Loans 70 285 26 66 Contract Charges 1 16 3 3 Transfers between Divisions (including fixed account), net (3,241) (1,908) 712 (4,702) Increase (decrease) in net assets derived from principal transactions (5,969) (6,298) (223) 67 Total increase (decrease) in net assets 3,069 3,324 459 (48) Net assets at December 31, 2012 65,557 72,040 15,848 9,063 Increase (decrease) in net assets Operations: Net investment income (loss) (243) 377 122 (111) Total realized gain (loss) on investments and capital gains distributions 1,947 4,189 270 - Net unrealized appreciation (depreciation) of investments 16,838 16,575 (886) - Net increase (decrease) in net assets resulting from 18,542 21,141 (494) (111) operations Changes from principal transactions: Premiums 3,750 2,894 962 4,608 Death Benefits - Surrenders and withdrawals (7,825) (7,572) (1,920) (779) Cost of insurance and administrative charges (61) (80) (13) (9) Transfers between Divisions (including fixed account), net (1,833) (1,525) (698) (4,813) Increase (decrease) in net assets derived from principal transactions (5,969) (6,283) (1,669) (993) Total increase (decrease) in net assets 12,573 14,858 (2,163) (1,104) Net assets at December 31, 2013 $ 78,130 $ 86,898 $ 13,685 $ 7,959 The accompanying notes are an integral part of these financial statements. 44 RELIASTAR LIFE INSURANCE COMPANY SEPARATE ACCOUNT N Statements of Changes in Net Assets For the Years Ended December 31, 2013 and 2012 (Dollars in thousands) ING BlackRock Large Cap Franklin Small ING Growth Cap Value ING Balanced Intermediate Portfolio - Securities Portfolio - Bond Portfolio - Institutional Fund - Class 2 Class I Class I Class Net assets at January 1, 2012 $ 2,815 $ 575 $ 2,998 $ 11,623 Increase (decrease) in net assets Operations: Net investment income (loss) (18) 10 121 (83) Total realized gain (loss) on investments and capital gains distributions 187 (21) 81 (253) Net unrealized appreciation (depreciation) of investments 298 76 50 1,855 Net increase (decrease) in net assets resulting from 467 65 252 1,519 operations Changes from principal transactions: Premiums 423 - 405 551 Death Benefits (2) - - (20) Surrenders and withdrawals (246) (111) (493) (1,384) Policy Loans (16) - (12) 38 Contract Charges (2) (1) (2) 2 Transfers between Divisions (including fixed account), net (123) (1) 682 (216) Increase (decrease) in net assets derived from principal transactions 34 (113) 580 (1,029) Total increase (decrease) in net assets 501 (48) 832 490 Net assets at December 31, 2012 3,316 527 3,830 12,113 Increase (decrease) in net assets Operations: Net investment income (loss) (9) 4 78 (2) Total realized gain (loss) on investments and capital gains distributions 401 - 55 (6) Net unrealized appreciation (depreciation) of investments 855 74 (195) 3,708 Net increase (decrease) in net assets resulting from 1,247 78 (62) 3,700 operations Changes from principal transactions: Premiums 416 - 361 450 Death Benefits - Surrenders and withdrawals (349) (17) (286) (1,166) Cost of insurance and administrative charges (5) (1) (4) (16) Transfers between Divisions (including fixed account), net 574 (4) 36 (137) Increase (decrease) in net assets derived from principal transactions 636 (22) 107 (869) Total increase (decrease) in net assets 1,883 56 45 2,831 Net assets at December 31, 2013 $ 5,199 $ 583 $ 3,875 $ 14,944 The accompanying notes are an integral part of these financial statements. 45 RELIASTAR LIFE INSURANCE COMPANY SEPARATE ACCOUNT N Statements of Changes in Net Assets For the Years Ended December 31, 2013 and 2012 (Dollars in thousands) ING BlackRock ING Clarion ING FMR SM Large Cap Global Real Diversified Mid ING FMR SM Growth Estate Portfolio - Cap Portfolio - Diversified Mid Portfolio - Institutional Institutional Cap Portfolio - Service Class Class Class Service Class Net assets at January 1, 2012 $ 92 $ 3,603 $ 105 $ 1,968 Increase (decrease) in net assets Operations: Net investment income (loss) - (26) (1) (17) Total realized gain (loss) on investments and capital gains distributions 3 (3) 6 19 Net unrealized appreciation (depreciation) of investments 10 925 8 251 Net increase (decrease) in net assets resulting from 13 896 13 253 operations Changes from principal transactions: Premiums 14 484 15 241 Death Benefits - (4) - - Surrenders and withdrawals (10) (343) (10) (110) Policy Loans (1) (2) - (2) Contract Charges - (2) - (1) Transfers between Divisions (including fixed account), net 1 47 (13) (229) Increase (decrease) in net assets derived from principal transactions 4 180 (8) (101) Total increase (decrease) in net assets 17 1,076 5 152 Net assets at December 31, 2012 109 4,679 110 2,120 Increase (decrease) in net assets Operations: Net investment income (loss) (1) 211 (1) (22) Total realized gain (loss) on investments and capital gains distributions 16 39 16 130 Net unrealized appreciation (depreciation) of investments 16 (132) 22 591 Net increase (decrease) in net assets resulting from 31 118 37 699 operations Changes from principal transactions: Premiums 20 567 9 193 Death Benefits - Surrenders and withdrawals (35) (399) (27) (199) Cost of insurance and administrative charges - (6) - (2) Transfers between Divisions (including fixed account), net (9) (21) 2 (118) Increase (decrease) in net assets derived from principal transactions (24) 141 (16) (126) Total increase (decrease) in net assets 7 259 21 573 Net assets at December 31, 2013 $ 116 $ 4,938 $ 131 $ 2,693 The accompanying notes are an integral part of these financial statements. 46 RELIASTAR LIFE INSURANCE COMPANY SEPARATE ACCOUNT N Statements of Changes in Net Assets For the Years Ended December 31, 2013 and 2012 (Dollars in thousands) ING Invesco ING Invesco ING JPMorgan ING Global Growth and Growth and Emerging Resources Income Income Markets Equity Portfolio - Portfolio - Portfolio - Portfolio - Service Class Service Class Service 2 Class Service Class Net assets at January 1, 2012 $ 8,497 $ 8,597 $ 137 $ 8,966 Increase (decrease) in net assets Operations: Net investment income (loss) (50) 38 1 (135) Total realized gain (loss) on investments and capital gains distributions (420) (177) - (185) Net unrealized appreciation (depreciation) of investments 146 1,230 17 1,834 Net increase (decrease) in net assets resulting from (324) 1,091 18 1,514 operations Changes from principal transactions: Premiums 859 540 11 1,244 Death Benefits (4) (49) - (29) Surrenders and withdrawals (683) (930) (3) (829) Policy Loans 24 84 1 9 Contract Charges (2) 2 - (1) Transfers between Divisions (including fixed account), net (725) (301) 9 (845) Increase (decrease) in net assets derived from principal transactions (531) (654) 18 (451) Total increase (decrease) in net assets (855) 437 36 1,063 Net assets at December 31, 2012 7,642 9,034 173 10,029 Increase (decrease) in net assets Operations: Net investment income (loss) (36) (12) (1) (51) Total realized gain (loss) on investments and capital gains distributions (278) 22 34 461 Net unrealized appreciation (depreciation) of investments 1,220 2,826 15 (1,117) Net increase (decrease) in net assets resulting from 906 2,836 48 (707) operations Changes from principal transactions: Premiums 779 526 7 1,207 Death Benefits - Surrenders and withdrawals (646) (971) (81) (735) Cost of insurance and administrative charges (9) (10) - (9) Transfers between Divisions (including fixed account), net (342) (41) - (684) Increase (decrease) in net assets derived from principal transactions (218) (496) (74) (221) Total increase (decrease) in net assets 688 2,340 (26) (928) Net assets at December 31, 2013 $ 8,330 $ 11,374 $ 147 $ 9,101 The accompanying notes are an integral part of these financial statements. 47 RELIASTAR LIFE INSURANCE COMPANY SEPARATE ACCOUNT N Statements of Changes in Net Assets For the Years Ended December 31, 2013 and 2012 (Dollars in thousands) ING JPMorgan Small Cap Core ING Large Cap Equity Growth ING Large Cap ING Large Cap Portfolio - Portfolio - Growth Value Portfolio - Institutional Institutional Portfolio - Institutional Class Class Service Class Class Net assets at January 1, 2012 $ 19,786 $ 15,187 $ 45 $ 2,433 Increase (decrease) in net assets Operations: Net investment income (loss) (210) (142) (1) 31 Total realized gain (loss) on investments and capital gains distributions 31 290 1 (13) Net unrealized appreciation (depreciation) of investments 3,486 2,309 9 305 Net increase (decrease) in net assets resulting from 3,307 2,457 9 323 operations Changes from principal transactions: Premiums 858 582 22 275 Death Benefits (39) (23) - (22) Surrenders and withdrawals (2,366) (1,712) (1) (234) Policy Loans 28 51 - 6 Contract Charges 2 - - (1) Transfers between Divisions (including fixed account), net (702) (381) 20 12 Increase (decrease) in net assets derived from principal transactions (2,219) (1,483) 41 36 Total increase (decrease) in net assets 1,088 974 50 359 Net assets at December 31, 2012 20,874 16,161 95 2,792 Increase (decrease) in net assets Operations: Net investment income (loss) (111) (153) (1) 32 Total realized gain (loss) on investments and capital gains distributions 1,121 553 9 173 Net unrealized appreciation (depreciation) of investments 6,530 4,145 19 592 Net increase (decrease) in net assets resulting from 7,540 4,545 27 797 operations Changes from principal transactions: Premiums 835 792 7 276 Death Benefits - Surrenders and withdrawals (2,314) (1,757) (37) (433) Cost of insurance and administrative charges (19) (20) - (4) Transfers between Divisions (including fixed account), net (397) (296) 20 9 Increase (decrease) in net assets derived from principal transactions (1,895) (1,281) (10) (152) Total increase (decrease) in net assets 5,645 3,264 17 645 Net assets at December 31, 2013 $ 26,519 $ 19,425 $ 112 $ 3,437 The accompanying notes are an integral part of these financial statements. 48 RELIASTAR LIFE INSURANCE COMPANY SEPARATE ACCOUNT N Statements of Changes in Net Assets For the Years Ended December 31, 2013 and 2012 (Dollars in thousands) ING Marsico ING Limited ING Liquid Growth ING Large Cap Maturity Bond Assets Portfolio - Value Portfolio - Portfolio - Portfolio - Institutional Service Class Service Class Class I Class Net assets at January 1, 2012 $ - $ 6,714 $ 1,756 $ 736 Increase (decrease) in net assets Operations: Net investment income (loss) - (41) (21) (6) Total realized gain (loss) on investments and capital gains distributions - (37) - 6 Net unrealized appreciation (depreciation) of investments - 84 - 85 Net increase (decrease) in net assets resulting from - 6 (21) 85 operations Changes from principal transactions: Premiums - 460 226 81 Death Benefits - (31) (1) - Surrenders and withdrawals - (677) (312) (92) Policy Loans - 23 - - Contract Charges - 2 (1) (1) Transfers between Divisions (including fixed account), net - 159 155 41 Increase (decrease) in net assets derived from principal transactions - (64) 67 29 Total increase (decrease) in net assets - (58) 46 114 Net assets at December 31, 2012 - 6,656 1,802 850 Increase (decrease) in net assets Operations: Net investment income (loss) (2) (33) (23) (4) Total realized gain (loss) on investments and capital gains distributions - (56) - 33 Net unrealized appreciation (depreciation) of investments 59 44 - 281 Net increase (decrease) in net assets resulting from 57 (45) (23) 310 operations Changes from principal transactions: Premiums 18 398 143 122 Death Benefits - Surrenders and withdrawals (1) (627) (587) (70) Cost of insurance and administrative charges - (5) (2) (1) Transfers between Divisions (including fixed account), net 588 192 158 192 Increase (decrease) in net assets derived from principal transactions 605 (42) (288) 243 Total increase (decrease) in net assets 662 (87) (311) 553 Net assets at December 31, 2013 $ 662 $ 6,569 $ 1,491 $ 1,403 The accompanying notes are an integral part of these financial statements. 49 RELIASTAR LIFE INSURANCE COMPANY SEPARATE ACCOUNT N Statements of Changes in Net Assets For the Years Ended December 31, 2013 and 2012 (Dollars in thousands) ING Multi- ING Marsico ING MFS Total ING MFS Total Manager Large Growth Return Return Cap Core Portfolio - Portfolio - Portfolio - Portfolio - Service Class Service Class Service 2 Class Service Class Net assets at January 1, 2012 $ 91 $ 3,534 $ 262 $ 295 Increase (decrease) in net assets Operations: Net investment income (loss) (1) 38 3 - Total realized gain (loss) on investments and capital gains distributions 8 (66) 9 15 Net unrealized appreciation (depreciation) of investments 2 368 15 11 Net increase (decrease) in net assets resulting from 9 340 27 26 operations Changes from principal transactions: Premiums 8 523 69 45 Death Benefits - (4) - (1) Surrenders and withdrawals (16) (323) (13) (27) Policy Loans (1) (2) (9) (1) Contract Charges - (2) - - Transfers between Divisions (including fixed account), net (2) (166) 14 (14) Increase (decrease) in net assets derived from principal transactions (11) 26 61 2 Total increase (decrease) in net assets (2) 366 88 28 Net assets at December 31, 2012 89 3,900 350 323 Increase (decrease) in net assets Operations: Net investment income (loss) - 32 3 (3) Total realized gain (loss) on investments and capital gains distributions 4 77 10 8 Net unrealized appreciation (depreciation) of investments 27 568 47 94 Net increase (decrease) in net assets resulting from 31 677 60 99 operations Changes from principal transactions: Premiums 7 484 36 70 Death Benefits - Surrenders and withdrawals (4) (318) (19) (22) Cost of insurance and administrative charges - (5) (1) - Transfers between Divisions (including fixed account), net (1) 79 (11) (1) Increase (decrease) in net assets derived from principal transactions 2 240 5 47 Total increase (decrease) in net assets 33 917 65 146 Net assets at December 31, 2013 $ 122 $ 4,817 $ 415 $ 469 The accompanying notes are an integral part of these financial statements. 50 RELIASTAR LIFE INSURANCE COMPANY SEPARATE ACCOUNT N Statements of Changes in Net Assets For the Years Ended December 31, 2013 and 2012 (Dollars in thousands) ING T. Rowe ING T. Rowe Price Equity ING T. Rowe ING Pioneer Price Capital Income Price Equity Mid Cap Value Appreciation Portfolio - Income Portfolio - Portfolio - Institutional Portfolio - Service Class Service Class Class Service Class Net assets at January 1, 2012 $ 486 $ 17,954 $ 5,076 $ 501 Increase (decrease) in net assets Operations: Net investment income (loss) (3) 60 48 4 Total realized gain (loss) on investments and capital gains distributions 41 499 235 27 Net unrealized appreciation (depreciation) of investments 7 1,891 516 58 Net increase (decrease) in net assets resulting from 45 2,450 799 89 operations Changes from principal transactions: Premiums 72 2,483 631 153 Death Benefits - (44) - - Surrenders and withdrawals (52) (1,860) (541) (30) Policy Loans (10) (40) (38) (2) Contract Charges - (3) (2) (1) Transfers between Divisions (including fixed account), net (79) 2,289 (117) (59) Increase (decrease) in net assets derived from principal transactions (69) 2,825 (67) 61 Total increase (decrease) in net assets (24) 5,275 732 150 Net assets at December 31, 2012 462 23,229 5,808 651 Increase (decrease) in net assets Operations: Net investment income (loss) (1) (58) 36 1 Total realized gain (loss) on investments and capital gains distributions 135 2,101 329 64 Net unrealized appreciation (depreciation) of investments (50) 3,400 1,269 109 Net increase (decrease) in net assets resulting from 84 5,443 1,634 174 operations Changes from principal transactions: Premiums 47 4,708 682 45 Death Benefits - Surrenders and withdrawals (9) (1,911) (644) (123) Cost of insurance and administrative charges - (22) (5) (2) Transfers between Divisions (including fixed account), net (584) 4,347 29 (27) Increase (decrease) in net assets derived from principal transactions (546) 7,122 62 (107) Total increase (decrease) in net assets (462) 12,565 1,696 67 Net assets at December 31, 2013 $ - $ 35,794 $ 7,504 $ 718 The accompanying notes are an integral part of these financial statements. 51 RELIASTAR LIFE INSURANCE COMPANY SEPARATE ACCOUNT N Statements of Changes in Net Assets For the Years Ended December 31, 2013 and 2012 (Dollars in thousands) ING T. Rowe Price ING American International ING U.S. Stock ING Money Century Small- Stock Portfolio - Index Portfolio - Market Mid Cap Value Institutional Institutional Portfolio - Portfolio - Initial Class Class Class I Class Net assets at January 1, 2012 $ 13,469 $ 657 $ 204 $ 1,913 Increase (decrease) in net assets Operations: Net investment income (loss) (122) 4 (3) (1) Total realized gain (loss) on investments and capital gains distributions (515) 37 - 175 Net unrealized appreciation (depreciation) of investments 2,904 56 - 116 Net increase (decrease) in net assets resulting from 2,267 97 (3) 290 operations Changes from principal transactions: Premiums 778 149 163 272 Death Benefits (35) (2) - - Surrenders and withdrawals (1,345) (101) (5) (187) Policy Loans (5) 1 - (3) Contract Charges - Transfers between Divisions (including fixed account), net (679) 26 (94) (66) Increase (decrease) in net assets derived from principal transactions (1,286) 73 64 16 Total increase (decrease) in net assets 981 170 61 306 Net assets at December 31, 2012 14,450 827 265 2,219 Increase (decrease) in net assets Operations: Net investment income (loss) (10) 5 (4) (4) Total realized gain (loss) on investments and capital gains distributions (231) 125 - 116 Net unrealized appreciation (depreciation) of investments 2,047 123 - 562 Net increase (decrease) in net assets resulting from 1,806 253 (4) 674 operations Changes from principal transactions: Premiums 695 115 8 254 Death Benefits - Surrenders and withdrawals (1,531) (141) (21) (220) Cost of insurance and administrative charges (14) (1) (1) (2) Transfers between Divisions (including fixed account), net (178) 32 1 47 Increase (decrease) in net assets derived from principal transactions (1,028) 5 (13) 79 Total increase (decrease) in net assets 778 258 (17) 753 Net assets at December 31, 2013 $ 15,228 $ 1,085 $ 248 $ 2,972 The accompanying notes are an integral part of these financial statements. 52 RELIASTAR LIFE INSURANCE COMPANY SEPARATE ACCOUNT N Statements of Changes in Net Assets For the Years Ended December 31, 2013 and 2012 (Dollars in thousands) ING American Century Small- ING Baron ING Baron ING Columbia Mid Cap Value Growth Growth Contrarian Core Portfolio - Portfolio - Initial Portfolio - Portfolio - Initial Service Class Class Service Class Class Net assets at January 1, 2012 $ 125 $ 4,092 $ 207 $ 1,178 Increase (decrease) in net assets Operations: Net investment income (loss) (1) (61) (3) (11) Total realized gain (loss) on investments and capital gains distributions 13 124 14 3 Net unrealized appreciation (depreciation) of investments 7 663 25 138 Net increase (decrease) in net assets resulting from 19 726 36 130 operations Changes from principal transactions: Premiums 16 376 18 137 Death Benefits - (28) - - Surrenders and withdrawals (11) (349) (24) (51) Policy Loans 1 (11) (2) (1) Contract Charges - (1) - (1) Transfers between Divisions (including fixed account), net - (197) (17) (35) Increase (decrease) in net assets derived from principal transactions 6 (210) (25) 49 Total increase (decrease) in net assets 25 516 11 179 Net assets at December 31, 2012 150 4,608 218 1,357 Increase (decrease) in net assets Operations: Net investment income (loss) - 2 (1) 3 Total realized gain (loss) on investments and capital gains distributions 18 464 50 65 Net unrealized appreciation (depreciation) of investments 27 1,275 30 389 Net increase (decrease) in net assets resulting from 45 1,741 79 457 operations Changes from principal transactions: Premiums 9 435 17 141 Death Benefits - Surrenders and withdrawals (18) (510) (71) (102) Cost of insurance and administrative charges (1) (4) (1) (1) Transfers between Divisions (including fixed account), net 1 108 13 (6) Increase (decrease) in net assets derived from principal transactions (9) 29 (42) 32 Total increase (decrease) in net assets 36 1,770 37 489 Net assets at December 31, 2013 $ 186 $ 6,378 $ 255 $ 1,846 The accompanying notes are an integral part of these financial statements. 53 RELIASTAR LIFE INSURANCE COMPANY SEPARATE ACCOUNT N Statements of Changes in Net Assets For the Years Ended December 31, 2013 and 2012 (Dollars in thousands) ING Fidelity® ING Fidelity® ING Columbia VIP VIP Equity- ING Fidelity® Contrarian Core Contrafund® Income VIP Mid Cap Portfolio - Portfolio - Portfolio - Portfolio - Service Class Service Class Service Class Service Class Net assets at January 1, 2012 $ 63 $ 1,557 $ 338 $ 422 Increase (decrease) in net assets Operations: Net investment income (loss) (1) (15) 3 (6) Total realized gain (loss) on investments and capital gains distributions 1 23 16 (7) Net unrealized appreciation (depreciation) of investments 7 213 32 66 Net increase (decrease) in net assets resulting from 7 221 51 53 operations Changes from principal transactions: Premiums 13 169 27 60 Death Benefits - (5) - (1) Surrenders and withdrawals (1) (180) (62) (101) Policy Loans - (3) (1) (2) Contract Charges - (2) - (1) Transfers between Divisions (including fixed account), net - (77) 2 (14) Increase (decrease) in net assets derived from principal transactions 12 (98) (34) (59) Total increase (decrease) in net assets 19 123 17 (6) Net assets at December 31, 2012 82 1,680 355 416 Increase (decrease) in net assets Operations: Net investment income (loss) - (10) 10 (6) Total realized gain (loss) on investments and capital gains distributions - 189 39 44 Net unrealized appreciation (depreciation) of investments 28 278 39 92 Net increase (decrease) in net assets resulting from 28 457 88 130 operations Changes from principal transactions: Premiums 10 127 33 53 Death Benefits - Surrenders and withdrawals - (350) (80) (96) Cost of insurance and administrative charges - (6) (1) (2) Transfers between Divisions (including fixed account), net - 48 13 - Increase (decrease) in net assets derived from principal transactions 10 (181) (35) (45) Total increase (decrease) in net assets 38 276 53 85 Net assets at December 31, 2013 $ 120 $ 1,956 $ 408 $ 501 The accompanying notes are an integral part of these financial statements. 54 RELIASTAR LIFE INSURANCE COMPANY SEPARATE ACCOUNT N Statements of Changes in Net Assets For the Years Ended December 31, 2013 and 2012 (Dollars in thousands) ING Growth and ING Invesco ING Invesco ING Global Income Core Comstock Comstock Bond Portfolio - Portfolio - Portfolio - Initial Portfolio - Service Class Service Class Class Service Class Net assets at January 1, 2012 $ 432 $ 136 $ 4,850 $ 158 Increase (decrease) in net assets Operations: Net investment income (loss) 21 (2) 4 - Total realized gain (loss) on investments and capital gains distributions 17 6 (152) (2) Net unrealized appreciation (depreciation) of investments (11) 5 935 29 Net increase (decrease) in net assets resulting from 27 9 787 27 operations Changes from principal transactions: Premiums 70 14 391 11 Death Benefits (20) - (9) (3) Surrenders and withdrawals (39) (24) (463) (8) Policy Loans (12) - 8 (1) Contract Charges (1) - (1) - Transfers between Divisions (including fixed account), net (12) - (521) (2) Increase (decrease) in net assets derived from principal transactions (14) (10) (595) (3) Total increase (decrease) in net assets 13 (1) 192 24 Net assets at December 31, 2012 445 135 5,042 182 Increase (decrease) in net assets Operations: Net investment income (loss) 1 1 (20) (1) Total realized gain (loss) on investments and capital gains distributions 12 8 89 9 Net unrealized appreciation (depreciation) of investments (37) 2 1,652 52 Net increase (decrease) in net assets resulting from (24) 11 1,721 60 operations Changes from principal transactions: Premiums 37 2 419 6 Death Benefits - Surrenders and withdrawals (69) (1) (756) (32) Cost of insurance and administrative charges (2) - (7) (1) Transfers between Divisions (including fixed account), net (21) (147) 887 - Increase (decrease) in net assets derived from principal transactions (55) (146) 543 (27) Total increase (decrease) in net assets (79) (135) 2,264 33 Net assets at December 31, 2013 $ 366 $ - $ 7,306 $ 215 The accompanying notes are an integral part of these financial statements. 55 RELIASTAR LIFE INSURANCE COMPANY SEPARATE ACCOUNT N Statements of Changes in Net Assets For the Years Ended December 31, 2013 and 2012 (Dollars in thousands) ING Invesco ING Invesco Equity and Equity and ING JPMorgan ING JPMorgan Income Income Mid Cap Value Mid Cap Value Portfolio - Initial Portfolio - Portfolio - Initial Portfolio - Class Service Class Class Service Class Net assets at January 1, 2012 $ 8,853 $ 186 $ 5,948 $ 235 Increase (decrease) in net assets Operations: Net investment income (loss) 83 1 (31) (2) Total realized gain (loss) on investments and capital gains distributions (69) 4 38 25 Net unrealized appreciation (depreciation) of investments 949 16 1,082 18 Net increase (decrease) in net assets resulting from 963 21 1,089 41 operations Changes from principal transactions: Premiums 398 22 550 22 Death Benefits (15) (3) (30) - Surrenders and withdrawals (1,152) (10) (620) (28) Policy Loans 32 (7) 6 1 Contract Charges - Transfers between Divisions (including fixed account), net 48 (1) (223) (9) Increase (decrease) in net assets derived from principal transactions (689) 1 (317) (14) Total increase (decrease) in net assets 274 22 772 27 Net assets at December 31, 2012 9,127 208 6,720 262 Increase (decrease) in net assets Operations: Net investment income (loss) - - (43) (2) Total realized gain (loss) on investments and capital gains distributions 105 3 438 38 Net unrealized appreciation (depreciation) of investments 1,953 49 1,623 40 Net increase (decrease) in net assets resulting from 2,058 52 2,018 76 operations Changes from principal transactions: Premiums 499 36 534 23 Death Benefits - Surrenders and withdrawals (1,062) (6) (841) (39) Cost of insurance and administrative charges (10) (1) (6) (1) Transfers between Divisions (including fixed account), net 4 35 334 (10) Increase (decrease) in net assets derived from principal transactions (569) 64 21 (27) Total increase (decrease) in net assets 1,489 116 2,039 49 Net assets at December 31, 2013 $ 10,616 $ 324 $ 8,759 $ 311 The accompanying notes are an integral part of these financial statements. 56 RELIASTAR LIFE INSURANCE COMPANY SEPARATE ACCOUNT N Statements of Changes in Net Assets For the Years Ended December 31, 2013 and 2012 (Dollars in thousands) ING ING Oppenheimer Oppenheimer ING PIMCO ING PIMCO Global Global Total Return Total Return Portfolio - Initial Portfolio - Portfolio - Initial Portfolio - Class Service Class Class Service Class Net assets at January 1, 2012 $ 33,834 $ 455 $ 13,690 $ 1,406 Increase (decrease) in net assets Operations: Net investment income (loss) (34) (2) 284 25 Total realized gain (loss) on investments and capital gains distributions 532 26 66 5 Net unrealized appreciation (depreciation) of investments 5,915 64 608 61 Net increase (decrease) in net assets resulting from 6,413 88 958 91 operations Changes from principal transactions: Premiums 1,629 120 1,887 289 Death Benefits (53) - (54) (1) Surrenders and withdrawals (3,862) (41) (1,729) (240) Policy Loans 123 (6) (31) (11) Contract Charges 7 (1) (2) (1) Transfers between Divisions (including fixed account), net (1,427) (89) 1,484 58 Increase (decrease) in net assets derived from principal transactions (3,583) (17) 1,555 94 Total increase (decrease) in net assets 2,830 71 2,513 185 Net assets at December 31, 2012 36,664 526 16,203 1,591 Increase (decrease) in net assets Operations: Net investment income (loss) (19) (1) 346 29 Total realized gain (loss) on investments and capital gains distributions 1,316 35 259 5 Net unrealized appreciation (depreciation) of investments 7,602 96 (1,112) (85) Net increase (decrease) in net assets resulting from 8,899 130 (507) (51) operations Changes from principal transactions: Premiums 1,616 50 1,631 171 Death Benefits - Surrenders and withdrawals (3,978) (105) (1,451) (107) Cost of insurance and administrative charges (37) (2) (11) (5) Transfers between Divisions (including fixed account), net (681) (1) (361) (118) Increase (decrease) in net assets derived from principal transactions (3,080) (58) (192) (59) Total increase (decrease) in net assets 5,819 72 (699) (110) Net assets at December 31, 2013 $ 42,483 $ 598 $ 15,504 $ 1,481 The accompanying notes are an integral part of these financial statements. 57 RELIASTAR LIFE INSURANCE COMPANY SEPARATE ACCOUNT N Statements of Changes in Net Assets For the Years Ended December 31, 2013 and 2012 (Dollars in thousands) ING Pioneer High Yield ING Solution ING Solution ING Solution Portfolio - Initial 2015 Portfolio - 2015 Portfolio - 2025 Portfolio - Class Initial Class Service Class Initial Class Net assets at January 1, 2012 $ 5,634 $ 2,948 $ 1,129 $ 3,992 Increase (decrease) in net assets Operations: Net investment income (loss) 278 104 35 59 Total realized gain (loss) on investments and capital gains distributions 82 51 19 198 Net unrealized appreciation (depreciation) of investments 457 167 62 230 Net increase (decrease) in net assets resulting from 817 322 116 487 operations Changes from principal transactions: Premiums 533 875 204 674 Death Benefits (23) (1) - (49) Surrenders and withdrawals (607) (141) (71) (104) Policy Loans (37) (16) (3) (54) Contract Charges 1 (2) (1) (4) Transfers between Divisions (including fixed account), net 211 46 22 (299) Increase (decrease) in net assets derived from principal transactions 78 761 151 164 Total increase (decrease) in net assets 895 1,083 267 651 Net assets at December 31, 2012 6,529 4,031 1,396 4,643 Increase (decrease) in net assets Operations: Net investment income (loss) 245 88 26 58 Total realized gain (loss) on investments and capital gains distributions 187 134 51 213 Net unrealized appreciation (depreciation) of investments 275 105 30 478 Net increase (decrease) in net assets resulting from 707 327 107 749 operations Changes from principal transactions: Premiums 570 535 164 622 Death Benefits - Surrenders and withdrawals (933) (347) (119) (406) Cost of insurance and administrative charges (6) (4) (4) (6) Transfers between Divisions (including fixed account), net 446 (17) 1 351 Increase (decrease) in net assets derived from principal transactions 77 167 42 561 Total increase (decrease) in net assets 784 494 149 1,310 Net assets at December 31, 2013 $ 7,313 $ 4,525 $ 1,545 $ 5,953 The accompanying notes are an integral part of these financial statements. 58 RELIASTAR LIFE INSURANCE COMPANY SEPARATE ACCOUNT N Statements of Changes in Net Assets For the Years Ended December 31, 2013 and 2012 (Dollars in thousands) ING Solution ING Solution ING Solution ING Solution 2025 Portfolio - 2035 Portfolio - 2035 Portfolio - 2045 Portfolio - Service Class Initial Class Service Class Initial Class Net assets at January 1, 2012 $ 1,037 $ 2,380 $ 371 $ 1,381 Increase (decrease) in net assets Operations: Net investment income (loss) 14 26 3 11 Total realized gain (loss) on investments and capital gains distributions (8) 34 (1) 21 Net unrealized appreciation (depreciation) of investments 118 289 49 183 Net increase (decrease) in net assets resulting from 124 349 51 215 operations Changes from principal transactions: Premiums 85 580 39 356 Death Benefits - Surrenders and withdrawals (62) (67) (9) (28) Policy Loans - (20) 2 2 Contract Charges (1) (4) (1) (3) Transfers between Divisions (including fixed account), net (4) (14) (1) 24 Increase (decrease) in net assets derived from principal transactions 18 475 30 351 Total increase (decrease) in net assets 142 824 81 566 Net assets at December 31, 2012 1,179 3,204 452 1,947 Increase (decrease) in net assets Operations: Net investment income (loss) 10 26 1 10 Total realized gain (loss) on investments and capital gains distributions 5 121 26 63 Net unrealized appreciation (depreciation) of investments 159 494 50 374 Net increase (decrease) in net assets resulting from 174 641 77 447 operations Changes from principal transactions: Premiums 59 555 24 329 Death Benefits - Surrenders and withdrawals (41) (204) (99) (147) Cost of insurance and administrative charges (6) (6) (2) (4) Transfers between Divisions (including fixed account), net (9) 17 1 (3) Increase (decrease) in net assets derived from principal transactions 3 362 (76) 175 Total increase (decrease) in net assets 177 1,003 1 622 Net assets at December 31, 2013 $ 1,356 $ 4,207 $ 453 $ 2,569 The accompanying notes are an integral part of these financial statements. 59 RELIASTAR LIFE INSURANCE COMPANY SEPARATE ACCOUNT N Statements of Changes in Net Assets For the Years Ended December 31, 2013 and 2012 (Dollars in thousands) ING T. Rowe Price Diversified ING Solution ING Solution Mid Cap ING Solution Income Income Growth 2045 Portfolio - Portfolio - Initial Portfolio - Portfolio - Initial Service Class Class Service Class Class Net assets at January 1, 2012 $ 677 $ 2,923 $ 207 $ 42,021 Increase (decrease) in net assets Operations: Net investment income (loss) 3 100 10 (401) Total realized gain (loss) on investments and capital gains distributions 4 (23) 1 3,285 Net unrealized appreciation (depreciation) of investments 90 167 9 3,066 Net increase (decrease) in net assets resulting from 97 244 20 5,950 operations Changes from principal transactions: Premiums 65 89 37 1,605 Death Benefits - (1) - (51) Surrenders and withdrawals (6) (332) (4) (4,512) Policy Loans 2 (46) - 15 Contract Charges (1) (1) - (5) Transfers between Divisions (including fixed account), net (3) 35 24 (1,509) Increase (decrease) in net assets derived from principal transactions 57 (256) 57 (4,457) Total increase (decrease) in net assets 154 (12) 77 1,493 Net assets at December 31, 2012 831 2,911 284 43,514 Increase (decrease) in net assets Operations: Net investment income (loss) 1 56 4 (539) Total realized gain (loss) on investments and capital gains distributions 86 (15) 5 1,055 Net unrealized appreciation (depreciation) of investments 67 117 6 13,329 Net increase (decrease) in net assets resulting from 154 158 15 13,845 operations Changes from principal transactions: Premiums 44 51 17 1,565 Death Benefits - Surrenders and withdrawals (300) (515) (59) (4,643) Cost of insurance and administrative charges (4) (1) (1) (47) Transfers between Divisions (including fixed account), net - 9 1 (1,199) Increase (decrease) in net assets derived from principal transactions (260) (456) (42) (4,324) Total increase (decrease) in net assets (106) (298) (27) 9,521 Net assets at December 31, 2013 $ 725 $ 2,613 $ 257 $ 53,035 The accompanying notes are an integral part of these financial statements. 60 RELIASTAR LIFE INSURANCE COMPANY SEPARATE ACCOUNT N Statements of Changes in Net Assets For the Years Ended December 31, 2013 and 2012 (Dollars in thousands) ING T. Rowe Price Diversified ING T. Rowe ING T. Rowe Mid Cap Price Growth Price Growth ING Templeton Growth Equity Equity Foreign Equity Portfolio - Portfolio - Initial Portfolio - Portfolio - Initial Service Class Class Service Class Class Net assets at January 1, 2012 $ 182 $ 3,634 $ 228 $ 1,326 Increase (decrease) in net assets Operations: Net investment income (loss) (2) (51) (4) 30 Total realized gain (loss) on investments and capital gains distributions 30 1 8 30 Net unrealized appreciation (depreciation) of investments (1) 668 39 781 Net increase (decrease) in net assets resulting from 27 618 43 841 operations Changes from principal transactions: Premiums 37 397 91 399 Death Benefits (3) (29) - (4) Surrenders and withdrawals (2) (392) (8) (245) Policy Loans (1) (9) (8) (4) Contract Charges - (1) - - Transfers between Divisions (including fixed account), net (27) 6 32 3,116 Increase (decrease) in net assets derived from principal transactions 4 (28) 107 3,262 Total increase (decrease) in net assets 31 590 150 4,103 Net assets at December 31, 2012 213 4,224 378 5,429 Increase (decrease) in net assets Operations: Net investment income (loss) (4) (67) (6) 7 Total realized gain (loss) on investments and capital gains distributions 16 241 21 85 Net unrealized appreciation (depreciation) of investments 59 1,402 121 936 Net increase (decrease) in net assets resulting from 71 1,576 136 1,028 operations Changes from principal transactions: Premiums 27 464 29 660 Death Benefits - Surrenders and withdrawals (32) (615) (24) (505) Cost of insurance and administrative charges (1) (4) (1) (5) Transfers between Divisions (including fixed account), net 11 149 (18) (7) Increase (decrease) in net assets derived from principal transactions 5 (6) (14) 143 Total increase (decrease) in net assets 76 1,570 122 1,171 Net assets at December 31, 2013 $ 289 $ 5,794 $ 500 $ 6,600 The accompanying notes are an integral part of these financial statements. 61 RELIASTAR LIFE INSURANCE COMPANY SEPARATE ACCOUNT N Statements of Changes in Net Assets For the Years Ended December 31, 2013 and 2012 (Dollars in thousands) ING UBS U.S. ING UBS U.S. ING Strategic ING Templeton Large Cap Large Cap Allocation Foreign Equity Equity Equity Conservative Portfolio - Portfolio - Initial Portfolio - Portfolio - Service Class Class Service Class Class I Net assets at January 1, 2012 $ 178 $ 2,755 $ 12 $ 4,033 Increase (decrease) in net assets Operations: Net investment income (loss) 3 (13) - 50 Total realized gain (loss) on investments and capital gains distributions 6 (4) - 223 Net unrealized appreciation (depreciation) of investments 86 339 1 226 Net increase (decrease) in net assets resulting from 95 322 1 499 operations Changes from principal transactions: Premiums 50 118 3 469 Death Benefits (2) (1) - - Surrenders and withdrawals (41) (346) - (300) Policy Loans - 17 - 3 Contract Charges (1) 1 - (3) Transfers between Divisions (including fixed account), net 337 (139) - (41) Increase (decrease) in net assets derived from principal transactions 343 (350) 3 128 Total increase (decrease) in net assets 438 (28) 4 627 Net assets at December 31, 2012 616 2,727 16 4,660 Increase (decrease) in net assets Operations: Net investment income (loss) (1) 4 - 55 Total realized gain (loss) on investments and capital gains distributions 30 398 4 121 Net unrealized appreciation (depreciation) of investments 76 (132) (2) 350 Net increase (decrease) in net assets resulting from 105 270 2 526 operations Changes from principal transactions: Premiums 48 27 1 1,072 Death Benefits - Surrenders and withdrawals (160) (151) - (586) Cost of insurance and administrative charges (3) (1) - (5) Transfers between Divisions (including fixed account), net (1) (2,872) (19) 532 Increase (decrease) in net assets derived from principal transactions (116) (2,997) (18) 1,013 Total increase (decrease) in net assets (11) (2,727) (16) 1,539 Net assets at December 31, 2013 $ 605 $ - $ - $ 6,199 The accompanying notes are an integral part of these financial statements. 62 RELIASTAR LIFE INSURANCE COMPANY SEPARATE ACCOUNT N Statements of Changes in Net Assets For the Years Ended December 31, 2013 and 2012 (Dollars in thousands) ING BlackRock ING Strategic ING Strategic Science and Allocation Allocation ING Growth and Technology Growth Moderate Income Opportunities Portfolio - Portfolio - Portfolio - Portfolio - Class I Class I Class I Class I Net assets at January 1, 2012 $ 5,888 $ 9,142 $ 2,106 $ 1,615 Increase (decrease) in net assets Operations: Net investment income (loss) 6 62 10 (22) Total realized gain (loss) on investments and capital gains distributions (279) (5) (11) 197 Net unrealized appreciation (depreciation) of investments 1,064 1,101 300 (76) Net increase (decrease) in net assets resulting from 791 1,158 299 99 operations Changes from principal transactions: Premiums 1,082 1,670 194 264 Death Benefits (2) - (1) - Surrenders and withdrawals (661) (672) (248) (99) Policy Loans (13) (47) - (13) Contract Charges (6) (10) (1) (1) Transfers between Divisions (including fixed account), net (204) 200 (17) (114) Increase (decrease) in net assets derived from principal transactions 196 1,141 (73) 37 Total increase (decrease) in net assets 987 2,299 226 136 Net assets at December 31, 2012 6,875 11,441 2,332 1,751 Increase (decrease) in net assets Operations: Net investment income (loss) 21 84 6 (6) Total realized gain (loss) on investments and capital gains distributions 243 450 214 103 Net unrealized appreciation (depreciation) of investments 1,175 1,225 1,035 (24) Net increase (decrease) in net assets resulting from 1,439 1,759 1,255 73 operations Changes from principal transactions: Premiums 919 1,604 280 59 Death Benefits - Surrenders and withdrawals (592) (839) (561) (11) Cost of insurance and administrative charges (14) (20) (6) (1) Transfers between Divisions (including fixed account), net 103 361 3,102 (1,871) Increase (decrease) in net assets derived from principal transactions 416 1,106 2,815 (1,824) Total increase (decrease) in net assets 1,855 2,865 4,070 (1,751) Net assets at December 31, 2013 $ 8,730 $ 14,306 $ 6,402 $ - The accompanying notes are an integral part of these financial statements. 63 RELIASTAR LIFE INSURANCE COMPANY SEPARATE ACCOUNT N Statements of Changes in Net Assets For the Years Ended December 31, 2013 and 2012 (Dollars in thousands) ING Index Plus ING Index Plus ING Index Plus ING LargeCap MidCap SmallCap International Portfolio - Portfolio - Portfolio - Index Portfolio - Class I Class I Class I Class I Net assets at January 1, 2012 $ 2,611 $ 5,704 $ 3,413 $ 642 Increase (decrease) in net assets Operations: Net investment income (loss) 5 (32) (31) 9 Total realized gain (loss) on investments and capital gains distributions 242 83 (63) 3 Net unrealized appreciation (depreciation) of investments 83 835 456 103 Net increase (decrease) in net assets resulting from 330 886 362 115 operations Changes from principal transactions: Premiums 244 401 281 4 Death Benefits (4) (24) (9) - Surrenders and withdrawals (244) (595) (301) (4) Policy Loans (9) 6 (4) - Contract Charges - (1) - - Transfers between Divisions (including fixed account), net (11) (171) (110) 60 Increase (decrease) in net assets derived from principal transactions (24) (384) (143) 60 Total increase (decrease) in net assets 306 502 219 175 Net assets at December 31, 2012 2,917 6,206 3,632 817 Increase (decrease) in net assets Operations: Net investment income (loss) 13 (20) (20) (8) Total realized gain (loss) on investments and capital gains distributions 138 310 137 86 Net unrealized appreciation (depreciation) of investments 719 1,659 1,362 (56) Net increase (decrease) in net assets resulting from 870 1,949 1,479 22 operations Changes from principal transactions: Premiums 167 471 379 5 Death Benefits - Surrenders and withdrawals (335) (1,078) (539) (4) Cost of insurance and administrative charges (3) (6) (3) - Transfers between Divisions (including fixed account), net (71) 19 159 (777) Increase (decrease) in net assets derived from principal transactions (242) (594) (4) (776) Total increase (decrease) in net assets 628 1,355 1,475 (754) Net assets at December 31, 2013 $ 3,545 $ 7,561 $ 5,107 $ 63 The accompanying notes are an integral part of these financial statements. 64 RELIASTAR LIFE INSURANCE COMPANY SEPARATE ACCOUNT N Statements of Changes in Net Assets For the Years Ended December 31, 2013 and 2012 (Dollars in thousands) ING Russell™ ING Russell™ ING Large Cap ING Russell™ Mid Cap International Growth Index Large Cap Index Growth Index Index Portfolio - Portfolio - Portfolio - Portfolio - Class S Class I Class I Class S Net assets at January 1, 2012 $ 36 $ 36,330 $ 7,215 $ 864 Increase (decrease) in net assets Operations: Net investment income (loss) - (92) 74 (10) Total realized gain (loss) on investments and capital gains distributions - 1,431 323 68 Net unrealized appreciation (depreciation) of investments 6 3,309 577 62 Net increase (decrease) in net assets resulting from 6 4,648 974 120 operations Changes from principal transactions: Premiums 83 1,403 330 127 Death Benefits - (103) (33) - Surrenders and withdrawals (46) (4,113) (861) (125) Policy Loans (5) 174 31 3 Contract Charges (1) 3 1 - Transfers between Divisions (including fixed account), net (27) (783) (230) (48) Increase (decrease) in net assets derived from principal transactions 4 (3,419) (762) (43) Total increase (decrease) in net assets 10 1,229 212 77 Net assets at December 31, 2012 46 37,559 7,427 941 Increase (decrease) in net assets Operations: Net investment income (loss) 7 28 18 (9) Total realized gain (loss) on investments and capital gains distributions 10 2,194 521 51 Net unrealized appreciation (depreciation) of investments 127 8,496 1,600 291 Net increase (decrease) in net assets resulting from 144 10,718 2,139 333 operations Changes from principal transactions: Premiums 104 1,275 381 166 Death Benefits - Surrenders and withdrawals (52) (4,639) (1,135) (99) Cost of insurance and administrative charges (1) (49) (8) (1) Transfers between Divisions (including fixed account), net 784 (810) (134) 121 Increase (decrease) in net assets derived from principal transactions 835 (4,223) (896) 187 Total increase (decrease) in net assets 979 6,495 1,243 520 Net assets at December 31, 2013 $ 1,025 $ 44,054 $ 8,670 $ 1,461 The accompanying notes are an integral part of these financial statements. 65 RELIASTAR LIFE INSURANCE COMPANY SEPARATE ACCOUNT N Statements of Changes in Net Assets For the Years Ended December 31, 2013 and 2012 (Dollars in thousands) ING Small ING ING MidCap ING SmallCap Company International Opportunities Opportunities Portfolio - Value Portfolio - Portfolio - Portfolio - Class I Class I Class I Class I Net assets at January 1, 2012 $ 135 $ 9,424 $ 24,674 $ 13,843 Increase (decrease) in net assets Operations: Net investment income (loss) (1) 114 (230) (204) Total realized gain (loss) on investments and capital gains distributions 8 (1,130) 2,278 2,337 Net unrealized appreciation (depreciation) of investments 11 2,583 987 (311) Net increase (decrease) in net assets resulting from 18 1,567 3,035 1,822 operations Changes from principal transactions: Premiums - 514 855 542 Death Benefits - (39) (49) (2) Surrenders and withdrawals (6) (1,006) (2,545) (1,434) Policy Loans (1) 22 17 (12) Contract Charges - 2 (2) (2) Transfers between Divisions (including fixed account), net (1) (427) (581) (260) Increase (decrease) in net assets derived from principal transactions (8) (934) (2,305) (1,168) Total increase (decrease) in net assets 10 633 730 654 Net assets at December 31, 2012 145 10,057 25,404 14,497 Increase (decrease) in net assets Operations: Net investment income (loss) (1) 125 (403) (233) Total realized gain (loss) on investments and capital gains distributions 33 (932) 2,667 2,082 Net unrealized appreciation (depreciation) of investments 15 2,688 5,378 3,347 Net increase (decrease) in net assets resulting from 47 1,881 7,642 5,196 operations Changes from principal transactions: Premiums - 465 1,166 685 Death Benefits - Surrenders and withdrawals (48) (1,064) (2,729) (1,502) Cost of insurance and administrative charges - (7) (28) (15) Transfers between Divisions (including fixed account), net (8) (308) 726 (274) Increase (decrease) in net assets derived from principal transactions (56) (914) (865) (1,106) Total increase (decrease) in net assets (9) 967 6,777 4,090 Net assets at December 31, 2013 $ 136 $ 11,024 $ 32,181 $ 18,587 The accompanying notes are an integral part of these financial statements. 66 RELIASTAR LIFE INSURANCE COMPANY SEPARATE ACCOUNT N Statements of Changes in Net Assets For the Years Ended December 31, 2013 and 2012 (Dollars in thousands) Neuberger Lord Abbett Berman AMT PIMCO Real Series Fund Socially Oppenheimer Return MidCap Stock Responsive Main Street Portfolio - Portfolio - Portfolio® - Small Cap Administrative Class VC Class I Fund®/VA Class Net assets at January 1, 2012 $ 1,453 $ 3,286 $ 147 $ 10,375 Increase (decrease) in net assets Operations: Net investment income (loss) (11) (41) (2) (47) Total realized gain (loss) on investments and capital gains distributions (49) 33 3 950 Net unrealized appreciation (depreciation) of investments 248 323 26 (38) Net increase (decrease) in net assets resulting from 188 315 27 865 operations Changes from principal transactions: Premiums 180 355 27 2,584 Death Benefits - (9) - (7) Surrenders and withdrawals (103) (188) (17) (789) Policy Loans (2) 9 1 (92) Contract Charges (1) - - (6) Transfers between Divisions (including fixed account), net (74) (166) 21 3,264 Increase (decrease) in net assets derived from principal transactions - 1 32 4,954 Total increase (decrease) in net assets 188 316 59 5,819 Net assets at December 31, 2012 1,641 3,602 206 16,194 Increase (decrease) in net assets Operations: Net investment income (loss) (18) (29) (2) 30 Total realized gain (loss) on investments and capital gains distributions 38 92 14 414 Net unrealized appreciation (depreciation) of investments 446 1,183 72 (2,152) Net increase (decrease) in net assets resulting from 466 1,246 84 (1,708) operations Changes from principal transactions: Premiums 174 310 18 1,955 Death Benefits - Surrenders and withdrawals (203) (375) (17) (920) Cost of insurance and administrative charges (2) (4) (1) (16) Transfers between Divisions (including fixed account), net (12) (111) 30 (2,432) Increase (decrease) in net assets derived from principal transactions (43) (180) 30 (1,413) Total increase (decrease) in net assets 423 1,066 114 (3,121) Net assets at December 31, 2013 $ 2,064 $ 4,668 $ 320 $ 13,073 The accompanying notes are an integral part of these financial statements. 67 RELIASTAR LIFE INSURANCE COMPANY SEPARATE ACCOUNT N Statements of Changes in Net Assets For the Years Ended December 31, 2013 and 2012 (Dollars in thousands) Pioneer High Yield VCT Portfolio - Class I Wanger Select Wanger USA Net assets at January 1, 2012 $ 1,792 $ 3,232 $ 2,637 Increase (decrease) in net assets Operations: Net investment income (loss) 164 (33) (31) Total realized gain (loss) on investments and capital gains distributions 59 (77) 97 Net unrealized appreciation (depreciation) of investments 57 635 405 Net increase (decrease) in net assets resulting from 280 525 471 operations Changes from principal transactions: Premiums 357 271 356 Death Benefits (1) (8) (1) Surrenders and withdrawals (134) (360) (300) Policy Loans (5) (3) (8) Contract Charges (1) (1) (1) Transfers between Divisions (including fixed account), net 180 (353) (251) Increase (decrease) in net assets derived from principal transactions 396 (454) (205) Total increase (decrease) in net assets 676 71 266 Net assets at December 31, 2012 2,468 3,303 2,903 Increase (decrease) in net assets Operations: Net investment income (loss) 107 (41) (42) Total realized gain (loss) on investments and capital gains distributions 185 155 355 Net unrealized appreciation (depreciation) of investments (18) 925 619 Net increase (decrease) in net assets resulting from 274 1,039 932 operations Changes from principal transactions: Premiums 373 256 326 Death Benefits - - - Surrenders and withdrawals (297) (375) (268) Cost of insurance and administrative charges (4) (4) (5) Transfers between Divisions (including fixed account), net 205 (165) (4) Increase (decrease) in net assets derived from principal transactions 277 (288) 49 Total increase (decrease) in net assets 551 751 981 Net assets at December 31, 2013 $ 3,019 $ 4,054 $ 3,884 The accompanying notes are an integral part of these financial statements. 68 RELIASTAR LIFE INSURANCE COMPANY SEPARATE ACCOUNT N Notes to Financial Statements 1. Organization ReliaStar Life Insurance Company Separate Account N (the Account), formerly Northern Life Separate Account One, was established by Northern Life Insurance Company (Northern Life) to support the operations of variable annuity contracts (Contracts). In 2002, Northern Life merged with ReliaStar Life Insurance Company (ReliaStar Life or the Company). The Company is an indirect, wholly owned subsidiary of Voya Financial, Inc. (name changed from ING U.S., Inc.) (Voya Financial), a holding company domiciled in the State of Delaware. In 2009, ING announced the anticipated separation of its global banking and insurance businesses, including the divestiture of Voya Financial, which together with its subsidiaries, including the Company, constitutes ING's U.S.-based retirement, investment management, and insurance operations. On May 2, 2013, the common stock of Voya Financial began trading on the New York Stock Exchange under the symbol VOYA. On May 7, 2013 and May 31, 2013, Voya Financial completed its initial public offering of common stock, including the issuance and sale by Voya Financial of 30,769,230 shares of common stock and the sale by ING Insurance International B.V. (ING International), an indirect, wholly owned subsidiary of ING Groep N.V. (ING) and previously the sole stockholder of Voya Financial, of 44,201,773 shares of outstanding common stock of Voya Financial (collectively, the IPO). On September 30, 2013, ING International transferred all of its shares of Voya Financial common stock to ING. On October 29, 2013, ING completed a sale of 37,950,000 shares of common stock of Voya Financial in a registered public offering (Secondary Offering), reducing ING's ownership of Voya Financial to 57%. On March 25, 2014, ING completed a sale of 30,475,000 shares of common stock of Voya Financial in a registered public offering. On March 25, 2014, pursuant to the terms of a share repurchase agreement between ING and Voya Financial, Voya Financial acquired 7,255,853 shares of its common stock from ING (the Direct Share Buyback) (the offering and the Direct Share Buyback collectively, the Transactions). Upon completion of the Transactions, INGs ownership of Voya Financial was reduced to approximately 43%. On April 11, 2013, plans to rebrand ING U.S., Inc. as Voya Financial were announced, and in January 2014, additional details regarding the operational and legal work associated with the rebranding were announced. On April 7, 2014, ING U.S., Inc. changed its legal name to Voya Financial, Inc.; and based on current expectations, in May 2014 its Investment Management and Employee Benefits businesses will begin using the Voya Financial brand. In September 2014, Voya Financials remaining businesses will begin using the Voya Financial brand and all remaining Voya Financial legal entities that currently have names incorporating the ING brand, will change their names to reflect the Voya brand. Voya Financial anticipates that the process of changing all marketing 69 RELIASTAR LIFE INSURANCE COMPANY SEPARATE ACCOUNT N Notes to Financial Statements materials, operating materials and legal entity names containing the word ING or Lion to the new brand name will take approximately 24 months. The Account is registered as a unit investment trust with the SEC under the Investment Company Act of 1940, as amended. ReliaStar Life provides for variable accumulation and benefits under the Contracts by crediting annuity considerations to one or more divisions within the Account or a fixed account (an investment option in the Companys general account), as directed by the contract owners. The portion of the Accounts assets applicable to Contracts will not be charged with liabilities arising out of any other business ReliaStar Life may conduct, but obligations of the Account, including the promise to make benefit payments, are obligations of ReliaStar Life. Under applicable insurance law, the assets and liabilities of the Account are clearly identified and distinguished from the other assets and liabilities of ReliaStar Life. At December 31, 2013, the Account had 98 investment divisions (the Divisions), 16 of which invest in an independently managed mutual fund portfolio and 82 of which invest in a mutual fund portfolio advised by affiliates, either ING Investments, LLC (IIL) or Directed Services LLC (DSL). The assets in each Division are invested in shares of a designated mutual fund (Fund) of various investment trusts (the Trusts). Investment Divisions with asset balances at December 31, 2013, and related Trusts are as follows: 70 RELIASTAR LIFE INSURANCE COMPANY SEPARATE ACCOUNT N Notes to Financial Statements American Funds Insurance Series: ING Investor Trust (continued): American Funds Insurance Series® ING T. Rowe Price Equity Income Portfolio - Service Growth Fund - Class 2 Class American Funds Insurance Series® Growth-Income ING T. Rowe Price International Stock Fund - Class 2 Portfolio - Institutional Class American Funds Insurance Series® International Fund - ING U.S. Stock Index Portfolio - Institutional Class Class 2 ING Money Market Portfolio: Fidelity® Variable Insurance Products: ING Money Market Portfolio - Class I Fidelity® VIP Equity-Income Portfolio - Initial Class ING Partners, Inc.: Fidelity® Variable Insurance Products II: ING American Century Small-Mid Cap Value Fidelity® VIP Contrafund® Portfolio - Initial Class Portfolio - Initial Class Fidelity® VIP Index 500 Portfolio - Initial Class ING American Century Small-Mid Cap Value Fidelity® Variable Insurance Products V: Portfolio - Service Class Fidelity® VIP Investment Grade Bond ING Baron Growth Portfolio - Initial Class Portfolio - Initial Class ING Baron Growth Portfolio - Service Class Fidelity® VIP Money Market Portfolio - Initial Class ING Columbia Contrarian Core Portfolio - Initial Class Franklin Templeton Variable Insurance Products Trust: ING Columbia Contrarian Core Portfolio - Service Class Franklin Small Cap Value Securities Fund - Class 2 ING Fidelity® VIP Contrafund® Portfolio - Service ING Balanced Portfolio, Inc.: Class ING Balanced Portfolio - Class I ING Fidelity® VIP Equity-Income Portfolio - Service ING Intermediate Bond Portfolio: Class ING Intermediate Bond Portfolio - Class I ING Fidelity® VIP Mid Cap Portfolio - Service Class ING Investors Trust: ING Global Bond Portfolio - Service Class ING BlackRock Large Cap Growth ING Invesco Comstock Portfolio - Initial Class Portfolio - Institutional Class ING Invesco Comstock Portfolio - Service Class ING BlackRock Large Cap Growth Portfolio - Service ING Invesco Equity and Income Portfolio - Initial Class Class ING Invesco Equity and Income Portfolio - Service Class ING Clarion Global Real Estate ING JPMorgan Mid Cap Value Portfolio - Initial Class Portfolio - Institutional Class ING JPMorgan Mid Cap Value Portfolio - Service Class ING FMR SM Diversified Mid Cap ING Oppenheimer Global Portfolio - Initial Class Portfolio - Institutional Class ING Oppenheimer Global Portfolio - Service Class ING FMR SM Diversified Mid Cap Portfolio - Service ING PIMCO Total Return Portfolio - Initial Class Class ING PIMCO Total Return Portfolio - Service Class ING Global Resources Portfolio - Service Class ING Pioneer High Yield Portfolio - Initial Class ING Invesco Growth and Income Portfolio - Service ING Solution 2015 Portfolio - Initial Class Class ING Solution 2015 Portfolio - Service Class ING Invesco Growth and Income Portfolio - Service 2 ING Solution 2025 Portfolio - Initial Class Class ING Solution 2025 Portfolio - Service Class ING JPMorgan Emerging Markets Equity ING Solution 2035 Portfolio - Initial Class Portfolio - Service Class ING Solution 2035 Portfolio - Service Class ING JPMorgan Small Cap Core Equity ING Solution 2045 Portfolio - Initial Class Portfolio - Institutional Class ING Solution 2045 Portfolio - Service Class ING Large Cap Growth Portfolio - Institutional Class ING Solution Income Portfolio - Initial Class ING Large Cap Growth Portfolio - Service Class ING Solution Income Portfolio - Service Class ING Large Cap Value Portfolio - Institutional Class ING T. Rowe Price Diversified Mid Cap Growth ING Large Cap Value Portfolio - Service Class Portfolio - Initial Class ING Limited Maturity Bond Portfolio - Service Class ING T. Rowe Price Diversified Mid Cap Growth ING Liquid Assets Portfolio - Class I Portfolio - Service Class ING Marsico Growth Portfolio - Institutional Class ING T. Rowe Price Growth Equity Portfolio - Initial ING Marsico Growth Portfolio - Service Class Class ING MFS Total Return Portfolio - Service Class ING T. Rowe Price Growth Equity Portfolio - Service ING MFS Total Return Portfolio - Service 2 Class Class ING Multi-Manager Large Cap Core ING Templeton Foreign Equity Portfolio - Initial Class Portfolio - Service Class ING Templeton Foreign Equity Portfolio - Service Class ING T. Rowe Price Capital Appreciation ING Strategic Allocation Portfolios, Inc.: Portfolio - Service Class ING Strategic Allocation Conservative Portfolio - Class I ING T. Rowe Price Equity Income ING Strategic Allocation Growth Portfolio - Class I Portfolio - Institutional Class ING Strategic Allocation Moderate Portfolio - Class I 71 RELIASTAR LIFE INSURANCE COMPANY SEPARATE ACCOUNT N Notes to Financial Statements ING Variable Funds: Lord Abbett Series Fund, Inc.: ING Growth and Income Portfolio - Class I Lord Abbett Series Fund MidCap Stock ING Variable Portfolios, Inc.: Portfolio - Class VC ING Index Plus LargeCap Portfolio - Class I Neuberger Berman Advisers Management Trust: ING Index Plus MidCap Portfolio - Class I Neuberger Berman AMT Socially Responsive ING Index Plus SmallCap Portfolio - Class I Portfolio® - Class I ING International Index Portfolio - Class I Oppenheimer Variable Account Funds: ING International Index Portfolio - Class S Oppenheimer Main Street Small Cap Fund®/VA ING Russell TM Large Cap Growth Index PIMCO Variable Insurance Trust: Portfolio - Class I PIMCO Real Return Portfolio - Administrative Class ING Russell TM Large Cap Index Portfolio - Class I Pioneer Variable Contracts Trust: ING Russell TM Mid Cap Growth Index Portfolio - Pioneer High Yield VCT Portfolio - Class I Class S Wanger Advisors Trust: ING Small Company Portfolio - Class I Wanger Select ING Variable Products Trust: Wanger USA ING International Value Portfolio - Class I ING MidCap Opportunities Portfolio - Class I ING SmallCap Opportunities Portfolio - Class I The names of certain Divisions were changed during 2013. The following is a summary of current and former names for those Divisions: Current Name Former Name ING Investors Trust: ING Investors Trust: ING Invesco Growth and Income Portfolio - Service Class ING Invesco Van Kampen Growth and Income Portfolio - Service Class ING Invesco Growth and Income Portfolio - Service 2 ING Invesco Van Kampen Growth and Income Portfolio - Class Service 2 Class ING Multi-Manager Large Cap Core Portfolio - Service ING Pioneer Fund Portfolio - Service Class Class ING Partners, Inc.: ING Partners, Inc.: ING Columbia Contrarian Core Portfolio - Initial Class ING Davis New York Venture Portfolio - Initial Class ING Columbia Contrarian Core Portfolio - Service Class ING Davis New York Venture Portfolio - Service Class ING Invesco Comstock Portfolio - Initial Class ING Invesco Van Kampen Comstock Portfolio - Initial Class ING Invesco Comstock Portfolio - Service Class ING Invesco Van Kampen Comstock Portfolio - Service Class ING Invesco Equity and Income Portfolio - Initial Class ING Invesco Van Kampen Equity and Income Portfolio - Initial Class ING Invesco Equity and Income Portfolio - Service Class ING Invesco Van Kampen Equity and Income Portfolio - Service Class Oppenheimer Variable Accounts Funds: Oppenheimer Variable Account Funds: Oppenheimer Main Street Small Cap Fund®/VA Oppenheimer Main Street Small- & Mid-Cap Fund®/VA 72 RELIASTAR LIFE INSURANCE COMPANY SEPARATE ACCOUNT N Notes to Financial Statements During 2013, the following Divisions were closed to contract owners: ING Investor Trust: ING Pioneer Mid Cap Value Portfolio - Service Class ING Partners, Inc.: ING Growth and Income Core Portfolio - Service Class ING UBS U.S. Large Cap Equity Portfolio - Initial Class ING UBS U.S. Large Cap Equity Portfolio - Service Class ING Variable Portfolios, Inc.: ING BlackRock Science and Technology Opportunities Portfolio - Class I 2. Significant Accounting Policies The following is a summary of the significant accounting policies of the Account: Use of Estimates The preparation of financial statements in conformity with accounting principles generally accepted in the United States requires management to make estimates and assumptions that affect the amounts reported in the financial statements and accompanying notes. Actual results could differ from reported results using those estimates. Investments Investments are made in shares of a Division and are recorded at fair value, determined by the net asset value per share of the respective Division. Investment transactions in each Division are recorded on the trade date. Distributions of net investment income and capital gains from each Division are recognized on the ex-distribution date. Realized gains and losses on redemptions of the shares of the Division are determined on a first-in, first-out basis. The difference between cost and current fair value of investments owned on the day of measurement is recorded as unrealized appreciation or depreciation of investments. Federal Income Taxes Operations of the Account form a part of, and are taxed with, the total operations of ReliaStar Life, which is taxed as a life insurance company under the Internal Revenue Code (IRC). Under the current provisions of the IRC, the Company does not expect to incur federal income taxes on the earnings of the Account to the extent the earnings are credited to contract owners. Accordingly, earnings and realized capital gains of the Account attributable to the contract owners are excluded in the determination of the federal income tax liability of ReliaStar Life, and no charge is being made to the Account for federal income taxes for these amounts. The Company will review this tax accounting 73 RELIASTAR LIFE INSURANCE COMPANY SEPARATE ACCOUNT N Notes to Financial Statements in the event of changes in the tax law. Such changes in the law may result in a charge for federal income taxes. Contract Owner Reserves The annuity reserves of the Account are represented by net assets on the Statements of Assets and Liabilities and are equal to the aggregate account values of the contract owners invested in the Account Divisions. Net assets allocated to contracts in the payout period are computed according to the industry standard mortality tables. The assumed investment return is elected by the annuitant and may vary from 3.5% to 5.0%. The mortality risk is fully borne by the Company. To the extent that benefits to be paid to the contract owners exceed their account values, ReliaStar Life will contribute additional funds to the benefit proceeds. Conversely, if amounts allocated exceed amounts required, transfers may be made to ReliaStar Life. Prior to the annuity date, the Contracts are redeemable for the net cash surrender value of the Contracts. Changes from Principal Transactions Included in Changes from principal transactions on the Statements of Changes in Net Assets are items which relate to contract owner activity, including deposits, surrenders and withdrawals, benefits, and contract charges. Also included are transfers between the fixed account and the Divisions, transfers between Divisions, and transfers to (from) ReliaStar Life related to gains and losses resulting from actual mortality experience (the full responsibility for which is assumed by ReliaStar Life). Any net unsettled transactions as of the reporting date are included in Payable to related parties on the Statements of Assets and Liabilities. Future Adoption of Accounting Pronouncements In June 2013, the Financial Accounting Standards Board (FASB) issued Accounting Standards Update (ASU) 2013-08, Financial Services-Investment Companies (Accounting Standards Codification (ASC) Topic 946): Amendments to the Scope, Measurement, and Disclosure Requirements (ASU 2013-08), which provides comprehensive guidance for assessing whether an entity is an investment company and requires an investment company to measure noncontrolling ownership interests in other investment companies at fair value. ASU 2013-08 also requires an entity to disclose that it is an investment company and any changes to that status, as well as information about financial support provided or required to be provided to investees. The provisions of ASU 2013-08 are effective for interim and annual reporting periods in years beginning after December 15, 2013, and should be applied prospectively for entities that are investment companies upon the effective date of the amendments. The Account is currently in the process of assessing the requirements of ASU 2013-08, but does not expect ASU 2013-08 to have an impact on its net assets or results of operations. 74 RELIASTAR LIFE INSURANCE COMPANY SEPARATE ACCOUNT N Notes to Financial Statements Subsequent Events The Account has evaluated subsequent events for recognition and disclosure through the date the financial statements as of December 31, 2013 and for the years ended December 31, 2013 and 2012, were issued. 3. Financial Instruments The Account invests assets in shares of open-end mutual funds, which process orders to purchase and redeem shares on a daily basis at the fund's next computed net asset values (NAV). The fair value of the Accounts assets is based on the NAVs of mutual funds, which are obtained from the custodian and reflect the fair values of the mutual fund investments. The NAV is calculated daily upon close of the New York Stock Exchange and is based on the fair values of the underlying securities. The Accounts financial assets are recorded at fair value on the Statements of Assets and Liabilities and are categorized as Level 1 as of December 31, 2013 based on the priority of the inputs to the valuation technique below. There were no transfers among the levels for the year ended December 31, 2013. The Account had no financial liabilities as of December 31, 2013. The Account categorizes its financial instruments into a three-level hierarchy based on the priority of the inputs to the valuation technique. The fair value hierarchy gives the highest priority to quoted prices in active markets for identical assets or liabilities (Level 1) and the lowest priority to unobservable inputs (Level 3). If the inputs used to measure fair value fall within different levels of the hierarchy, the category level is based on the lowest priority level input that is significant to the fair value measurement of the instrument. § Level 1 - Unadjusted quoted prices for identical assets or liabilities in an active market. The Account defines an active market as a market in which transactions take place with sufficient frequency and volume to provide pricing information on an ongoing basis. § Level 2 - Quoted prices in markets that are not active or valuation techniques that require inputs that are observable either directly or indirectly for substantially the full term of the asset or liability. Level 2 inputs include the following: a) Quoted prices for similar assets or liabilities in active markets; b) Quoted prices for identical or similar assets or liabilities in non-active markets; c) Inputs other than quoted market prices that are observable; and d) Inputs that are derived principally from or corroborated by observable market data through correlation or other means. § Level 3 - Prices or valuation techniques that require inputs that are both unobservable and significant to the overall fair value measurement. These valuations, whether derived internally or obtained from a third party, use critical 75 RELIASTAR LIFE INSURANCE COMPANY SEPARATE ACCOUNT N Notes to Financial Statements assumptions that are not widely available to estimate market participant expectations in valuing the asset or liability. 4. Charges and Fees Under the terms of the Contracts, certain charges and fees are incurred by the Contracts to cover ReliaStar Lifes expenses in connection with the issuance and administration of the Contracts. Following is a summary of these charges and fees: Mortality and Expense Risk Charges ReliaStar Life assumes mortality and expense risks related to the operations of the Account and, in accordance with the terms of the Contracts, deducts a daily charge from the assets of the Account. Daily charges are deducted at annual rates of up to 1.40% of the average daily net asset value of each Division of the Account to cover these risks, as specified in the Contracts. These charges are assessed through a reduction in unit values. Asset Based Administrative Charges A charge to cover administrative expenses of the Account is deducted at an annual rate of 0.15% of the assets attributable to the Contracts. These charges are assessed through the redemption of units. Contract Maintenance Charges An annual Contract maintenance fee of up to $35 may be deducted from the accumulation value of Contracts to cover ongoing administrative expenses, as specified in the Contracts. These charges are assessed through the redemption of units. Contingent Deferred Sales Charges For certain Contracts, a contingent deferred sales charge (Surrender Charge) is imposed as a percentage that ranges up to 8.00% of each premium payment if the Contract is surrendered or an excess partial withdrawal is taken as specified in the Contract. These charges are assessed through the redemption of units. Other Contract Charges Certain Contracts contain optional riders that are available for an additional charge, such as minimum guaranteed accumulation benefits and minimum guaranteed withdrawal benefits. The amounts charged for these optional benefits vary based on a number of factors and are defined in the Contracts. These charges are assessed through either a reduction in unit values or the redemption of units. 76 RELIASTAR LIFE INSURANCE COMPANY SEPARATE ACCOUNT N Notes to Financial Statements Fees Waived by ReliaStar Life Certain charges and fees for various types of Contracts may be waived by ReliaStar Life. ReliaStar Life reserves the right to discontinue these waivers at its discretion or to conform with the changes in the law. 5. Related Party Transactions During the year ended December 31, 2013, management fees were paid to DSL, an affiliate of the Company, in its capacity as investment adviser to ING Investors Trust and ING Partners, Inc. The Trusts advisory agreement provided for a fee at annual rates up to 1.25% of the average net assets of each respective Fund. Management fees were also paid to IIL, an affiliate of the Company, in its capacity as investment adviser to ING Balanced Portfolio, Inc., ING Intermediate Bond Portfolio, ING Money Market Portfolio, ING Strategic Allocation Portfolios, Inc., ING Variable Funds, ING Variable Portfolios, Inc., and ING Variable Products Trust. The Trusts advisory agreement provided for a fee at annual rates ranging from 0.12% to 0.80% of the average net assets of each respective Fund of the Trust. 77 RELIASTAR LIFE INSURANCE COMPANY SEPARATE ACCOUNT N Notes to Financial Statements 6. Purchases and Sales of Investment Securities The aggregate cost of purchases and proceeds from sales of investments for the year ended December 31, 2013 follow: Purchases Sales (Dollars in thousands) American Funds Insurance Series: American Funds Insurance Series® Growth Fund - Class 2 $ 975 $ 827 American Funds Insurance Series® Growth-Income Fund - Class 2 American Funds Insurance Series® International Fund - Class 2 Fidelity® Variable Insurance Products: Fidelity® VIP Equity-Income Portfolio - Initial Class Fidelity® Variable Insurance Products II: Fidelity® VIP Contrafund® Portfolio - Initial Class Fidelity® VIP Index 500 Portfolio - Initial Class Fidelity® Variable Insurance Products V: Fidelity® VIP Investment Grade Bond Portfolio - Initial Class Fidelity® VIP Money Market Portfolio - Initial Class Franklin Templeton Variable Insurance Products Trust: Franklin Small Cap Value Securities Fund - Class 2 ING Balanced Portfolio, Inc.: ING Balanced Portfolio - Class I 12 30 ING Intermediate Bond Portfolio: ING Intermediate Bond Portfolio - Class I ING Investors Trust: ING BlackRock Large Cap Growth Portfolio - Institutional Class ING BlackRock Large Cap Growth Portfolio - Service Class 32 58 ING Clarion Global Real Estate Portfolio - Institutional Class ING FMR SM Diversified Mid Cap Portfolio - Institutional Class 29 46 ING FMR SM Diversified Mid Cap Portfolio - Service Class ING Global Resources Portfolio - Service Class ING Invesco Growth and Income Portfolio - Service Class ING Invesco Growth and Income Portfolio - Service 2 Class 14 89 ING JPMorgan Emerging Markets Equity Portfolio - Service Class ING JPMorgan Small Cap Core Equity Portfolio - Institutional Class ING Large Cap Growth Portfolio - Institutional Class ING Large Cap Growth Portfolio - Service Class 30 40 ING Large Cap Value Portfolio - Institutional Class ING Large Cap Value Portfolio - Service Class 4 ING Limited Maturity Bond Portfolio - Service Class ING Liquid Assets Portfolio - Class I ING Marsico Growth Portfolio - Institutional Class ING Marsico Growth Portfolio - Service Class 11 9 ING MFS Total Return Portfolio - Service Class 78 RELIASTAR LIFE INSURANCE COMPANY SEPARATE ACCOUNT N Notes to Financial Statements Purchases Sales (Dollars in thousands) ING Investors Trust (continued): ING MFS Total Return Portfolio - Service 2 Class $ 55 $ 47 ING Multi-Manager Large Cap Core Portfolio - Service Class 68 25 ING Pioneer Mid Cap Value Portfolio - Service Class 60 ING T. Rowe Price Capital Appreciation Portfolio - Service Class ING T. Rowe Price Equity Income Portfolio - Institutional Class ING T. Rowe Price Equity Income Portfolio - Service Class ING T. Rowe Price International Stock Portfolio - Institutional Class ING U.S. Stock Index Portfolio - Institutional Class ING Money Market Portfolio: ING Money Market Portfolio - Class I 8 25 ING Partners, Inc.: ING American Century Small-Mid Cap Value Portfolio - Initial Class ING American Century Small-Mid Cap Value Portfolio - Service Class 20 24 ING Baron Growth Portfolio - Initial Class ING Baron Growth Portfolio - Service Class 36 69 ING Columbia Contrarian Core Portfolio - Initial Class ING Columbia Contrarian Core Portfolio - Service Class 10 1 ING Fidelity® VIP Contrafund® Portfolio - Service Class ING Fidelity® VIP Equity-Income Portfolio - Service Class 64 89 ING Fidelity® VIP Mid Cap Portfolio - Service Class 55 ING Global Bond Portfolio - Service Class 73 ING Growth and Income Core Portfolio - Service Class 3 ING Invesco Comstock Portfolio - Initial Class ING Invesco Comstock Portfolio - Service Class 6 34 ING Invesco Equity and Income Portfolio - Initial Class ING Invesco Equity and Income Portfolio - Service Class 79 15 ING JPMorgan Mid Cap Value Portfolio - Initial Class ING JPMorgan Mid Cap Value Portfolio - Service Class 31 50 ING Oppenheimer Global Portfolio - Initial Class ING Oppenheimer Global Portfolio - Service Class 68 ING PIMCO Total Return Portfolio - Initial Class ING PIMCO Total Return Portfolio - Service Class ING Pioneer High Yield Portfolio - Initial Class ING Solution 2015 Portfolio - Initial Class ING Solution 2015 Portfolio - Service Class ING Solution 2025 Portfolio - Initial Class ING Solution 2025 Portfolio - Service Class 71 57 ING Solution 2035 Portfolio - Initial Class ING Solution 2035 Portfolio - Service Class 28 ING Solution 2045 Portfolio - Initial Class ING Solution 2045 Portfolio - Service Class 50 ING Solution Income Portfolio - Initial Class ING Solution Income Portfolio - Service Class 24 63 ING T. Rowe Price Diversified Mid Cap Growth Portfolio - Initial Class ING T. Rowe Price Diversified Mid Cap Growth Portfolio - Service Class 38 33 ING T. Rowe Price Growth Equity Portfolio - Initial Class ING T. Rowe Price Growth Equity Portfolio - Service Class 40 60 ING Templeton Foreign Equity Portfolio - Initial Class 79 RELIASTAR LIFE INSURANCE COMPANY SEPARATE ACCOUNT N Notes to Financial Statements Purchases Sales (Dollars in thousands) ING Partners, Inc. (continued): ING Templeton Foreign Equity Portfolio - Service Class $ 54 $ 171 ING UBS U.S. Large Cap Equity Portfolio - Initial Class 48 ING UBS U.S. Large Cap Equity Portfolio - Service Class 1 19 ING Strategic Allocation Portfolios, Inc.: ING Strategic Allocation Conservative Portfolio - Class I ING Strategic Allocation Growth Portfolio - Class I ING Strategic Allocation Moderate Portfolio - Class I ING Variable Funds: ING Growth and Income Portfolio - Class I ING Variable Portfolios, Inc.: ING BlackRock Science and Technology Opportunities Portfolio - Class I ING Index Plus LargeCap Portfolio - Class I ING Index Plus MidCap Portfolio - Class I ING Index Plus SmallCap Portfolio - Class I ING International Index Portfolio - Class I 15 ING International Index Portfolio - Class S 87 ING Russell Large Cap Growth Index Portfolio - Class I ING Russell Large Cap Index Portfolio - Class I ING Russell Mid Cap Growth Index Portfolio - Class S ING Small Company Portfolio - Class I 20 63 ING Variable Products Trust: ING International Value Portfolio - Class I ING MidCap Opportunities Portfolio - Class I ING SmallCap Opportunities Portfolio - Class I Lord Abbett Series Fund, Inc.: Lord Abbett Series Fund MidCap Stock Portfolio - Class VC Neuberger Berman Advisers Management Trust: Neuberger Berman AMT Socially Responsive Portfolio® - Class I Oppenheimer Variable Account Funds: Oppenheimer Main Street Small Cap Fund®/VA 53 22 PIMCO Variable Insurance Trust: PIMCO Real Return Portfolio - Administrative Class Pioneer Variable Contracts Trust: Pioneer High Yield VCT Portfolio - Class I Wanger Advisors Trust: Wanger Select Wanger USA 80 RELIASTAR LIFE INSURANCE COMPANY SEPARATE ACCOUNT N Notes to Financial Statements 7. Changes in Units The net changes in units outstanding follow: Year Ended December 31 Units Units Net Increase Units Units Net Increase Issued Redeemed (Decrease) Issued Redeemed (Decrease) American Funds Insurance Series: American Funds Insurance Series® Growth Fund - Class 2 146,992 126,636 20,356 179,394 143,999 35,395 American Funds Insurance Series® Growth-Income Fund - Class 2 94,938 97,612 (2,674) 116,778 114,131 2,647 American Funds Insurance Series® International Fund - Class 2 107,741 115,958 (8,217) 134,667 125,002 9,665 Fidelity® Variable Insurance Products: Fidelity® VIP Equity-Income Portfolio - Initial Class 72,213 180,060 (107,847) 76,428 209,938 (133,510) Fidelity® Variable Insurance Products II: Fidelity® VIP Contrafund® Portfolio - Initial Class 127,607 277,778 (150,171) 149,514 327,988 (178,474) Fidelity® VIP Index 500 Portfolio - Initial Class 182,393 392,314 (209,921) 205,838 459,618 (253,780) Fidelity® Variable Insurance Products V: Fidelity® VIP Investment Grade Bond Portfolio - Initial Class 86,760 181,148 (94,388) 148,352 160,473 (12,121) Fidelity® VIP Money Market Portfolio - Initial Class 526,828 601,460 (74,632) 640,995 636,245 4,750 Franklin Templeton Variable Insurance Products Trust: Franklin Small Cap Value Securities Fund - Class 2 82,079 43,480 38,599 43,947 41,883 2,064 ING Balanced Portfolio, Inc.: ING Balanced Portfolio - Class I 34 1,655 (1,621) 2 9,633 (9,631) ING Intermediate Bond Portfolio: ING Intermediate Bond Portfolio - Class I 61,126 53,332 7,794 101,133 56,456 44,677 ING Investors Trust: ING BlackRock Large Cap Growth Portfolio - Institutional Class 66,721 147,273 (80,552) 99,208 210,845 (111,637) ING BlackRock Large Cap Growth Portfolio - Service Class 2,182 4,447 (2,265) 1,833 1,308 525 ING Clarion Global Real Estate Portfolio - Institutional Class 68,193 56,251 11,942 74,677 57,274 17,403 ING FMR SM Diversified Mid Cap Portfolio - Institutional Class 1,552 2,619 (1,067) 1,326 2,146 (820) ING FMR SM Diversified Mid Cap Portfolio - Service Class 13,950 21,208 (7,258) 22,316 28,985 (6,669) ING Global Resources Portfolio - Service Class 92,570 110,434 (17,864) 106,418 149,353 (42,935) ING Invesco Growth and Income Portfolio - Service Class 54,709 88,040 (33,331) 57,164 110,639 (53,475) ING Invesco Growth and Income Portfolio - Service 2 Class 515 5,475 (4,960) 1,737 296 1,441 81 RELIASTAR LIFE INSURANCE COMPANY SEPARATE ACCOUNT N Notes to Financial Statements Year Ended December 31 Units Units Net Increase Units Units Net Increase Issued Redeemed (Decrease) Issued Redeemed (Decrease) ING Investors Trust (continued): ING JPMorgan Emerging Markets Equity Portfolio - Service Class 77,171 87,618 (10,447) 88,243 110,301 (22,058) ING JPMorgan Small Cap Core Equity Portfolio - Institutional Class 71,236 169,701 (98,465) 76,613 221,445 (144,832) ING Large Cap Growth Portfolio - Institutional Class 86,165 182,351 (96,186) 105,181 237,621 (132,440) ING Large Cap Growth Portfolio - Service Class 2,287 2,971 (684) 3,886 192 3,694 ING Large Cap Value Portfolio - Institutional Class 39,281 52,762 (13,481) 50,604 46,472 4,132 ING Large Cap Value Portfolio - Service Class 60,309 531 59,778 - - - ING Limited Maturity Bond Portfolio - Service Class 102,538 106,073 (3,535) 94,992 100,686 (5,694) ING Liquid Assets Portfolio - Class I 59,600 87,408 (27,808) 73,214 66,548 6,666 ING Marsico Growth Portfolio - Institutional Class 30,313 11,580 18,733 14,715 11,873 2,842 ING Marsico Growth Portfolio - Service Class 573 365 208 716 1,685 (969) ING MFS Total Return Portfolio - Service Class 45,958 31,587 14,371 49,681 47,917 1,764 ING MFS Total Return Portfolio - Service 2 Class 4,066 3,697 369 7,960 2,731 5,229 ING Multi-Manager Large Cap Core Portfolio - Service Class 6,047 2,618 3,429 4,265 4,062 203 ING Pioneer Mid Cap Value Portfolio - Service Class - 37,926 (37,926) 6,411 12,067 (5,656) ING T. Rowe Price Capital Appreciation Portfolio - Service Class 614,614 197,093 417,521 405,430 214,513 190,917 ING T. Rowe Price Equity Income Portfolio - Institutional Class 64,713 61,750 2,963 60,962 65,458 (4,496) ING T. Rowe Price Equity Income Portfolio - Service Class 3,117 8,440 (5,323) 10,466 6,193 4,273 ING T. Rowe Price International Stock Portfolio - Institutional Class 70,630 139,122 (68,492) 80,005 176,138 (96,133) ING U.S. Stock Index Portfolio - Institutional Class 15,845 15,260 585 16,538 10,399 6,139 ING Money Market Portfolio: ING Money Market Portfolio - Class I 770 2,055 (1,285) 20,118 14,044 6,074 ING Partners, Inc.: ING American Century Small-Mid Cap Value Portfolio - Initial Class 13,582 10,802 2,780 17,345 16,505 840 ING American Century Small-Mid Cap Value Portfolio - Service Class 755 1,206 (451) 1,522 1,068 454 ING Baron Growth Portfolio - Initial Class 35,654 34,165 1,489 26,119 35,562 (9,443) ING Baron Growth Portfolio - Service Class 1,686 3,889 (2,203) 1,416 3,211 (1,795) ING Columbia Contrarian Core Portfolio - Initial Class 12,608 10,264 2,344 19,503 15,224 4,279 ING Columbia Contrarian Core Portfolio - Service Class 789 48 741 1,281 161 1,120 ING Fidelity® VIP Contrafund® Portfolio - Service Class 13,755 25,312 (11,557) 14,243 21,248 (7,005) ING Fidelity® VIP Equity-Income Portfolio - Service Class 4,109 6,790 (2,681) 3,097 6,026 (2,929) 82 RELIASTAR LIFE INSURANCE COMPANY SEPARATE ACCOUNT N Notes to Financial Statements Year Ended December 31 Units Units Net Increase Units Units Net Increase Issued Redeemed (Decrease) Issued Redeemed (Decrease) ING Partners, Inc. (continued): ING Fidelity® VIP Mid Cap Portfolio - Service Class 3,559 6,208 (2,649) 4,717 8,646 (3,929) ING Global Bond Portfolio - Service Class 3,364 7,374 (4,010) 6,433 7,433 (1,000) ING Growth and Income Core Portfolio - Service Class - 12,897 (12,897) 1,354 2,396 (1,042) ING Invesco Comstock Portfolio - Initial Class 112,397 87,551 24,846 31,327 68,680 (37,353) ING Invesco Comstock Portfolio - Service Class 481 2,255 (1,774) 1,096 1,323 (227) ING Invesco Equity and Income Portfolio - Initial Class 51,219 88,845 (37,626) 54,617 107,761 (53,144) ING Invesco Equity and Income Portfolio - Service Class 4,883 640 4,243 1,973 1,809 164 ING JPMorgan Mid Cap Value Portfolio - Initial Class 62,248 61,672 576 39,539 54,274 (14,735) ING JPMorgan Mid Cap Value Portfolio - Service Class 1,471 2,935 (1,464) 3,242 4,334 (1,092) ING Oppenheimer Global Portfolio - Initial Class 123,526 258,308 (134,782) 116,978 306,901 (189,923) ING Oppenheimer Global Portfolio - Service Class 4,348 7,726 (3,378) 9,932 11,250 (1,318) ING PIMCO Total Return Portfolio - Initial Class 175,405 189,628 (14,223) 284,779 180,396 104,383 ING PIMCO Total Return Portfolio - Service Class 13,843 18,149 (4,306) 26,685 19,828 6,857 ING Pioneer High Yield Portfolio - Initial Class 96,606 92,242 4,364 86,547 82,303 4,244 ING Solution 2015 Portfolio - Initial Class 63,655 48,191 15,464 99,390 24,856 74,534 ING Solution 2015 Portfolio - Service Class 12,882 9,563 3,319 18,965 6,503 12,462 ING Solution 2025 Portfolio - Initial Class 99,105 44,950 54,155 87,101 70,990 16,111 ING Solution 2025 Portfolio - Service Class 4,748 4,450 298 8,618 7,011 1,607 ING Solution 2035 Portfolio - Initial Class 64,889 30,890 33,999 65,845 14,874 50,971 ING Solution 2035 Portfolio - Service Class 1,843 7,580 (5,737) 3,711 1,192 2,519 ING Solution 2045 Portfolio - Initial Class 36,847 20,111 16,736 47,844 8,568 39,276 ING Solution 2045 Portfolio - Service Class 3,492 22,695 (19,203) 5,757 862 4,895 ING Solution Income Portfolio - Initial Class 13,670 53,004 (39,334) 14,160 37,468 (23,308) ING Solution Income Portfolio - Service Class 1,376 4,672 (3,296) 5,444 565 4,879 ING T. Rowe Price Diversified Mid Cap Growth Portfolio - Initial Class 140,196 391,504 (251,308) 161,459 468,648 (307,189) ING T. Rowe Price Diversified Mid Cap Growth Portfolio - Service Class 2,447 2,109 338 2,729 2,362 367 ING T. Rowe Price Growth Equity Portfolio - Initial Class 38,784 39,038 (254) 40,060 42,006 (1,946) ING T. Rowe Price Growth Equity Portfolio - Service Class 3,039 4,054 (1,015) 10,471 2,112 8,359 ING Templeton Foreign Equity Portfolio - Initial Class 94,839 79,316 15,523 497,644 61,942 435,702 ING Templeton Foreign Equity Portfolio - Service Class 5,739 17,725 (11,986) 54,324 7,900 46,424 83 RELIASTAR LIFE INSURANCE COMPANY SEPARATE ACCOUNT N Notes to Financial Statements Year Ended December 31 Units Units Net Increase Units Units Net Increase Issued Redeemed (Decrease) Issued Redeemed (Decrease) ING Partners, Inc. (continued): ING UBS U.S. Large Cap Equity Portfolio - Initial Class - 232,076 (232,076) 14,456 44,774 (30,318) ING UBS U.S. Large Cap Equity Portfolio - Service Class - 1,482 (1,482) 301 10 291 ING Strategic Allocation Portfolios, Inc.: ING Strategic Allocation Conservative Portfolio - Class I 153,741 88,799 64,942 204,067 190,721 13,346 ING Strategic Allocation Growth Portfolio - Class I 92,785 69,392 23,393 85,148 72,327 12,821 ING Strategic Allocation Moderate Portfolio - Class I 188,191 121,482 66,709 163,734 83,726 80,008 ING Variable Funds: ING Growth and Income Portfolio - Class I 254,129 48,726 205,403 24,914 30,654 (5,740) ING Variable Portfolios, Inc.: ING BlackRock Science and Technology Opportunities Portfolio - Class I - 121,922 (121,922) 27,382 25,066 2,316 ING Index Plus LargeCap Portfolio - Class I 16,295 30,162 (13,867) 51,548 53,515 (1,967) ING Index Plus MidCap Portfolio - Class I 34,077 59,443 (25,366) 52,986 73,722 (20,736) ING Index Plus SmallCap Portfolio - Class I 39,718 39,903 (185) 25,900 33,852 (7,952) ING International Index Portfolio - Class I 1,297 66,644 (65,347) 14,102 8,452 5,650 ING International Index Portfolio - Class S 77,331 7,943 69,388 810 402 408 ING Russell™ Large Cap Growth Index Portfolio - Class I 112,085 357,247 (245,162) 136,254 364,295 (228,041) ING Russell™ Large Cap Index Portfolio - Class I 32,464 83,761 (51,297) 33,665 86,854 (53,189) ING Russell™ Mid Cap Growth Index Portfolio - Class S 17,441 7,339 10,102 13,023 15,762 (2,739) ING Small Company Portfolio - Class I - 2,871 (2,871) - 478 (478) ING Variable Products Trust: ING International Value Portfolio - Class I 30,250 70,837 (40,587) 36,716 86,690 (49,974) ING MidCap Opportunities Portfolio - Class I 268,724 329,232 (60,508) 154,033 363,820 (209,787) ING SmallCap Opportunities Portfolio - Class I 35,294 63,435 (28,141) 38,767 75,330 (36,563) Lord Abbett Series Fund, Inc.: Lord Abbett Series Fund MidCap Stock Portfolio - Class VC 17,266 20,171 (2,905) 19,355 19,447 (92) Neuberger Berman Advisers Management Trust: Neuberger Berman AMT Socially Responsive Portfolio® - Class I 22,181 32,293 (10,112) 27,981 27,558 423 Oppenheimer Variable Account Funds: Oppenheimer Main Street Small Cap Fund®/VA 2,906 1,241 1,665 3,933 1,379 2,554 84 RELIASTAR LIFE INSURANCE COMPANY SEPARATE ACCOUNT N Notes to Financial Statements Year Ended December 31 Units Units Net Increase Units Units Net Increase Issued Redeemed (Decrease) Issued Redeemed (Decrease) PIMCO Variable Insurance Trust: PIMCO Real Return Portfolio - Administrative Class 189,204 289,593 (100,389) 435,678 115,638 320,040 Pioneer Variable Contracts Trust: Pioneer High Yield VCT Portfolio - Class I 43,549 26,486 17,063 54,629 27,812 26,817 Wanger Advisors Trust: Wanger Select 19,680 35,803 (16,123) 24,958 55,725 (30,767) Wanger USA 24,616 22,049 2,567 36,061 49,551 (13,490) 85 RELIASTAR LIFE INSURANCE COMPANY SEPARATE ACCOUNT N Notes to Financial Statements 8. Financial Highlights A summary of unit values, units outstanding, and net assets for variable annuity Contracts, expense ratios, excluding expenses of underlying Funds, investment income ratios, and total return for the years ending December 31, 2013, 2012, 2011, 2010, and 2009, follows: Investment Units Unit Fair Value Net Assets Income Total Return C (000's) (lowest to highest) (000's) Ratio A Expense Ratio B (lowest to highest) American Funds Insurance Series® Growth Fund - Class 2 2013 1,075 $12.96 $ 13,934 0.95% 1.40% 28.19% 2012 1,055 $10.11 $ 10,664 0.84% 1.40% 16.34% 2011 1,019 $8.69 $ 8,859 0.66% 1.40% -5.65% 2010 906 $9.21 $ 8,340 0.73% 1.40% 17.03% 2009 826 $7.87 $ 6,501 0.72% 1.40% 37.59% American Funds Insurance Series® Growth-Income Fund - Class 2 2013 764 $12.61 $ 9,638 1.38% 1.40% 31.63% 2012 767 $9.58 $ 7,348 1.68% 1.40% 15.84% 2011 764 $8.27 $ 6,321 1.69% 1.40% -3.16% 2010 676 $8.54 $ 5,777 1.55% 1.40% 9.91% 2009 570 $7.77 $ 4,429 1.78% 1.40% 29.28% American Funds Insurance Series® International Fund - Class 2 2013 759 $10.95 $ 8,315 1.36% 1.40% 19.93% 2012 768 $9.13 $ 7,008 1.53% 1.40% 16.31% 2011 758 $7.85 $ 5,950 1.95% 1.40% -15.14% 2010 679 $9.25 $ 6,281 2.10% 1.40% 5.71% 2009 536 $8.75 $ 4,689 1.73% 1.40% 41.13% Fidelity® VIP Equity-Income Portfolio - Initial Class 2013 1,102 $30.36 $ 33,446 2.51% 1.40% 26.39% 2012 1,209 $24.02 $ 29,052 3.11% 1.40% 15.65% 2011 1,343 $20.77 $ 27,893 2.44% 1.40% -0.43% 2010 1,515 $20.86 $ 31,601 1.73% 1.40% 13.55% 2009 1,693 $18.37 $ 31,101 2.18% 1.40% 28.37% 86 RELIASTAR LIFE INSURANCE COMPANY SEPARATE ACCOUNT N Notes to Financial Statements Investment Units Unit Fair Value Net Assets Income Total Return C (000's) (lowest to highest) (000's) Ratio A Expense Ratio B (lowest to highest) Fidelity® VIP Contrafund® Portfolio - Initial Class 2013 1,741 $44.87 $ 78,130 1.06% 1.40% 29.46% 2012 1,891 $34.66 $ 65,557 1.36% 1.40% 14.81% 2011 2,070 $30.19 $ 62,488 1.00% 1.40% -3.88% 2010 2,257 $31.41 $ 70,904 1.17% 1.40% 15.61% 2009 2,476 $27.17 $ 67,270 1.35% 1.40% 33.78% Fidelity® VIP Index 500 Portfolio - Initial Class 2013 2,593 $33.51 $ 86,898 1.89% 1.40% 30.39% 2012 2,803 $25.70 $ 72,040 2.11% 1.40% 14.32% 2011 3,057 $22.48 $ 68,716 1.92% 1.40% 0.63% 2010 3,358 $22.34 $ 75,026 1.85% 1.40% 13.40% 2009 3,659 $19.70 $ 72,083 2.43% 1.40% 24.84% Fidelity® VIP Investment Grade Bond Portfolio - Initial Class 2013 775 $17.66 $ 13,685 2.25% 1.40% -3.13% 2012 869 $18.23 $ 15,848 2.34% 1.40% 4.41% 2011 881 $17.46 $ 15,389 3.14% 1.40% 5.88% 2010 973 $16.49 $ 16,041 3.55% 1.40% 6.25% 2009 1,030 $15.52 $ 15,980 8.53% 1.40% 14.12% Fidelity® VIP Money Market Portfolio - Initial Class 2013 604 $10.19 to $13.19 $ 7,959 0.02% 1.40% -1.45% to -1.35% 2012 679 $10.34 to $13.37 $ 9,063 0.13% 1.40% -1.26% to -1.24% 2011 674 $10.47 to $13.54 $ 9,111 0.11% 1.40% -1.31% to -1.23% 2010 700 $10.60 to $13.72 $ 9,588 0.18% 1.40% -1.21% to -1.15% 2009 824 $10.73 to $13.88 $ 11,415 0.74% 1.40% -0.65% to -0.64% Franklin Small Cap Value Securities Fund - Class 2 2013 270 $19.29 $ 5,199 1.17% 1.40% 34.33% 2012 231 $14.36 $ 3,316 0.78% 1.40% 16.75% 2011 229 $12.30 $ 2,815 0.74% 1.40% -5.09% 2010 219 $12.96 $ 2,840 0.77% 1.40% 26.44% 2009 203 $10.25 $ 2,081 1.53% 1.40% 27.33% 87 RELIASTAR LIFE INSURANCE COMPANY SEPARATE ACCOUNT N Notes to Financial Statements Investment Units Unit Fair Value Net Assets Income Total Return C (000's) (lowest to highest) (000's) Ratio A Expense Ratio B (lowest to highest) ING Balanced Portfolio - Class I 41 $14.14 $ 583 2.16% 1.40% 15.05% 43 $12.29 $ 527 3.27% 1.40% 12.14% 52 $10.96 $ 575 2.92% 1.40% -2.75% 64 $11.27 $ 726 2.78% 1.40% 12.59% 71 $10.01 $ 715 4.48% 1.40% 17.49% ING Intermediate Bond Portfolio - Class I $13.18 $ 3,875 3.45% 1.40% -1.49% $13.38 $ 3,830 4.92% 1.40% 7.82% $12.41 $ 2,998 4.75% 1.40% 6.07% $11.70 $ 2,565 5.17% 1.40% 8.33% $10.80 $ 2,269 6.59% 1.40% 9.98% ING BlackRock Large Cap Growth Portfolio - Institutional Class $12.30 $ 14,944 1.36% 1.40% 31.55% $9.35 $ 12,113 0.76% 1.40% 13.20% $8.26 $ 11,623 0.61% 1.40% -2.71% $8.49 $ 12,882 0.47% 1.40% 12.01% $7.58 $ 12,298 0.58% 1.40% 28.91% ING BlackRock Large Cap Growth Portfolio - Service Class 10 $12.10 $ 116 0.89% 1.40% 31.24% 12 $9.22 $ 109 1.00% 1.40% 12.85% 11 $8.17 $ 92 - 1.40% -2.97% 7 $8.42 $ 61 - 1.40% 11.82% 7 $7.53 $ 56 - 1.40% 28.50% ING Clarion Global Real Estate Portfolio - Institutional Class $11.92 $ 4,938 5.82% 1.40% 2.49% $11.63 $ 4,679 0.80% 1.40% 24.25% $9.36 $ 3,603 3.82% 1.40% -6.40% $10.00 $ 3,933 8.72% 1.40% 14.68% $8.72 $ 3,291 2.48% 1.40% 31.92% 88 RELIASTAR LIFE INSURANCE COMPANY SEPARATE ACCOUNT N Notes to Financial Statements Investment Units Unit Fair Value Net Assets Income Total Return C (000's) (lowest to highest) (000's) Ratio A Expense Ratio B (lowest to highest) ING FMR SM Diversified Mid Cap Portfolio - Institutional Class 8 $15.84 $ 131 0.83% 1.40% 34.47% 9 $11.78 $ 110 0.93% 1.40% 13.38% 10 $10.39 $ 105 - 1.40% -11.95% 10 $11.80 $ 119 - 1.40% 26.75% 8 $9.31 $ 78 - 1.40% 37.72% ING FMR SM Diversified Mid Cap Portfolio - Service Class $20.80 $ 2,693 0.46% 1.40% 34.19% $15.50 $ 2,120 0.64% 1.40% 12.97% $13.72 $ 1,968 0.20% 1.40% -12.16% $15.62 $ 2,077 0.17% 1.40% 26.58% $12.34 $ 1,355 0.46% 1.40% 37.26% ING Global Resources Portfolio - Service Class $12.94 $ 8,330 0.95% 1.40% 12.03% $11.55 $ 7,642 0.76% 1.40% -4.23% $12.06 $ 8,497 0.59% 1.40% -10.40% $13.46 $ 9,123 0.88% 1.40% 19.96% $11.22 $ 7,717 0.29% 1.40% 35.51% ING Invesco Growth and Income Portfolio - Service Class $16.79 $ 11,374 1.31% 1.40% 32.10% $12.71 $ 9,034 1.86% 1.40% 12.98% $11.25 $ 8,597 1.23% 1.40% -3.60% $11.67 $ 9,681 0.24% 1.40% 10.93% $10.52 $ 9,409 1.24% 1.40% 22.33% ING Invesco Growth and Income Portfolio - Service 2 Class 9 $16.43 $ 147 1.25% 1.40% 31.86% 14 $12.46 $ 173 1.94% 1.40% 12.86% 12 $11.04 $ 137 0.81% 1.40% -3.75% 10 $11.47 $ 111 - 1.40% 10.82% 4 $10.35 $ 44 - 1.40% 21.91% 89 RELIASTAR LIFE INSURANCE COMPANY SEPARATE ACCOUNT N Notes to Financial Statements Investment Units Unit Fair Value Net Assets Income Total Return C (000's) (lowest to highest) (000's) Ratio A Expense Ratio B (lowest to highest) ING JPMorgan Emerging Markets Equity Portfolio - Service Class $21.24 $ 9,101 0.86% 1.40% -7.05% $22.85 $ 10,029 - 1.40% 17.48% $19.45 $ 8,966 0.88% 1.40% -19.43% $24.14 $ 11,117 0.50% 1.40% 18.62% $20.35 $ 8,357 1.21% 1.40% 69.16% ING JPMorgan Small Cap Core Equity Portfolio - Institutional Class $22.12 $ 26,519 0.95% 1.40% 37.48% $16.09 $ 20,874 0.40% 1.40% 17.27% $13.72 $ 19,786 0.57% 1.40% -2.42% $14.06 $ 22,337 0.43% 1.40% 25.31% $11.22 $ 20,047 0.75% 1.40% 25.64% ING Large Cap Growth Portfolio - Institutional Class $14.88 $ 19,425 0.53% 1.40% 29.05% $11.53 $ 16,161 0.56% 1.40% 16.46% $9.90 $ 15,187 (b) 1.40% (b) (b) (b) (b) (b) (b) (b) (b) (b) (b) (b) (b) (b) ING Large Cap Growth Portfolio - Service Class 8 $14.76 $ 112 - 1.40% 28.80% 8 $11.46 $ 95 - 1.40% 16.23% 5 $9.86 $ 45 (b) 1.40% (b) (b) (b) (b) (b) (b) (b) (b) (b) (b) (b) (b) (b) ING Large Cap Value Portfolio - Institutional Class $12.38 $ 3,437 2.47% 1.40% 29.09% $9.59 $ 2,792 2.64% 1.40% 13.09% $8.48 $ 2,433 1.14% 1.40% 2.05% $8.31 $ 1,790 2.45% 1.40% 17.71% $7.06 $ 1,470 - 1.40% 11.18% 90 RELIASTAR LIFE INSURANCE COMPANY SEPARATE ACCOUNT N Notes to Financial Statements Investment Units Unit Fair Value Net Assets Income Total Return C (000's) (lowest to highest) (000's) Ratio A Expense Ratio B (lowest to highest) ING Large Cap Value Portfolio - Service Class 60 $11.07 $ 662 (c) 1.40% (c) (c) (c) (c) (c) (c) (c) (c) (c) (c) (c) (c) (c) (c) (c) (c) (c) (c) (c) (c) (c) (c) (c) (c) (c) ING Limited Maturity Bond Portfolio - Service Class $11.22 $ 6,569 0.86% 1.40% -0.71% $11.30 $ 6,656 0.76% 1.40% 0.09% $11.29 $ 6,714 3.07% 1.40% -0.27% $11.32 $ 7,567 3.74% 1.40% 1.71% $11.13 $ 8,142 4.47% 1.40% 5.70% ING Liquid Assets Portfolio - Class I $10.35 $ 1,491 - 1.40% -1.33% $10.49 $ 1,802 0.11% 1.40% -1.32% $10.63 $ 1,756 - 1.40% -1.39% $10.78 $ 1,505 0.06% 1.40% -1.28% $10.92 $ 1,614 0.31% 1.40% -0.91% ING Marsico Growth Portfolio - Institutional Class 99 $14.12 $ 1,403 0.98% 1.40% 33.97% 81 $10.54 $ 850 0.76% 1.40% 11.42% 78 $9.46 $ 736 0.54% 1.40% -2.77% 77 $9.73 $ 749 0.72% 1.40% 18.37% 79 $8.22 $ 645 1.24% 1.40% 27.44% ING Marsico Growth Portfolio - Service Class 7 $17.01 $ 122 0.95% 1.40% 33.62% 7 $12.73 $ 89 - 1.40% 10.99% 8 $11.47 $ 91 - 1.40% -3.04% 10 $11.83 $ 122 0.92% 1.40% 18.18% 9 $10.01 $ 95 1.29% 1.40% 27.19% 91 RELIASTAR LIFE INSURANCE COMPANY SEPARATE ACCOUNT N Notes to Financial Statements Investment Units Unit Fair Value Net Assets Income Total Return C (000's) (lowest to highest) (000's) Ratio A Expense Ratio B (lowest to highest) ING MFS Total Return Portfolio - Service Class $17.59 $ 4,817 2.13% 1.40% 17.03% $15.03 $ 3,900 2.45% 1.40% 9.63% $13.71 $ 3,534 2.52% 1.40% 0.15% $13.69 $ 3,285 0.46% 1.40% 8.31% $12.64 $ 2,833 2.73% 1.40% 16.28% ING MFS Total Return Portfolio - Service 2 Class 29 $14.15 $ 415 2.09% 1.40% 16.94% 29 $12.10 $ 350 2.29% 1.40% 9.40% 24 $11.06 $ 262 2.39% 1.40% 0.09% 22 $11.05 $ 240 0.55% 1.40% 8.12% 12 $10.22 $ 126 3.23% 1.40% 16.14% ING Multi-Manager Large Cap Core Portfolio - Service Class 30 $15.51 $ 469 0.76% 1.40% 28.50% 27 $12.07 $ 323 1.29% 1.40% 8.74% 27 $11.10 $ 295 1.38% 1.40% -5.85% 24 $11.79 $ 283 1.23% 1.40% 14.24% 20 $10.32 $ 203 1.18% 1.40% 22.42% ING T. Rowe Price Capital Appreciation Portfolio - Service Class $18.68 $ 35,794 1.22% 1.40% 20.52% $15.50 $ 23,229 1.71% 1.40% 12.89% $13.73 $ 17,954 1.98% 1.40% 1.48% $13.53 $ 15,396 1.63% 1.40% 12.38% $12.04 $ 12,793 2.03% 1.40% 31.44% ING T. Rowe Price Equity Income Portfolio - Institutional Class $19.83 $ 7,504 1.94% 1.40% 28.18% $15.47 $ 5,808 2.32% 1.40% 15.79% $13.36 $ 5,076 2.29% 1.40% -1.98% $13.63 $ 5,047 1.89% 1.40% 13.58% $12.00 $ 4,350 (a) 1.40% (a) 92 RELIASTAR LIFE INSURANCE COMPANY SEPARATE ACCOUNT N Notes to Financial Statements Investment Units Unit Fair Value Net Assets Income Total Return C (000's) (lowest to highest) (000's) Ratio A Expense Ratio B (lowest to highest) ING T. Rowe Price Equity Income Portfolio - Service Class 33 $21.58 $ 718 1.61% 1.40% 28.00% 39 $16.86 $ 651 2.26% 1.40% 15.56% 34 $14.59 $ 501 2.01% 1.40% -2.28% 33 $14.93 $ 494 1.74% 1.40% 13.36% 24 $13.17 $ 312 0.64% 1.40% 23.20% ING T. Rowe Price International Stock Portfolio - Institutional Class $15.96 $ 15,228 1.32% 1.40% 12.95% $14.13 $ 14,450 0.54% 1.40% 17.36% $12.04 $ 13,469 3.87% 1.40% -13.26% $13.88 $ 17,097 1.66% 1.40% 12.39% $12.35 $ 16,940 1.56% 1.40% 36.01% ING U.S. Stock Index Portfolio - Institutional Class 67 $16.11 $ 1,085 1.99% 1.40% 30.13% 67 $12.38 $ 827 2.02% 1.40% 14.21% 61 $10.84 $ 657 2.22% 1.40% 0.37% 48 $10.80 $ 513 1.55% 1.40% 13.21% 41 $9.54 $ 388 0.71% 1.40% 24.38% ING Money Market Portfolio - Class I 24 $10.34 $ 248 - 1.40% -1.43% 25 $10.49 $ 265 - 1.40% -1.32% 19 $10.63 $ 204 - 1.40% -1.39% 37 $10.78 $ 396 - 1.40% -1.19% 42 $10.91 $ 464 0.25% 1.40% -1.00% ING American Century Small-Mid Cap Value Portfolio - Initial Class 94 $31.48 $ 2,972 1.27% 1.40% 29.98% 92 $24.22 $ 2,219 1.36% 1.40% 14.95% 91 $21.07 $ 1,913 1.29% 1.40% -4.31% 89 $22.02 $ 1,958 1.19% 1.40% 20.66% 86 $18.25 $ 1,576 1.85% 1.40% 34.19% 93 RELIASTAR LIFE INSURANCE COMPANY SEPARATE ACCOUNT N Notes to Financial Statements Investment Units Unit Fair Value Net Assets Income Total Return C (000's) (lowest to highest) (000's) Ratio A Expense Ratio B (lowest to highest) ING American Century Small-Mid Cap Value Portfolio - Service Class 9 $19.84 $ 186 1.19% 1.40% 29.50% 10 $15.32 $ 150 0.73% 1.40% 14.76% 9 $13.35 $ 125 0.81% 1.40% -4.51% 9 $13.98 $ 123 1.08% 1.40% 20.31% 5 $11.62 $ 62 2.15% 1.40% 33.87% ING Baron Growth Portfolio - Initial Class $33.77 $ 6,378 1.46% 1.40% 37.33% $24.59 $ 4,608 - 1.40% 18.28% $20.79 $ 4,092 - 1.40% 1.02% $20.58 $ 3,917 - 1.40% 25.03% $16.46 $ 3,127 - 1.40% 33.60% ING Baron Growth Portfolio - Service Class 13 $19.88 $ 255 1.27% 1.40% 36.91% 15 $14.52 $ 218 - 1.40% 17.95% 17 $12.31 $ 207 - 1.40% 0.82% 19 $12.21 $ 227 - 1.40% 24.72% 16 $9.79 $ 157 - 1.40% 33.38% ING Columbia Contrarian Core Portfolio - Initial Class $15.47 $ 1,846 1.62% 1.40% 33.36% $11.60 $ 1,357 0.55% 1.40% 11.00% $10.45 $ 1,178 1.25% 1.40% -5.86% $11.10 $ 1,216 0.65% 1.40% 10.78% 93 $10.02 $ 929 0.87% 1.40% 30.13% ING Columbia Contrarian Core Portfolio - Service Class 8 $14.40 $ 120 0.99% 1.40% 32.84% 8 $10.84 $ 82 - 1.40% 10.73% 6 $9.79 $ 63 1.20% 1.40% -6.05% 10 $10.42 $ 103 - 1.40% 10.50% 9 $9.43 $ 83 - 1.40% 29.89% 94 RELIASTAR LIFE INSURANCE COMPANY SEPARATE ACCOUNT N Notes to Financial Statements Investment Units Unit Fair Value Net Assets Income Total Return C (000's) (lowest to highest) (000's) Ratio A Expense Ratio B (lowest to highest) ING Fidelity® VIP Contrafund® Portfolio - Service Class $17.80 $ 1,956 0.83% 1.40% 28.61% $13.84 $ 1,680 0.49% 1.40% 14.19% $12.12 $ 1,557 0.74% 1.40% -4.42% $12.68 $ 1,685 0.81% 1.40% 15.06% $11.02 $ 1,290 0.69% 1.40% 33.25% ING Fidelity® VIP Equity-Income Portfolio - Service Class 28 $14.38 $ 408 3.93% 1.40% 25.70% 31 $11.44 $ 355 2.31% 1.40% 15.09% 34 $9.94 $ 338 1.49% 1.40% -1.09% 33 $10.05 $ 335 1.58% 1.40% 13.05% 34 $8.89 $ 298 2.58% 1.40% 27.55% ING Fidelity® VIP Mid Cap Portfolio - Service Class 25 $20.20 $ 501 - 1.40% 33.51% 27 $15.13 $ 416 - 1.40% 12.66% 31 $13.43 $ 422 0.22% 1.40% -12.34% 32 $15.32 $ 496 0.47% 1.40% 26.30% 29 $12.13 $ 356 4.48% 1.40% 37.53% ING Global Bond Portfolio - Service Class 28 $13.25 $ 366 1.73% 1.40% -5.63% 32 $14.04 $ 445 6.16% 1.40% 6.12% 33 $13.23 $ 432 6.56% 1.40% 2.08% 35 $12.96 $ 452 3.04% 1.40% 13.98% 36 $11.37 $ 404 3.51% 1.40% 19.56% ING Invesco Comstock Portfolio - Initial Class $22.90 $ 7,306 1.07% 1.40% 33.61% $17.14 $ 5,042 1.50% 1.40% 17.16% $14.63 $ 4,850 1.72% 1.40% -3.18% $15.11 $ 4,911 1.57% 1.40% 13.78% $13.28 $ 4,364 2.63% 1.40% 27.08% 95 RELIASTAR LIFE INSURANCE COMPANY SEPARATE ACCOUNT N Notes to Financial Statements Investment Units Unit Fair Value Net Assets Income Total Return C (000's) (lowest to highest) (000's) Ratio A Expense Ratio B (lowest to highest) ING Invesco Comstock Portfolio - Service Class 14 $15.53 $ 215 1.01% 1.40% 33.19% 16 $11.66 $ 182 1.18% 1.40% 16.95% 16 $9.97 $ 158 1.04% 1.40% -3.39% 22 $10.32 $ 226 1.45% 1.40% 13.53% 21 $9.09 $ 189 2.49% 1.40% 26.60% ING Invesco Equity and Income Portfolio - Initial Class $16.72 $ 10,616 1.42% 1.40% 23.21% $13.57 $ 9,127 2.34% 1.40% 11.23% $12.20 $ 8,853 2.22% 1.40% -2.48% $12.51 $ 9,762 1.79% 1.40% 10.81% $11.29 $ 9,777 1.90% 1.40% 21.01% ING Invesco Equity and Income Portfolio - Service Class 20 $16.20 $ 324 1.50% 1.40% 22.91% 16 $13.18 $ 208 2.03% 1.40% 10.94% 16 $11.88 $ 186 2.09% 1.40% -2.70% 16 $12.21 $ 197 1.44% 1.40% 10.50% 20 $11.05 $ 221 1.63% 1.40% 20.63% ING JPMorgan Mid Cap Value Portfolio - Initial Class $29.79 $ 8,759 0.85% 1.40% 30.09% $22.90 $ 6,720 0.95% 1.40% 18.65% $19.30 $ 5,948 1.10% 1.40% 0.63% $19.18 $ 5,892 0.98% 1.40% 21.62% $15.77 $ 5,180 1.51% 1.40% 24.08% ING JPMorgan Mid Cap Value Portfolio - Service Class 16 $19.26 $ 311 0.70% 1.40% 29.70% 18 $14.85 $ 262 0.80% 1.40% 18.42% 19 $12.54 $ 235 0.73% 1.40% 0.40% 25 $12.49 $ 315 0.71% 1.40% 21.26% 24 $10.30 $ 251 1.38% 1.40% 23.80% 96 RELIASTAR LIFE INSURANCE COMPANY SEPARATE ACCOUNT N Notes to Financial Statements Investment Units Unit Fair Value Net Assets Income Total Return C (000's) (lowest to highest) (000's) Ratio A Expense Ratio B (lowest to highest) ING Oppenheimer Global Portfolio - Initial Class $25.92 $ 42,483 1.35% 1.40% 25.40% $20.67 $ 36,664 1.30% 1.40% 19.96% $17.23 $ 33,834 1.51% 1.40% -9.41% $19.02 $ 41,101 1.58% 1.40% 14.44% $16.62 $ 39,362 2.37% 1.40% 37.70% ING Oppenheimer Global Portfolio - Service Class 34 $17.58 $ 598 1.25% 1.40% 25.04% 37 $14.06 $ 526 1.02% 1.40% 19.66% 39 $11.75 $ 455 1.34% 1.40% -9.62% 34 $13.00 $ 439 1.66% 1.40% 14.14% 25 $11.39 $ 283 1.79% 1.40% 37.39% ING PIMCO Total Return Portfolio - Initial Class $14.80 $ 15,504 3.60% 1.40% -3.01% $15.26 $ 16,203 3.31% 1.40% 6.71% $14.30 $ 13,690 3.18% 1.40% 2.00% $14.02 $ 12,287 3.62% 1.40% 6.37% $13.18 $ 8,901 3.45% 1.40% 11.32% ING PIMCO Total Return Portfolio - Service Class $13.54 $ 1,481 3.32% 1.40% -3.29% $14.00 $ 1,591 3.07% 1.40% 6.38% $13.16 $ 1,406 3.50% 1.40% 1.86% 86 $12.92 $ 1,108 3.49% 1.40% 6.08% 74 $12.18 $ 896 2.18% 1.40% 11.03% ING Pioneer High Yield Portfolio - Initial Class $18.50 $ 7,313 4.97% 1.40% 10.78% $16.70 $ 6,529 5.97% 1.40% 14.62% $14.57 $ 5,634 6.02% 1.40% -2.15% $14.89 $ 6,055 5.47% 1.40% 17.43% $12.68 $ 6,767 6.95% 1.40% 64.68% 97 RELIASTAR LIFE INSURANCE COMPANY SEPARATE ACCOUNT N Notes to Financial Statements Investment Units Unit Fair Value Net Assets Income Total Return C (000's) (lowest to highest) (000's) Ratio A Expense Ratio B (lowest to highest) ING Solution 2015 Portfolio - Initial Class $11.33 $ 4,525 3.48% 1.40% 7.90% $10.50 $ 4,031 4.41% 1.40% 10.18% $9.53 $ 2,948 3.52% 1.40% -1.85% $9.71 $ 2,499 2.49% 1.40% 9.97% $8.83 $ 1,519 4.26% 1.40% 20.96% ING Solution 2015 Portfolio - Service Class $13.28 $ 1,545 3.20% 1.40% 7.53% $12.35 $ 1,396 4.20% 1.40% 9.97% $11.23 $ 1,129 3.33% 1.40% -2.09% 85 $11.47 $ 975 2.33% 1.40% 9.66% 63 $10.46 $ 655 4.40% 1.40% 20.65% ING Solution 2025 Portfolio - Initial Class $11.43 $ 5,953 2.53% 1.40% 14.87% $9.95 $ 4,643 2.76% 1.40% 12.30% $8.86 $ 3,992 2.38% 1.40% -4.32% $9.26 $ 3,568 1.80% 1.40% 12.52% $8.23 $ 2,438 3.31% 1.40% 24.51% ING Solution 2025 Portfolio - Service Class 98 $13.89 $ 1,356 2.21% 1.40% 14.70% 97 $12.11 $ 1,179 2.71% 1.40% 11.82% 96 $10.83 $ 1,037 2.19% 1.40% -4.41% 86 $11.33 $ 973 1.41% 1.40% 12.18% $10.10 $ 1,006 2.53% 1.40% 24.08% ING Solution 2035 Portfolio - Initial Class $11.58 $ 4,207 2.10% 1.40% 19.01% $9.73 $ 3,204 2.36% 1.40% 13.80% $8.55 $ 2,380 1.84% 1.40% -5.73% $9.07 $ 1,856 1.41% 1.40% 13.09% $8.02 $ 979 2.97% 1.40% 26.90% 98 RELIASTAR LIFE INSURANCE COMPANY SEPARATE ACCOUNT N Notes to Financial Statements Investment Units Unit Fair Value Net Assets Income Total Return C (000's) (lowest to highest) (000's) Ratio A Expense Ratio B (lowest to highest) ING Solution 2035 Portfolio - Service Class 31 $14.53 $ 453 1.77% 1.40% 18.61% 37 $12.25 $ 452 2.19% 1.40% 13.53% 34 $10.79 $ 371 1.59% 1.40% -5.93% 33 $11.47 $ 382 1.19% 1.40% 12.89% 29 $10.16 $ 291 3.02% 1.40% 26.68% ING Solution 2045 Portfolio - Initial Class $11.52 $ 2,569 1.86% 1.40% 22.03% $9.44 $ 1,947 2.04% 1.40% 14.15% $8.27 $ 1,381 1.51% 1.40% -6.34% $8.83 $ 1,131 0.95% 1.40% 13.94% 70 $7.75 $ 545 2.72% 1.40% 28.31% ING Solution 2045 Portfolio - Service Class 49 $14.90 $ 725 1.41% 1.40% 21.73% 68 $12.24 $ 831 1.86% 1.40% 13.86% 63 $10.75 $ 677 1.20% 1.40% -6.44% 57 $11.49 $ 656 1.14% 1.40% 13.54% 22 $10.12 $ 224 1.65% 1.40% 27.94% ING Solution Income Portfolio - Initial Class $11.86 $ 2,613 3.44% 1.40% 5.80% $11.21 $ 2,911 4.87% 1.40% 8.52% $10.33 $ 2,923 4.31% 1.40% -0.77% $10.41 $ 3,104 3.49% 1.40% 8.32% $9.61 $ 2,964 5.70% 1.40% 15.92% ING Solution Income Portfolio - Service Class 20 $13.11 $ 257 2.96% 1.40% 5.47% 23 $12.43 $ 284 5.30% 1.40% 8.18% 18 $11.49 $ 207 5.01% 1.40% -1.03% 13 $11.61 $ 152 2.89% 1.40% 8.10% 18 $10.74 $ 194 6.42% 1.40% 15.61% 99 RELIASTAR LIFE INSURANCE COMPANY SEPARATE ACCOUNT N Notes to Financial Statements Investment Units Unit Fair Value Net Assets Income Total Return C (000's) (lowest to highest) (000's) Ratio A Expense Ratio B (lowest to highest) ING T. Rowe Price Diversified Mid Cap Growth Portfolio - Initial Class $19.10 to $19.87 $ 53,035 0.29% 1.40% 33.36% to 33.38% $14.32 to $14.90 $ 43,514 0.51% 1.40% 14.44% to 14.47% $12.51 to $13.02 $ 42,021 0.34% 1.40% -5.03% to -5.01% $13.17 to $13.71 $ 48,780 0.28% 1.40% 26.63% to 26.71% $10.40 to $10.82 $ 42,710 0.43% 1.40% 44.44% to 44.46% ING T. Rowe Price Diversified Mid Cap Growth Portfolio - Service Class 15 $19.33 $ 289 - 1.40% 32.85% 15 $14.55 $ 213 0.51% 1.40% 14.21% 14 $12.74 $ 182 - 1.40% -5.21% 12 $13.44 $ 158 - 1.40% 26.32% 7 $10.64 $ 71 - 1.40% 43.98% ING T. Rowe Price Growth Equity Portfolio - Initial Class $25.53 $ 5,794 0.02% 1.40% 37.33% $18.59 $ 4,224 0.18% 1.40% 17.21% $15.86 $ 3,634 - 1.40% -2.40% $16.25 $ 3,965 0.03% 1.40% 15.25% $14.10 $ 3,194 0.19% 1.40% 40.86% ING T. Rowe Price Growth Equity Portfolio - Service Class 27 $18.36 $ 500 - 1.40% 37.01% 28 $13.40 $ 378 - 1.40% 16.93% 20 $11.46 $ 228 - 1.40% -2.63% 16 $11.77 $ 188 - 1.40% 14.94% 11 $10.24 $ 110 - 1.40% 40.66% ING Templeton Foreign Equity Portfolio - Initial Class $10.54 $ 6,600 1.50% 1.40% 18.56% $8.89 $ 5,429 2.19% 1.40% 17.28% $7.58 $ 1,326 2.01% 1.40% -13.17% $8.73 $ 1,267 2.26% 1.40% 7.25% $8.14 $ 854 - 1.40% 30.45% RELIASTAR LIFE INSURANCE COMPANY SEPARATE ACCOUNT N Notes to Financial Statements Investment Units Unit Fair Value Net Assets Income Total Return C (000's) (lowest to highest) (000's) Ratio A Expense Ratio B (lowest to highest) ING Templeton Foreign Equity Portfolio - Service Class 58 $10.39 $ 605 1.31% 1.40% 18.34% 70 $8.78 $ 616 2.02% 1.40% 16.91% 24 $7.51 $ 178 1.62% 1.40% -13.38% 22 $8.67 $ 193 1.92% 1.40% 7.04% 15 $8.10 $ 119 - 1.40% 30.02% ING Strategic Allocation Conservative Portfolio - Class I $16.10 $ 6,199 2.34% 1.40% 10.58% $14.56 $ 4,660 2.65% 1.40% 10.72% $13.15 $ 4,033 4.28% 1.40% 0.38% $13.10 $ 3,727 3.97% 1.40% 9.53% $11.96 $ 3,685 6.68% 1.40% 16.23% ING Strategic Allocation Growth Portfolio - Class I $18.57 $ 8,730 1.65% 1.40% 20.66% $15.39 $ 6,875 1.52% 1.40% 13.41% $13.57 $ 5,888 2.64% 1.40% -4.23% $14.17 $ 5,415 3.40% 1.40% 11.49% $12.71 $ 4,363 8.75% 1.40% 23.52% ING Strategic Allocation Moderate Portfolio - Class I $17.29 $ 14,306 2.04% 1.40% 14.96% $15.04 $ 11,441 2.02% 1.40% 11.99% $13.43 $ 9,142 3.32% 1.40% -1.97% $13.70 $ 8,273 3.76% 1.40% 10.48% $12.40 $ 6,462 8.00% 1.40% 20.16% ING Growth and Income Portfolio - Class I $16.55 $ 6,402 1.79% 1.40% 28.79% $12.85 $ 2,332 1.89% 1.40% 14.22% $11.25 $ 2,106 1.30% 1.40% -1.66% $11.44 $ 2,209 1.21% 1.40% 12.49% $10.17 $ 1,592 1.58% 1.40% 28.41% RELIASTAR LIFE INSURANCE COMPANY SEPARATE ACCOUNT N Notes to Financial Statements Investment Units Unit Fair Value Net Assets Income Total Return C (000's) (lowest to highest) (000's) Ratio A Expense Ratio B (lowest to highest) ING Index Plus LargeCap Portfolio - Class I $20.12 $ 3,545 1.80% 1.40% 31.07% $15.35 $ 2,917 1.66% 1.40% 12.87% $13.60 $ 2,611 2.37% 1.40% -1.45% $13.80 $ 2,799 1.94% 1.40% 12.38% $12.28 $ 2,861 2.79% 1.40% 21.46% ING Index Plus MidCap Portfolio - Class I $26.55 $ 7,561 1.13% 1.40% 32.68% $20.01 $ 6,206 0.92% 1.40% 16.07% $17.24 $ 5,704 0.83% 1.40% -2.54% $17.69 $ 6,530 1.07% 1.40% 20.26% $14.71 $ 6,024 1.62% 1.40% 29.83% ING Index Plus SmallCap Portfolio - Class I $26.29 $ 5,107 0.94% 1.40% 40.74% $18.68 $ 3,632 0.57% 1.40% 10.79% $16.86 $ 3,413 0.85% 1.40% -2.09% $17.22 $ 3,849 0.72% 1.40% 21.10% $14.22 $ 3,329 1.68% 1.40% 23.12% ING International Index Portfolio - Class I 5 $13.88 $ 63 0.23% 1.40% 18.73% 70 $11.69 $ 817 2.60% 1.40% 17.02% 64 $9.99 $ 642 2.62% 1.40% -13.36% 70 $11.53 $ 808 3.59% 1.40% 6.37% 69 $10.84 $ 751 (a) 1.40% (a) ING International Index Portfolio - Class S 73 $13.97 $ 1,025 3.55% 1.40% 20.43% 4 $11.60 $ 46 2.44% 1.40% 16.82% 4 $9.93 $ 36 2.27% 1.40% -13.65% 5 $11.50 $ 52 4.21% 1.40% 6.19% 4 $10.83 $ 43 (a) 1.40% (a) RELIASTAR LIFE INSURANCE COMPANY SEPARATE ACCOUNT N Notes to Financial Statements Investment Units Unit Fair Value Net Assets Income Total Return C (000's) (lowest to highest) (000's) Ratio A Expense Ratio B (lowest to highest) ING Russell Large Cap Growth Index Portfolio - Class I $19.72 $ 44,054 1.46% 1.40% 30.17% $15.15 $ 37,559 1.22% 1.40% 12.89% $13.42 $ 36,330 1.28% 1.40% 2.76% $13.06 $ 39,815 0.66% 1.40% 11.24% $11.74 $ 39,508 (a) 1.40% (a) ING Russell Large Cap Index Portfolio - Class I $19.52 $ 8,670 1.64% 1.40% 30.22% $14.99 $ 7,427 2.45% 1.40% 13.99% $13.15 $ 7,215 1.64% 1.40% 1.15% $13.00 $ 8,288 3.36% 1.40% 10.64% $11.75 $ 8,545 (a) 1.40% (a) ING Russell Mid Cap Growth Index Portfolio - Class S 70 $20.77 $ 1,461 0.67% 1.40% 33.06% 60 $15.61 $ 941 0.33% 1.40% 13.86% 63 $13.71 $ 864 0.36% 1.40% -3.52% 58 $14.21 $ 825 0.29% 1.40% 24.10% 47 $11.45 $ 541 (a) 1.40% (a) ING Small Company Portfolio - Class I 6 $21.03 $ 136 0.71% 1.40% 35.85% 9 $15.48 $ 145 0.71% 1.40% 12.91% 10 $13.71 $ 135 0.66% 1.40% -3.86% 12 $14.26 $ 168 0.91% 1.40% 22.72% 4 $11.62 $ 52 - 1.40% 25.76% ING International Value Portfolio - Class I $24.51 $ 11,024 2.57% 1.40% 19.50% $20.51 $ 10,057 2.56% 1.40% 17.60% $17.44 $ 9,424 2.58% 1.40% -16.15% $20.80 $ 12,895 1.99% 1.40% 1.07% $20.58 $ 14,714 1.63% 1.40% 25.41% RELIASTAR LIFE INSURANCE COMPANY SEPARATE ACCOUNT N Notes to Financial Statements Investment Units Unit Fair Value Net Assets Income Total Return C (000's) (lowest to highest) (000's) Ratio A Expense Ratio B (lowest to highest) ING MidCap Opportunities Portfolio - Class I $14.63 to $26.27 $ 32,181 0.03% 1.40% 30.11% to 30.16% $11.24 to $20.19 $ 25,404 0.54% 1.40% 12.51% to 12.60% $9.99 to $17.93 $ 24,674 - 1.40% -1.87% to -1.86% $10.18 to $18.27 $ 27,418 0.70% 1.40% 28.48% to 28.54% $7.92 to $14.22 $ 23,675 0.22% 1.40% 39.44% to 39.55% ING SmallCap Opportunities Portfolio - Class I $45.94 $ 18,587 - 1.40% 37.13% $33.50 $ 14,497 - 1.40% 13.56% $29.50 $ 13,843 - 1.40% -0.54% $29.66 $ 15,226 - 1.40% 30.49% $22.73 $ 12,540 - 1.40% 29.22% Lord Abbett Series Fund MidCap Stock Portfolio - Class VC $15.19 $ 2,064 0.43% 1.40% 28.51% $11.82 $ 1,641 0.71% 1.40% 13.00% $10.46 $ 1,453 0.21% 1.40% -5.34% $11.05 $ 1,415 0.39% 1.40% 23.60% $8.94 $ 1,148 0.52% 1.40% 24.86% Neuberger Berman AMT Socially Responsive Portfolio® - Class I $21.80 $ 4,668 0.70% 1.40% 35.74% $16.06 $ 3,602 0.23% 1.40% 9.40% $14.68 $ 3,286 0.36% 1.40% -4.43% $15.36 $ 3,396 0.03% 1.40% 21.14% $12.68 $ 2,971 2.21% 1.40% 29.65% Oppenheimer Main Street Small Cap Fund®/VA 16 $19.63 $ 320 0.76% 1.40% 39.12% 15 $14.11 $ 206 0.57% 1.40% 16.32% 12 $12.13 $ 147 0.71% 1.40% -3.58% 11 $12.58 $ 136 0.77% 1.40% 21.66% 12 $10.34 $ 124 1.02% 1.40% 35.34% RELIASTAR LIFE INSURANCE COMPANY SEPARATE ACCOUNT N Notes to Financial Statements Investment Units Unit Fair Value Net Assets Income Total Return C (000's) (lowest to highest) (000's) Ratio A Expense Ratio B (lowest to highest) PIMCO Real Return Portfolio - Administrative Class $14.17 $ 13,073 1.65% 1.40% -10.49% $15.83 $ 16,194 1.05% 1.40% 7.25% $14.76 $ 10,375 5.21% 1.40% 10.15% $13.40 $ 7,714 1.40% 1.40% 6.60% $12.57 $ 5,954 3.05% 1.40% 16.71% Pioneer High Yield VCT Portfolio - Class I $17.17 $ 3,019 5.32% 1.40% 10.49% $15.54 $ 2,468 9.11% 1.40% 14.43% $13.58 $ 1,792 5.80% 1.40% -3.00% $14.00 $ 1,828 5.55% 1.40% 16.38% $12.03 $ 1,634 7.34% 1.40% 58.29% Wanger Select $20.44 $ 4,054 0.27% 1.40% 32.73% $15.40 $ 3,303 0.43% 1.40% 16.84% $13.18 $ 3,232 2.31% 1.40% -18.84% $16.24 $ 4,124 0.55% 1.40% 24.83% $13.01 $ 3,179 - 1.40% 63.85% Wanger USA $21.13 $ 3,884 - 1.40% 31.90% $16.02 $ 2,903 0.32% 1.40% 18.32% $13.54 $ 2,637 - 1.40% -4.85% $14.23 $ 2,552 - 1.40% 21.62% $11.70 $ 2,005 - 1.40% 40.29% RELIASTAR LIFE INSURANCE COMPANY SEPARATE ACCOUNT N Notes to Financial Statements (a) As investment Division had no investments until 2009, this data is not meaningful and is therefore not presented. (b) As investment Division had no investments until 2011, this data is not meaningful and is therefore not presented. (c) As investment Division had no investments until 2013, this data is not meaningful and is therefore not presented. A The Investment Income Ratio represents dividends received by the Division, excluding capital gains distributions, divided by the average net assets. The recognition of investment income is determined by the timing of the declaration of dividends by the underlying fund in which the Division invests. B The Expense Ratio considers only the annualized contract expenses borne directly by the Account, excluding expenses charged through the redemption of units, and is equal to the mortality and expense, administrative, and other charges, as defined in the Charges and Fees note. C Total Return is calculated as the change in unit value for each Policy presented in the Statements of Assets and Liabilities. Certain items in this table are presented as a range of minimum and maximum values; however, such information is calculated independently for each column in the table. FINANCIAL STATEMENTS  STATUTORY BASIS ReliaStar Life Insurance Company For the years ended December 31, 2013, 2012 and 2011 with Report of Independent Registered Public Accounting Firm RELIASTAR LIFE INSURANCE COMPANY Financial Statements  Statutory Basis December 31, 2013 Contents Report of Independent Registered Public Accounting Firm 1 Audited Financial Statements  Statutory Basis Balance Sheets  as of December 31, 2013 and 2012 3 Statements of Operations  for the years ended December 31, 2013, 2012 and 2011 5 Statements of Changes in Capital and Surplus  or the years ended December 31, 2013, 2012 and 2011 6 Statements of Cash Flow  for the years ended December 31, 2013, 2012 and 2011 7 Notes to Financial Statements 8 Ernst & Young LLP Tel: +1 Suite 1000 Fax: +1 55 Ivan Allen Jr. Boulevard ey.com Atlanta, GA 30308 Report of Independent Registered Public Accounting Firm The Board of Directors and Stockholder ReliaStar Life Insurance Company We have audited the accompanying statutory-basis balance sheets of ReliaStar Life Insurance Company, as of December 31, 2013 and 2012, and the related statutory-basis statements of operations, changes in capital and surplus, and cash flow for each of the three years in the period ended December 31, 2013. These financial statements are the responsibility of the Companys management. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. We were not engaged to perform an audit of the Companys internal control over financial reporting. Our audits included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Companys internal control over financial reporting. Accordingly, we express no such opinion. An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, and evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. As described in Note 1 to the financial statements, the financial statements have been prepared in conformity with accounting practices prescribed or permitted by the Minnesota Department of Commerce, Division of Insurance (Minnesota Division of Insurance), which practices differ from U.S generally accepted accounting principles. The variances between such practices and U.S. generally accepted accounting principles are described in Note 1. The effects on the accompanying financial statements of these variances are not reasonably determinable but are presumed to be material. In our opinion, because of the effects of the matter described in the preceding paragraph, the statutory-basis financial statements referred to above do not present fairly, in conformity with U.S. generally accepted accounting principles, the financial position of ReliaStar Life Insurance Company at December 31, 2013 and 2012, or the results of its operations or its cash flows for each of the three years in the period ended December 31, 2013. A member firm of Ernst & Young Global Limited However, in our opinion, the statutory-basis financial statements referred to above present fairly, in all material respects, the financial position of ReliaStar Life Insurance Company at December 31, 2013 and 2012, and the results of its operations and its cash flows for each of the three years in the period ended December 31, 2013 in conformity with accounting practices prescribed or permitted by the Minnesota Division of Insurance. /s/ Ernst & Young LLP Atlanta, Georgia April 4 , A member firm of Ernst & Young Global Limited RELIASTAR LIFE INSURANCE COMPANY Balance Sheets - Statutory Basis December 31 (In Thousands) Admitted Assets Cash and invested assets: Bonds $ 14,429,375 $ 13,972,734 Bonds - securities loaned and pledged Mortgage loans Contract loans Cash and short term investments Other invested assets Subsidiaries Securities lending collateral Derivatives Preferred stocks Common stocks Real estate: Properties held for the production of income Properties held for sale  Total cash and invested assets Deferred and uncollected premiums, less loading (2013-
